Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 1 of 106 PageID: 4




    EXHIBIT
    EXHIBIT “A                                           cc            99
      Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 2 of 106 PageID: 5



                                                                             RECENED
                                                                                    NOV 07     2019
          Denise M. DePekary, Esq., NJ Attorney ID No. 041541993
          WEBER GALLAGHER SIMPSON
          STAPLETON FIRES & NEWBY LLP
          1 Crossroads Drive, Suite 102A
                                                                                  NED Legal
          Bedminster, NJ 0792 l
          (973) 242- 1364
          Attorneys for P!aintm National Specialty Insurance Company
ii
        NATIONAL SPECIALTY INSURANCE                     .SUPERIOR COURT OF NEW JERSEY
II
        COMPANY,                                          LAW DIVISION: CAPE MAY COUNTY
 Ir                                                      Docket No.: CPM~L-000440-19
                              Plaintiff,

        vs.                                                                    Civil Action

        NEW JERSEY AMERICAN WATER
        COMPANY, TNC., F.W. SHAWL & SONS,                                      SUMMONS
        INC.,

                               Defendants.



         FROM THE STATE OF NEW JERSEY, To The Defendant(s) Named Above:

                              NEW JERSEY AMERICAN WATER COMPANY, INC.

                   The plaintiff, United Specialty Insurance Company, named above, has filed 8 lawsuit against
          you in the Superior Court of New Jersey, Monmouth County. The complaint attached to this
          summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must
          tile a written answer or motion and proof' of service with the deputy clerk of the Superior Court in the
         county listed above within 35 days from the date you received this summons, not counting the date
          you received it, (A directory of the addresses of each deputy clerk of the Superior Court is available
         in the Civil Division Management Office in the county listed above and online at
         inttb://wwvw.j1\dicia1v.s\ate,iij.11s/prose/I 0 l $3 deptvclerkIaw1'efTpd£)

                 If the complaint is one in foreclosure, then you must file your written answer or motion and
         proofofscrvice with the Clerk of the Superior Court Hughes Justice Complex, P.O, Box 971 ,
         Trenton, NJ 08625. A filing fee payable to the Treasurer, State oflNew Jersey and a completed Case
         Infonnalion Statement (available from the deputy clerk of the Superior Court) must accompany your
         answer or motion when it is filed. You must also send a copy of your answer or motion to plaintiffs
         attorney whose name and address appear above, or to plaintiff, if no attorney is named above. A
         telephone call will not protect your rights; you must file and serve a written answer or motion (with
         fee of$175.00 and completed Case Information Statement) if you want the court to hear your
         defense,

                                                                                         I




                          I
                                                               O


                                                |
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 3 of 106 PageID: 6




           If you do not file and serve a written answer or motion within 35 days, the couth may enter a
    judgment against you for the relief plaintiff demands, plus interest and costs of suit. Ifjudgment is
    entered against you, the Sheriff may seize your money, wages or property to pay all or part of the
    judgment.

             If you cannot afford an Attorney, you may call the Legal Services office in the county where
    you live or the Legal Services of NJ Statewide Hotline at 1-888-LSNJ~LAW (1-888-576-5529). If
    you do not have an attorney and are not eligible for free legal assistance, you may obtain a referral to
    an attorney by calling one of the Lawyer Referral Services. (A directory of the addresses of each
    deputy clerk of the Superior Court is available in the Civil Division ManagementlOffice and online at
    the following address:
    l;_lg;3/wuuv.iudiciarv.staze»nl.i1s/pl~o$e/ l o I 53__depzyclcrklawrelipd f

    DATED: November 5, 2019

                                                                             /s/ Michelle M. Smith
                                                                             Michele M. Smith
                                                                             Clerk of the Superior Court

   Name of Defendant to Be Sewed:                     NEW JERSEY AMERICAN WATER COMPANY, INC.
   Address of Deflendant to Be Served:                1025 Laurel Oak Road
                                                      Voorhees, New Jersey


                           a




                                                                         I                     r
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 4 of 106 PageID: 7
            CPM-L-000440-19 11/05/2019 2:08:49 PM Pg 1 of 12 Trans ID: LCV20192034212




   Denise M. DePekary, Esq., NJ Attorney ID No, 041541993
   WEBER GALLAGHER SIMPSON
   STAPLETON FIRES & NEWBY LLP
   I Crossroads Drive, Suite 102A
   Bedminster, NJ 07921
   (973) 242-1364
   Attorneys for Plaints National Specialty Insurance Company

   NATIONAL SPECIALTY INSURANCE                   SUPERIOR COURT OF NEW JERSEY
   COMPANY,                                       LAW DIVISION: CAPE MAY COUNTY
                                                  Docket No. :
                       Plaintiff,

   vs.                                                               Civil Action

   NEW JERSEY AMERICAN WATER
   COMPANY, INC., F.W. SHAWL &                            DECLARATORY ACTION
   SONS, INC.,                                         COMPLAINT AND JURY DEMAND

                         Defendants .




                                            COMPLAINT

            Plaintiff, National Specialty Insurance Company ("NSIC"), brings this Declaratory

  Judgment Action, pursuant to the Uniform Declaratory Judgment Act, N.J.S.A. ZA: 16-50, 923.

  and per B 4:42-3, against Defendants, New Jersey American Water Company, Inc. ("NJAW")

  and F.W. Shawl & Sons, Inc. ("Shawl") and alleges as follows:

                                           THE PARTIES

            1.    Plaintiff, NSIC, is a Texas Corporation with its principal place Qfbusiness at 1900

  L Don Dodson Drive, Bedford, Texas. Plaintiff conducts business within the State of New

  Jersey.

            2,    Defendant, NJAW, is a New Jersey Corporation with its principal place of

  business in Voorhees, New Jersey.
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 5 of 106 PageID: 8
          CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 2 of 12 Trans ID: LCV20192034212




           3.      Defendant, Shawl, is a New Jersey Corporation with its principal place of

    business at 5 Dolores Avenue, Marmora, New Jersey,

           4.      This matter is properly venued in the state of New Jersey.

                        NATURE AND BACKGROUND OF THIS ACTION

    The Ross fer Action

           5.      This declaratory judgment action arises out of an incident that occurred on or

    about November 24, 2015, at a water main project located on Avalon Boulevard in Middle

   Township, New Jersey (the "Project"),

           6.      Shawl was hired by NJAW to perform work in connection with the extension of a

    water main running along Avalon Boulevard. During the course .of the work, Jesse Ross fer

   ("Ross fer"), an employee of Shawl, allegedly sustained injuries to his face, neck and eyes.

           7.     On or about October I 1, 2017, Ross fer filed suit against NJAW styled Jesse

   Rossnez' and Kearstin Ross fer. Va New Jersey American Water, et. al., venued in the Superior

   Court of New Jersey, Law Division, Camden County, Docket No. CAM-L-003958-17 (the

   "Ross fer Action"). (See Ross fer Complaint attached hereto as Exhibit "A".)

           8.     The Ross fer Action sets forth allegations against NJAW for "Construction Site

   Negligence and Negligence". Specifically, Ross fer alleges that NJAW was the general

   contractor at the Project and that NJAW had a non-delegable duty to provide a safe workplace

   for Ross fer and all other employees. (§9§ Ex. A.)

          9.      The Ross fer Action alleges that NJAW was negligent for failing to properly

   manage safety at the Project, for failing to manage and coordinate its subcontractors, for failing

   to hold safety meetings and for failing to inspect the Project for hazards. (See Ex. A.)




                                                    2
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 6 of 106 PageID: 9
         CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 3 of 12 Trans ID: LCV20192034212




           10.    The Ross fer Action further alleges that NJAW's employee, Shawn Michaels, was

   negligent in charging the water line near where Ross fer was working at the Project and for not

   having a "blow-off valve" at the end of the water main. The Ross fer Action also alleges that

   NJAW was negligent for failing to inform Ross fer that the water line was under pressure at the

   time he was performing work at the Project. (See Ex. A.)

   NJAW's Contract With Shawl

          11.     On or about November 10, 2015, NJAW and Shawl entered into a construction

   contract for the Project (the "Contract"). (See Contract, attached as Exhibit "B".)

          12.     The Contract sets forth the following Indemnification provision:

          6.20 Indemn{/ication

      A. To the fullest extent permitted by Laws and Regulations, Contractor shall
          indemnify and hold harmless Owner and Engineer, and the officers, directors,
          partners, employees, agents, consultants and subcontractors of each and any of
          them from and against all claims, costs, losses, and damages (including but not
          limited to all foes and charges of engineers, architects, attorneys, and other
          professionals and all court or arbitration or other dispute resolution costs) arising
          out of or relating to the performance of the Work, provided that any such claim,
          cost, loss, Oridamage is attributable to bodily injury, sickness, disease, or death, or
          to injury to or destruction of tangible property (other than the Work itself),
         including the loss of use resulting therefrom but only to the extent caused by any
         negligent act or omission of Contractor, any Subcontractor, any Supplier, or any
         individual or entity directly or indirectly eMployed by any of them to perform any
         Work or anyone l`o1'wltoseacts any of them may be liable,

                                         *       *       *
  The NSIC Policy

         13.     NSIC issued 8 commercial general liability policy to Shawl, under policy number

  MEE0272355 for the policy period July 1, 2015 to July 1, 2016 (the "NSIC Policy"). (See NSIC

  Policy, attached as Exhibit "C".)

         14.     The NSIC Policy contains the following Insuring Agreement:




                                                     3
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 7 of 106 PageID: 10
             cpm-L-000440-19 11/05/2019 2:06:49 PM PQ 4 of 12 Trans ID: LCV20192034212




                 SECTION I .-' COVERAGES
                 COVERAGE A BODILY                     INJURY AND PROPERTY DAMAGE
                 LIABILITY

                 1. Insuring Agreement

                       a. We will pay those sums that the insured becomes legally obligated to pay
                           as damages because of "bodily injury" or "property damage" to which this
                           insurance applies. We will have the right and duty to defend the insured
      I
                           against any "suit" seeking those damages, However, we will have no duty
                           to defend the insured against any "suit" seeking damages for "bodily
I
I
I
                          injury" or "property damage" to which this insurance docs not apply...


                       b,   This insurance applies to "bodily injury" and "property damage" only if"

                            (1) The "bodily injury" or "property damage" is caused by 8n
                                "occurrence" that takes place in the "coverage territory",

                                                  *        *       *



                 15.        The NSIC Policy also contains the following Exclusions:

                            This insurance does not apply to:

                                                  *       *        *

                            b.     Contractual Liability
             I
                                   "Bodily injury" or "property damage" for which the insured-is
                                   obligated to pay damages by reason of the assumption of liability
                                   in a contract or agreement. This exclusion does not apply to
                                   liability for damages:

                                   (1)    That the insured would have in the absence of the contract
                                          or agreement, or

                                   (2)    Assumed in a contract or agreement that is an "insured
                                          contract", provided the "bodily injury" or "property
                                          damage" occurs subsequent to the execution of the contract
                                          or agreement. Solely for the purposes of liability assumed
                                          in an "insured contract", reasonable attorneys' fees and
                                          necessary litigation expenses incurred by or for a party
                                          other than an insured are deemed to be damages because of'
                                          "bodily injury" or "property damage", provided:


                                                               4
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 8 of 106 PageID: 11
             cpm-L-000440-19 11/05/2019 2:06:49 PM Pg 5 of 12 Trans ID: LCV20192034212




                                     (a) Liability to such party for, or for the cost of, that
                                         party's defense has also been assumed in the same
                                         "insured contract", and

                                  (b) Such attorneys' fees and litigation expenses are for
                                      defense of that party against a civil or alternative
                                      dispute resolution proceeding in which damages to
                                      which this insurance applies are alleged.

                                                          *      *       *
I
3
l                   e.    Employer's Liability

                          "Bodily injury" to'

                          (I) An "employee" of the insured arising out of and in the course
                               of:

                              (a) Employment by the insured; or

                              (b) Performing duties related to the conduct of the insured's
                                  business, or .

                          (2) The spouse, child, parent, brother or sister of that "employee"
                              as a consequence of Paragraph (1) above.

                          This exclusion applies whether the insured may be liable as an
                          employer or in any other capacity and to any obligation to share
                          damages with or repay someone else who mimust pay damages
                          because of the injury.

                          This insurance does not apply to liability assumed by the insured
                          under an "insured contract".

                                                  *       *     *

             16.   The NSIC Policy also contains the following Definitions:

                   SECTION V - DEFINITIONS

                   3.     "Bodily injury" means bodily injury, sickness or disease sustained
                          by a person, including death resulting from any of these at any
                          time.

                          *      *         =o=




                                                      5




                                                  4
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 9 of 106 PageID: 12
         CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 6 of 12 Trans UD: LCV20192034212




                  9.      "Insured contract" means:

                                                        *      *       *

                          f.     That part of any other contract or agreement pertaining to
                                 your business (including an indemnification o f a
                                 municipality in connection with work performed for a
                                 municipality) under which you assume the toll liability of
                                 another party to pay for "bodily injury" or "property
                                 damage" to a third person or organization. Tort liability
                                 means a liability that would be imposed by law in the
                                 absence of any contract or agreement.

                                                       *       *       *

                  14.    "Occurrence" means an accident, including continuous or repeated
                         exposure to substantially the same general harmful conditions.

                                                       *       *       *

          17.     The NSIC Policy also contains the following Additional Insured endorsement:


                ASSOCIATED SITE IMPROVEMENT CONTRACTORS
                BLANKET ADDITIONAL INSURED ENDORSEMENT

          This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART

        A. WHO IS AN INSURED (Section II) is amended to include as an insured any
           person or organization (called additional insured) whom you are required to
           add as an additional insured on this policy under'

          1. A written contract or agreement, or
          2. An oral contract Of' agreement where a certificate of insurance showing that a
              person or organization as an additional insured has been issued, but

          The written or oral agreement must be:

          1. Currently in effect or becoming effective during the term of this policy; and
          2. Executed prior to the "bodily injury", "property damage", "personal injury" or
              "advertising injury".

        B. The insurance provided to the additional insured is limited as follows:

                                                                   4



                                                   6
     Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 10 of 106 PageID: 13
                CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 7 of 12 Trans ID: LCV20192034212




                 1. That person or organization is only an additional insured with respect to
                    liability arising out of:

                       a. Your premises;

                       b. "Your work" for the additional insured; or

 i                     c. Acts or omissions of the additional insured in connection with the general
!                          supervision of"your work".
Ig                                               w       *       *

                3. Except as defined as a covered contract in Section 1., Coverage A, Exclusion
                    2.b. Contractual Liability, the coverage provided to the additional insured by
                    this endorsement does not apply to:

                                                 *       *       *

                       c.   "Bodily injury" or "property damage" arising out of acts or omissions of
                            the additional insured other than in connection with the general
                            supervision of"your work."

                                                 'k      *       *

          NJAW's Tender

                 18.        On or about September 17, 2018, counsel for NJAW forwarded correspondence to

          Shawl seeking a defense and indemnification based on certain provisions set forth in the

          Contract. (See Correspondence, attached as Exhibit "D".)

                 19.        On Febnxary 19, 2018, Meadowbrook, Inc., on behalf of NSIC, forwarded

         correspondence `advising that (1) the indemnification provision in the Contract was not

         applicable based on the allegations set forth against NJAW and its employee Shawn Michael;

         and (2) NJAW did not qualify as an additional insured on the NSIC Policy based on an exclusion

         for bodily injury arising out of any acts or omissions of the additional insured other than in

         connection with the general supervision of Shawl. (See Correspondence, attached as Exhibit

           4




                                                             7
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 11 of 106 PageID: 14
                 CPM-L-000440-19 11/05/2019 2:06349 PM PQ 8 of 12 Trans ID: LCV20192034212




          "E".) NSIC also reserved its right to rely on any other potentially applicable exclusions in the

         NSIC Policy.

                  20.   Thereafter, on or about March 1 I, 2019, NJAW filed a lawsuit styled New Jersey
i
         American Water Company, Inc. v. EW, Shawl & Sons. Inc., in the Superior Court of New
t
I
k


         Jersey, Law Division, Camden County (the "NJAW Action"). The NJAW Action sets forth
1



I
I


3



         allegations against Shawl for Indemnification (Count I) and Insurance Coverage (Count II).

                  21.   Count l alleges that, based on the Contract, Shawl is obligated to indemnify,

         defend and hold harmless NJAW from and against "any and all claims arising out of the work

         performed by Shawl."       It further provides that Shawl was to provide liability insurance

         identifying NJAW as an additional insured. Accordingly, NJAW demands "common law and/or

         contractual indemnification from Shawl,"

                 22,    Count II alleges that Shawl breached its contractual obligation to procure

         insurance for NJAW and sets forth a demand for insurance coverage against Shawl.

         Defense of Shawl Under a Reservation ollRights

                 23.    On or about April 16, 2019, NSIC agreed to defend Shawl in connection with the

         NJAW Action under a complete reservation of rights. (§_@_q Correspondence, attached as Exhibit

         "F"~)


                 24.    In its correspondence, NSIC advised Shawl that there was no coverage available

         to Shawl for the breach of contract allegations set forth in Count II because such allegations do

        not arise out of an "occurrence" as that term is defined in the NSIC Policy.

                 25.    In its correspondence, NSIC also reserved its right to rely on the Contractual

        Liability Exclusion in the NSIC Policy.




                                                        8
                                                                      |
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 12 of 106 PageID: 15
           CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 9 of 12 Trans ID: LCV20192034212




             26.    In its correspondence, NSIC also reserved its right to rely on the Employer's

     Liability Exclusion in the NSIC Policy.

                                                  COUNT I
                                     (Declaratory Judgment - NJAW)

             27.    NSIC repeats, realleges, and incorporates by reference each and every

     aforementioned allegation as if fully set forth herein,

             28.    The additional insured endorsement in the NSIC Policy contains an exclusion

     which states that "coverage provided to the additional insured by this endorsement does not

     apply to: 'bodily injury' or 'property damage' arising out of acts or omissions of the additional

     insured other than in connection with the general supervision of 'your work'."

            29.     The allegations set forth against NJAW in the Ross fer Action are limited to

     NJAW's own affirmative acts of negligence.

            30.     Specifically, it is alleged that NJAW employee, Shawn Michaels, was negligent in

     charging the water line that Ross fer was working on at the Project and for not having a "blow-

     off valve" at the end of the water main. (See Ex. A.)

            31.    Upon infomiation and belief, testimony in the Ross fer Action has confirmed that

    NJAW had exclusive control of the valve at issue on the water line at the time of the accident

    and that Shawn Michaels inadvertently turned the valve the wrong way resulting in the

    pressurization of the line at the time Ross fer sustained his injuries.

            32,    Based on the foregoing, NJAW does not qualify as an additional insured on the

    NSIC Policy since the alleged "bodily injury" sustained by Ross fer arose out of NJAW's

    affirmative acts and/or omissions at the Project,

            WHEREFORE, NSIC seeks a judgment: (a) declaring that NJAW does not qualify as

    an additional insured on the NSIC Policy; (b) declaring that NSIC has no obligation to defend or


                                                        9
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 13 of 106 PageID: 16
           CPM-L-000440-19 11/0512019 2:06:49 PM PQ 10 of 12 Trans ID: LCV20192034212




     indemnify NJAW for the claims set forth against it in the Ross fer Action; and (c) providing such

     other and further relief as this Court deems just and equitable.

                                                 COUNT II
                               (Declaratory Judgment - NJAW and Shawl)

             33.    NSIC repeats, realleges, and incorporates by reference each and every

     aforementioned allegation as if fully set forth herein.

             34.     The NSIC Policy contains an Employer's Liability Exclusion which precludes

     coverage for "'bodily injury' to an 'employee' of the insured arising out of' and in the course of

     employment by the insured, or performing duties related to the conduct of the insured's

     business."

            '35.    The Employer's Liability Exclusion applies "whether the insured may be liable as

     an employer or in any other capacity and to any obligation to share damages with or repay

     someone else who must pay damages because of the injury."

            36.     Ross fer was an employee of Shawl at the time of the accident.

            37.     The exception to the Employer's Liability Exclusion for "liability assumed by the

     insured under an 'insured contract"' does not apply because Shawl did not assume NJAW's

     liability for its own independent acts of negligence in the Contract,

            WHEREFORE, NSIC seeks a judgment: (a) declaring that NSIC is not obligated to

    defend or indemnify NJAW or Shawl for the claims set forth against them in the Ross fer Action

    and the NJAW Acton; (b) declaring that the Employer's Liability Exclusion precludes coverage

    under NSIC's Policy; and (c) providing such other and further relief aS this Court deems just and

    equitable.




                                                     10
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 14 of 106 PageID: 17
           CPM-L-000440-19 11/05/2019 2:06:49 pM Pg 11 of 12 Trans ID: LCV20192034212




                                                  COUNT III
                                      (Declaratory Judgment - Shawl)

             38.      NSIC repeats, realleges, and incorporates by reference each and every

     aforementioned allegation as if fully set forth herein.

             39.      The NSIC Policy's Insuring Agreement provides coverage for "bodily injury"

     only if the "bodily injury" is caused by an "occurrence".

             40.      The NSIC Policy defines an "occurrence" as "an accident, including continuous

     or repeated exposure to substantially the same general harmful conditions."

             41.      The allegations set forth in Count It of the NJAW Action allege breach of contract

     against Shawl.

             42.      Count II of the NJAW Action does not allege an "occurrence" as that term is

     defined in the NSIC Policy.

             WHEREFORE, NSIC seeks a judgment' (a) declaring that NSIC is not obligated to

     defend or indemnify Shawl for the claims set forth against it in Count II of the NJAW Action;

     and (b) providing such other and further relief as this Court deems just and equitable.

                                                COUNT IV
                                      (Declaratory Judgment - Shawl)

             43.    NSIC repeats, realleges, and incorporates by reference each and every

     aforementioned allegation as if iixlly set foxth herein.

            44.     The NSIC Policy contains a Contractual Liability Exclusion which precludes

     coverage for "bodily injury" for which the insured is obligated to pay damages by reason of the

     assumption of liability in a contract or agreement.

            45.     Count` I of the NJAW Action alleges that Shawl is obligated to defend and

    indemnify NJAW pursuant to the terms of the Contract.



                                                       11
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 15 of 106 PageID: 18
          CPM-L-00044049 11/05/2019 2:06:49 PM Pg 12 of 12 Trans ID: LCV20192034212




             46,     The exception to the Contractual Liability Exclusion for an "insured contract"

     does not apply because Shawl did not assume NJAW's liability for its own independent acts of

     negligence in the Contract.

             WHEREFORE, NSIC seeks a judgment: (a) declaring that NSIC is not obligated to

     defend or indemnify Shawl for the claims set forth against it in the NJAW Action; (b) declaring

     that the Contractual Liability Exclusion precludes coverage under NSIC's Policy; and (c)

     providing such other and filrther relief as this Court deems just and equitable.

                                DESIGNATION OF TRIAL COUNSEL

            Please take notice that the attorney, Denise Maria Depekary, Esq., is hereby designated

     as trial counsel in the above-captioned litigation on behalf of National Specialty Insurance

     Company for the firm of Weber Gallagher Simpson Stapleton Fires & Newby LLP.



                                                       WEBER GALLAGHER SIMPSON
                                                       STAPLETON FIRES & NEWBY LLP
                                                      Attorneys for Plaints United Specialty
                                                      Insurance Company

                                                             /s/ Denise Marra DePekary
    Dated: November 5, 20]9                           By:
                                                            Denise Maria Depekary, Esq




                                                     12
     Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 16 of 106 PageID: 19
              CPM~L-000440~19 11/05/2019 2;06349 PM PQ 1 of 12 Trans ID: LCV20192034212




I
:
l
E
i

Ii




                                  Exhibit A
     Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 17 of 106 PageID: 20
                     CPM-L-000440-19 11105/2019 2:06:49 PM Pg 2 of 12 Trans ID: LCV20192034212
                 I
             e




                                      CAM~L-008958-17 10/11/2017 2;29;39 PM PQ 1 or 18 Trans ID: Lovz017a1z800
                                                               !




l                           ANDREW J. ROSSETFI >-. NJ A'l"I'ORNEY [D .- 015791989
K

                           llOSSE'}ITI & r>Bv<>'ro, p.(:.
!                          ATTORNEYS AT LAW
;I                         20 BRACB ROAD, sur , l 15
                           CHERRY HILL, NJ 08034
                           (856) 354-9900
                           A'1"r0nn13}(8 FOR PLAENTIFF                    "_**'}
                                                                                     l
                           JESSE ROSSNER AND KEARSTIN                                E SUPERIOR COURT OF NEW JERSEY
                          Iwsswun, H/W                                               8 LAW DlVl8JON : CAMIJBN COUNTY
                                                                                     | Dooksl No.
                                                PluiIaliffs,                         a CIVIL ACTION
                                                                                     i
                          v-
                                                                                    I
                                                                                    E
                         NEW JERSEY AMERICAN W ATER, a                              z
                          wholly owned subsldinvy of AMERICAN
                         W/*-TER WORKS COMPANY, R*IC.;                           5
                         JOHN DOES HI-5 (fictitious lwlnes of'
                         lncllvlduais, vols pl'opz'letnl~slzips, pwnvrahlps,
                        corporations and/ol' any other emilics 111111        f
                        l'epai1'ed, inspected, maintained or serviced the      {70l\'ll'LMN'!'. INITIAL msvovrcny-
                        product or its compolzunt pants);                   r nmouI:s'|'}l..l.ll»2Q1lES'l'S FOR CQ1°1IlS
                        JQHN DOES 116- I0 (ficlltimlx names of              I 011' S\I1}i*0l*!N¢\ED norsumrcwrrs,
                        fudividunls, sole prop1'letol°ships, pnrlluerships, I s1wl'r¢wllcn'r on IMNMGES, Am; J URY
                        norl)ornliolls and/or uny other entities that
                        conducted safety inspections it the location of'         a
                                                                                 I
                                                                                 l
                        Up accirlunt)                                            1
                                                                                 P
                                                                               . I

                                         l)ef'clulnnls.                         z
                                                                                I



                      Au u-na Lliuu\hlQ\    '                                   f                             1 -



                       Pluin1i fT's, Jesse as Keratin Rossnei' melding ull I N, Meadow Ridge Lane, Pete1'sb\1rg, New

                       Jersey, any:




                                                                                          1               I

                                                                                                      :
                                                                                                      e
                                                                                                                    l
             Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 18 of 106 PageID: 21
    us
                            CPM-L-000440-19 11/05/2019 2206:49 PM Pg 3 of 12Trans ID: LCV20192034212
         I              I
         l
         r
         I    | I   l
                                         CAM~L-003968-17 10/11/2017 2'29539 PM Pg 2 QI 13 Trane ID: LCV2017312000




                                                                               couxw 9.8.5
                                                                            JESSE ROSSNER
                                                                                   v.
                                        NEW JERSEY AMERICAN WATER, n wholly owned snbsldifwy of AMERICAN
i                                                      WATER WORKS COMPANY, INC.

                                                    cons1'n~u(rr1on_§lTls nnzcnrcrsucm & NEGL1. .ac 'C

                                            1.    On Novalnber24, 20151 Jesse Ross vi' sustained severe ll\]\Il°ios al a comtluctlon

                                   work she ul Avalon Boulevard in Swnllmlon, New Jersey.

                                            2.    On that dale, Mr. Ross fer was working conslrucliun as an employee of l'.W.

                                   Shawl 84 Sons, inc.

                                            3.    Al that time. Mr. Rossncr was huvfully on the premises is a s11b-oonWaclor lo

                                   Llctlc\1dnnt,'Ncw Jersey American Water, n wlmoliy owned aubsiclhwy of American Writer Works

                                   Company, Inc, hereattei' "A\uerll>nn Wator".

                                           5.    De Fennllmnl American Waler was the general cot\¢1~acu>I' and/or superior colmF1<>tor

                               For lhc worksilu.

                                           6,    Dcfondnxn American Wnwr has its principal plncc of' business at 1025 Laurel Oak

                               Road, Voorhcos, New Jersey.

                                           7.    Detl0l1dmu Amerloan Water does business in Cl\lndel\ County, New Jelly.

                                           8.    Defendant American Water hnd control of the work urea during the oonsWuclion

                               l)c-riml.

                                           9,    lLleflelulnnl Alncricnlm Waler had Rx non~cleleBnl>le duly to provide a sula wo1'kpll\cc

                               for Mr. Roasnev and all other ¢n1pl<)yces working nt do properly whom Mr. Rcssnvr was injured.

                                           IO.   DeWndnnL American Water wns negligent for failing to properly manage safely

                              on the colmstvuctlon site, am' filling to munro and cOulmiinnte Its subcomrnotors, For fhillng to
                                                                1




                    I
                                                                                   -2»




                                                                                                    »




                               a
            Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 19 of 106 PageID: 22
                                  CPM-L-000440-19 11/05/2019 2:06:49 PM PQ 4 of 12 Trans ID: LCV20192034212
    4




                              I
                I I       I

                                             0AM-L-003958-17 10/11/2017 2'29'88 PM Pg 3 of 13 Trans ID: LCV2017312B00




                                      hotel safety meetings und toolbox meetings, and for ('ailfJlg to Inspect the co1\sl1'uc\!o11 she For

                                      lluznrds.
I
I
i                                              It.     Dcfl¢ndanl American Water and their employee Sefm Michacis wore negligent tel'
        i
                                     of nr in8 the waler Iino nom' where Mr. Rossncr wus workmeng on the conslmclioum site.

I                                             12.     Dufemlluxl Amel'iuml Wuler was negligent for not having n blow-offvalve ul the

                                     incl oillh¢ water main,

                                              IJ.     DctblmdaImt American Wnlor was negligent for nor I11f<>rrning Mr. Rossncr that the

                                     water lino was under p:'essuI'c.

                                              14.     D6lbnda:1l, New Jersey wus olherwlsc negligent.

                                              IS.     The aforcmcntlonecl negligent acts of' defendant American Wuwv vlolnled OSHA

                                    safely standards as well as other industry consnuclion standards and praczfcos,

                                             16.      As a proximate cause of` the negligence ofdefendam American Wntel~'s

                                    negligence, Jesse Ross fer has sustnlned serons find permanent lnjlIriVs to his face, neck, eyes

                                    and severe) hearing and vision issues, among olhon' things. Those injuries have and will contintIn

                                    to cause pain and s\sITur-Ing, disability and impairment, loss oFen.ioymunt of' Iille, medical bll!s,

                                    and lust wages,                                                                              ,

                                             17.     As a proximate cause o{` (1¢flendnnl American Water's negligence, Jesse Rossncr

                                   has also incurred a substantial w01'ko1*s oolnpans=lllo1\ lien.

                                             We-IEREFORE, the plaintiff, Jesse Ross for clemands judgment against the dcflon<Iulu

                                   New Jersey American Water. II wholly owned subsidiary of Amwlcun Water Works Company,
            I
                                   Inc. For compensatory damages, interest, flt¢m'1\eys' Fees, and costs oflsuit.

                                                                   l

            4




                                                                                                                 I
                                                                                     .3.


                                                       v



                                                                                                v




                      I




                                         s
              Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 20 of 106 PageID: 23
    al
                           CPM-L-000440-19 11/05/2019 2:06:49 PM PQ 5 of 12 Trans ID: LCV20192034212
         I             I
         II
                  'a
                       |

                                       CAM-L~003958-17 '10/'11/2017 2:29:39 PM Pg 4 of 13 Trans ID' LCV2017312800




                                                                            QQQNTTWG
                                                                 .mssm ROSSNER v. JOHN DOES #1-20

r
z
                                                                 c:or~zs'vnuom10n S11;IC_NEGLIG1aN co
I
I
s
i

8
2
                                         I.      PlnintllT\coats all ofllme allcgalions ol'ull oflhu preceding counts ol'll\is
l
I                              Complaint.

                                        2.      John Does #1-20 use owrlels, z\1'c11l1ec1s, uuglslouw. construction officials, builders,

                               general contractors and s\lbc(m£l'l1clo1's, conawuollon managers, and their oInployecs who were

                               pel'tbrml\1g Work nl the subject col1swuo1l0l\ site.

                                        3.      Al all times rcievnm hereto, John Does lI1~20 had a duly lo pcr!lorm all work In a

                               safe manner and in conIlormunce with all nppllcnblo codes, industry slnndarcls. and applicable

                               laws.

                                        4.     Deflendul\rs John Docs In I -20 had colxtvol of' the work area during the (>ouslruoliol1

                              period,

                                        5.     Detlendemts John Does #I-20 had a nowdolcgnbte duty to provide a safe

                              workplace to Mr. Rossnfsr and all other employees working on the coswtructlon site.

                                       6.      Defcnclclnls John Does ff1»20 were negligent because they tlxiled to per t`orm work

                              in n safe mllnner, Failed to proviiiv n vcusonnlnly safe workplace to Mr- Rossner, failed to follow

                              safe conslrlncliun l>\'lluticc8,

                                       7.      Dulbndrln', John Does fl1 -20 were nugllgeut in their design of lhc wnlcu' main.

                                       8,      As a proximate cruel of the uegliguuce ot'dst'el1dnnt .john Docs #J-20's, Jesse

                              Rosslwr has sustained serious and pormunum injuries to his fnw. neck, eyes and sevcro hearing

                                                                                                  I



              K

                                                                                 -4-
                                                                                                                         s
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 21 of 106 PageID: 24
                          CPM-L-000440-19 11105/2019 2:06:49 PM Pg 6 of 12 Trans ID: LCV20192034212
                      a


                ' I
                                        CAM-L-003950-17 10/11/2017 2'29'39 PM PA 5 of 13 Trane ID: LCV2017312500




                               issues, muong other things. These lniu1~les have and will contlnne In crush pain and sullferi1\g,
1
I                             disability and impnll'ment, loss of cnjoylnslul of life, mcdloul lrlfls, and lost wages.
I
2

I                                        9.        As n proximate cause ant llefenclnnt John Does #I-20's negligence, Jesse Rnssnev
i

                              has also lncurwrl 0 substantlul wol'kel's oonweusatlou lien,

                                             WHEREFORE. the plaintiff, Jesse Ross fer clemunds judgnwnt against the defelulnlxl

                              John Does II I -20 br comprmsatory clunmngcs, llllel'csl, attorneys' fees, und costs ofsult.

                                                                                                     I
                                    |
                                                                            GQUNT rtzlimm
                                                              JESSE ROSSNER v. JOHN DOES #20-25

                                                                             NEGLIGIQNCE

    r
                                         I.       Flalmlffropents all of the allegations of' all of the prcouding counts o F this

                             Complalni.

                                        2.        On November 24, 2015, Jesse Ross fer sustuincd severe Injuries at n construction

                             work site at Avalon Boulevard In Swninton, New Jersey.

                                        3.        Qu that mc, Mr. Rossncr was working conswuctlon as on employs otlF.W.

                             Shawl 84 Sons, Inc.

                                        4.        Al that lilac. Mr. Roasnur was lawfully on the prcrnises as a sub-conlvactol' lo

                             cietkznmdulu,    American Water.

                                        5.        (\! ull limes relevant, clclfomlnl\l John Does f/20--25 was employed by dcfcndunml,

                             Amorlcnn Wulum' and/or John Docs #20-25.
            I

            4                           6,        Defcnulnnt John Does H20-25's were negllgnnt when they turned the valve on.
            9

                                        7.        l)efendam John Does #20-25's were negligent for fn111118 lo warn plaintiff.

                                        B.       Defenclmxl John Docs #20-'Z5's were otherwise negligent.



                                                                                   .5.
        4   »
                                                                                                                               4
               Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 22 of 106 PageID: 25

         ala
                               CPM~L-000440-19 11105/2019 2106249 PM Pg 7 of 12 Trans ID: LCV20192034212
                           C

                           O
                   4
                       \

                                         cAm-L~00a9se-17 10111/2017 2:29:39 p'm Pg G co 13 Trans ID: LCV2017312800




                                           9.       AA u prnxllnulu cwsu NI"the nogilgcIacb of'deflclldnul John Does 820-2S's. Jesse

                                    Ross for has sustained serious and l)ern18lwnt Injuries to his l`no¢, nook, eyes and severe houvlng

:5                                  Issues. among other thilmgs. Tlwsc lluurlcs have and will coaulmle to cause pain and suffering,

                                   dlsnbilily and fmpairment. [Oss of cmmjoymonl of life, nwdlcnl bills, and lost wages.

                                           IO.      As £1 proximate cause of defendant John Does H20-25's negligence, Jesse Ross fer

                                   has also Incured a sxubstantisxl w<>1'I<ern uolnpeImsnflon Hen.

                                           wHn:nErvo12I8, Use plulliilff, .lvzsae Ross fer demands judgment against (he d<=flcn(lant

               I                   John Docs #20-25's fm' 0ompel1snlo1'y damages, 1nlorosI, attorneys' fews, and costs of suit.




                                                                              CGUNT FQUR
               *
                                                                         KEARSTIN ROSSNER
                                                           .                     v.
                                       NEW JERSEY AMERICAN WATER, n wholly owned sxlbaidlary 01' AMERICA N
                                                      WATER WORKS COMPANY, lN('.l
                                                               JOHN DOES #l»20; JOHN DOES H20-25

                                                                       hofss OF ¢.'onso11t=_1u1v1

                                          1.     Keavstln Ross fer, repeats all of the ulfegmlons ofull of' the preceding counts of

                                  this complaint.

                                          2.     Ken1~slln Ross fer and Jesse Ross fer are husband and wife.

                                          3.     As u proximate 1'esulLollllw conduct of'lhe def'encInllts, Kenrsxln Rnssmsr, has

                                  been and iN the l`uluru will be deprived of tlw scrvicos and soviciy of' her spouse.

                                         \vI~1EREIf t>ule, the plainlllf, Keararil\ Ross fur, dcnmuncls ludg1\meru against New Jczwwy

                                  American Water. B wholly owned subsldi¢iry ofAnlevicnn Water Works Company, lo.; John

                                  Docs H I -20: John Docs H20-25 for oon1pc1\sni01'y damages, interest, and costs ofsult.




                                                                                    .6.



     r                                                 *
             Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 23 of 106 PageID: 26
                        CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 8 of 12 Trans iD: LCV20192034212
                                                                                                                                              I
         (


               4    2




                                 CAM~L-003950-17 10/11/2017 2:29'39 PM PA 7 of 13 Trans ID: l.CV20'¥7312800

                                                                                                                                          >




                                                        DISCOVERY ¥5EMA~Nl)- 1N'r43!zoi2 Atroru ES
                                                                  1l:~nls<80vr-:nw PREFIBRR ED]

                                   PlaiINiffl11e1'eby demands that each defendant answer Uniform Form C lnlc1~rol5ntorIos,

                           Form C(2) Ilutcwogutorlca and loc 10 8\lpplemontnl Inter1'ogulo\'icu below within the time

                           proscribed by the Rules. in lieu o!lnlniling Imrd copies, plllinlifts counsel will accept electrcmiu
I
I
I                          \rm1smi0aIon of all answers lo l1xterl-ognuwies that are sem to l1\'u»s~f:lli4??;l'<>s4l)llI<lcvl)to.cu:n.
i
                                                                            N1Nrr1NI'1'I_CM§

                           The following dctihnions shall apply in answering Form C, G(2) and Supplcmenlnl
                           I1\leVrogatorIes and 10 Requests fin' l'1'4)cluullon of Dooumenls:


                           A.      "Mdl~ess" means the present or Iusl known street name und lxuuxber. alLy or town, stale
                           and zip code,

                          B.       "Doc\1monl" or "documents" means the oviglnnl and nay ldemloal or non~I<lcMlcnI copy,
                          regul'(lluss oIlurllgin or location. ullany writing or record of any type or dosoripllon including. but
                          not ilmiwcl 10, the original and any copy, of any hook, pamphlet, pcrlocilcul, lcltcr, memorumiuln,
                          teleg1-um, report, l'ec(n'd, seludy, llzter-nIIFicu or lnlru-office uunlmunicallon, lmz1¢1w:~ltlela or other
                          note, e-mail, working paper, chart, paper, graph. lndcx, tape, disc, datasheet or data processing
                          cord, or any other written, recorclcd. clootronio, U'anscl'ib¢<i» punched, tripod, filed or graphic
                          ntaitor, however produced of' reprodttccd, to which dethndnnts hnvc 01' have had access.

                          C.      "Identit`y", "ide:1tlty", or "Identification" means, when used In retbrence lo:

                                  1-)       A nuulrul person, his or lwr:

                                            (II)       full name;
                                            (b)        home ucld\'ess:
                                            (G)        busings uddrass,           '
                                            ((*)       1)l'41Sr1l\1 or Inst known position, lwsilsess M`!IIintIol\, uur.ljnI> dcsmiplion.
    ;
                                 2.)        A company, corpol'ation, association, pnrluo\'allip, or nny legal salty other than n
                                            :1nt111'al porer: ,                .       -
    Q
    5
    5
                                            (8)        its full name;
                                            (1»)       a description of the lypa otlo1'ga.1\lzalIon or entity;
                                                                                                                                      4
    I                                       (8)        the address of' its principal place of business;
                                            (d)        thejurlndiclion of its Incolpnratiout or organlzall<)n; and
                                            (G)        the dull Of' its l11cm'po:'atlon of' rwgauizatlon,



                                                                                  .7.
    I
                                        l                                                       l

    Ix                                             \
         Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 24 of 106 PageID: 27
                       CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 9 of 12 Trans ID: LCV20192034212
     0

                   r

              'u

                                QAm-L-008950-17 10/11/2017 2:28°30 PM PQ 10 of 13 Trend ID: LCV2017312800




                                  anything relating to this matter including, but not Ilmlted lo, the urea lnvolvud in this
                                  accident or occurrence, or of any ofilia parties.          .
r
{                          2.     'l`Iio o;-lgi1\al or a, IcgiblcS copy of any and all sluiomenls, relworla, 02' nmcmormmdu selling
r
i
5
                                  fhrih fincluul iutbrcnatlon discloses! In any and all Invos(Ig¢\1!ons, lllsl1¢¢tIons, testsor
                                  surveys wg:l1'dlng lhccfnims or defenses Involved In ilmls notion; ¢xoeplll\g lumprasaiorr or
I    v


E
                                  opinions of counsel.
iI
                           3.     ,Each and eVery policy of lnsuraziCc under which any insurance company or Indemnilor
3                                 may be Ilablc lo :ho pasty upon whom lhié rlemund is 8e\'vl¢<l for payment of all of' purl of
                                  the nulounls of n juclgaucm or award entered iN lhls llzzlltés' ngaiUsl that pzwly or I¢5;l\iIwt
                                 un-perubn For whose nowllmut party isFdlcgcdm bo l'csl5;1IWIl>k3.

                           4.    Copy of' all contracts elltul'e¢l into botwuun you and the owner and/nl' any oll1e1"c0nlraclor
                                 or zlubcontawwtoz' for the construction all m Avalon Boulevard in Swainwn, New Jersey.
          I


                           5.    Copy of any safely mnaulals or policy and pl'ooedurn= manuals In effect flu' the
                                 conslnlclion silk m Avnlon l3oulevn\'d IN Swainion, New Jelly.

                          6.     Any s(¢lk¢lnen1s of pn\1ics OI' witnesses in your possession regarding the incident that is
                                 described in the Complaint.

                          7.     The orlgimal or a legible copy of any written incident report conccrnlng this incident Of'
                                 oc<:url'encc signed by or pwj1nxwcl by any party lo this suction.

                          8.     All diagrams, picuwes, or sketches of the scene and/or manner in which this acchlont
                                 occurred.                                                                                   s



                          9.     All drawings, dEtlgl'ams, el1ginwl'5ng drawings which depict the cleslgn of the wa1(>I' main
                                 whore plaintiff was 54§1\rcd.                                '                      '

                          to,   List ofoll conll°noto:'s mud suboonll'nvtors with tlzelr specialty who worked on the worksite
                                described ilrllme compfll II1(.

                          II     Any and fill l'epm~ls and l'a<>ul'<ls l"'oln any :mal all [gove1'r\nlcn£ zwefmvy or poliva
                                deluul'tmmlt l)e1'lnin§8l; 'lo the ncoldcnl or oucuwczmcc In qlxesvlou.

                         12.    Repurls ui' each and every report witness who is propésccl to lwify at trial on belxalfoi'
                                the party upon whom this demand is served. '             . '

                         13.    The complete C.V. of each expert who is proposed lo testify at trial on behalf of the party
                                upon whom this demand Is served.

                         14.    A copy of your wrllteii occupational saibiy and health program and policy!


                                                                           40.
        Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 25 of 106 PageID: 28
                       CPM-L~000440-19 11/05/2019 2:06:49 PM Pg 10 of 12 Trans ID: LCV20192034212

                   \

          a       In
              K




                                  CAM~L-003958-17 10/11/2017 2329239 PM Pg 11 of 13 Trans IO: LCV2017312800




                            is.      Any and all OSHA documents related to the job it the worksite <lescrlbed in the
E
                                    compluinl, inohldfng investigations. fines. ponuftios. citations, and veporls.
8
I
                            16.     Atlnuh R copy of' your complete construotlon file for Ihc wovksite descl'lbe<I In the
I
5   Q
                                    complaint, and includu all corvespcmding col\l1'acts, ofl'ors. memorandums, nl)pn'ovals.
i
                                    design drawings and pe\'mlls.

                           17.      A copy of the Now Jersey Anlcricnn Water Co\1stl'uu1Ioa1 Managers Safely and Ileulllm
                                    p1'ogl'nm.

                           IS.      A copy nt' all lnllnltes of any pre-Job safely conference meetings For the w0:'ksI!e
                                    ¢lns(:l'il>ed In the uolnpiuinl.

                           19.      Copies ufzllmy Jninutias From sallee meetings.

                           20.     Copies of any documents given to conu1\clo1's 1'clat¢d to salbly.

                           21.     Copies of any safety letters, memos. or any documents- |1'mismltled beiwevn the
                                   <1af'endl11il, uunslruction manager, conlraclov, and subc0nlrnolm'.s wlntcci to sntbty.

                          22.      Copies of any safety lnspcclion reports pertlorme<i by any safely consultant, insurance
                                   company or outside agency related to the worksttxa clcscvlbecl In the complnlm.

                          23.      All OSHA Injury records am' the past five (5) yours.

                          24.      Copies of all citations Issued by OSHA relates! lo this job.


                                                               ST£\'II¥8MV¢NT Qn DAIYIACFS

                                   'Phe nature it' piahlliffs clnmnges are url(luiduwd and difficult to nsce1'lQin ul this slugs of

                          the litigation. Yoll may accept this illi(inI demand fin' (fullzlfgcx {3'om each dcfelldasxl us being the

                          limits of' the slzzu nfuuull \lcl'umlmlt(s) inmu'nllcc lmlicics.



                                          U-UIMANI) Frm ¥`!QPI.ES QF A-L11 SIFBPWENWID nnrirnmxpmgs
                                                             Ll8;:pQOUM1;Nfl'g. vrélwruznrsm

                                  Plainlifl' llcreby dollwluiu 11m1 copies ol'all subpoenaed documents by each defanclanl be

                         proclucocl lo pInirill1't'wl1l10ul tlll'lller notification within 10 days of receipt. The documents may      r




                                                                                                           I

                                                                             .II.

                                                 1                                               I




                                                                             9
              Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 26 of 106 PageID: 29
                         CPM-L-000440-19 11105/2019 2:06:49 PM Pg 11 of 12 Trans ID: LCV20192034212
                     l
                *|   I

                                   QAM-L.Q03g58.l7 10/11/2017 2:29:89 PM PA 12 0[ 13 Trans ID' LCV201731280D




                              be supplied electronically by sending them to nrossc=1ll@l°0:<:u:tli<Iuv()u>.unm. This is n conlilmulng

          e
                              demand.
 II
II                                    DEMAND I?_Q_R c¢>               ;mg'l¢ WITH Iz111.444 1:5.l(n)~AND 4117»v1fc)
  i
II
                                      'FAKE NOTICE that the undersigned attorney, counsel for the pluinlHT1 hereby demands,

                             pursuant to the provisions of Rules 1-5- I (n) and 4: I7-4(n), tlmt each parly scwlng pleadings 01'

                             £lnc\~l'ognlorles and Ieoelving responses thereto shall serve copies oflall such plcndlngs,

                             iluerrogatol'ics, and roslJu1\scs llwwlo upon the undewignmcd, und ,l`urllwr

                                     TAKE NOTICE lhnt this is n conllnulng clemuncl.



                                                                   N O TIC IE O F 0'1'Hx4R AGTX0NS

                                     Pursuant to the provisions of R. 4:5~ l. thereby cvnify us follows:

                                     I.       The matter in coiurovcrsy la zwitlier the aublcct o!lnny other action pending in any

                            olhcn' court llol` of a pencllng arbitration proceeding.

                                    2.        It is not anticipated that the mcittca* In conl1'ovo1'ay will become the sulgincl ofluny

                            other action pending in nay other could or of a pending urbllnniolm proceeding.

                                    3.        All parties who should have been joined In this notion have been aojoinod.

                                    I hereby cel'llfy lhfxl the f`ul'egoillg statenucnts I have made are true. I am aware that it'any of

                            the slutcnlome I have made me wlllfl.llly lhotse, I nm subject Io punishntont.


                                                       J2EsJ£i11lz\'rrf)f* DF TRIA.L.AI£TQRN IW
                                    PLEASE TAKE NOTICE that l)ul'suant to the provisions s>llihe Rules Ooverninl; the

                            Comes of' the Sinks of New Jersey, Anclrm.v J. Rosacul is hereby desiglxulod as ho 8l!orney who

      I                     will try this cusp.




                                                                                42.



                                                               n




                                          C
         Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 27 of 106 PageID: 30
    is
                    CPM-L-000440-19 11/05/2019 2:08:49 PM Pg 12 of 12 Trans ID: LCV20192034212
                l
          °\   |

                             oAm~L-003968-17 10/11/2017 2:29:39 PM Pg 13 of 13 Trans ID: LCV2017312800




                                                      DUZMAND FOR 1'nrA1, up JURY
                                PLEASE TAKE NOTICE that Plalnllffdomtmds H trial by jury as to all Issues pursuant
5
I
                        no the Rules oIllhls Count.




                                                                  ROSSETTI & DEVOTO, P.C.
                                                                  Atlorlleys for I'lnlntlf1`

                                                                                                *l;l-lnnq w
                                                                                                94-,n".
                                                                  BW       .
                                                                       Arl(11'cw     os$.Q1lI

                       Dated: Oolober[L. 2017




                                                                  -aa-
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 28 of 106 PageID: 31
          CPM-L-000440-19 11105/2019 2:06149 PM Pg 1 of 8 Trans ID: LCV20192034212




                            Exhibit B
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 29 of 106 PageID: 32
          CPM~L-000440-19 11/05/2019 2:06:49 PM Pg 2 of 8 Trans ID: LCV20192034212




                                                CONSTRUCTION AGREEMENT

         THIS AQl<l8EMEN'I' is by and between . Ne .Icrséy Alnerlcah.Wutcr.€ompnny;,lnc.                   ("Owner") and
                                                                          . .   .   .~   7


               __._*_            an_»     ._   FW. 8!.lnw§&§nlls, ine.                               , .   .("Contractor").
         Owner and Contsaclor hereby agree as follows:

         AK:l'l¢"LE l -- WORK

         Contractor shall complete all Work as specitled or indicated in the Contract Documents. The Work is
         generally described us follows:

         THE PROJECT'            Avalon BoulcVnr      NJTU rnnlkc. Mtddki Towrivllip, Caxpe MIN Cnuruv,m

         1.01       The Project for which the Work under the Contract Documents may be the whole or only a palt
                    is generally described as follows:

                    2014076 AVALON ysounlzvAnn. NJ rrllnnvxxxz. MIDDLE 'rownsmp, CA-PE MAY
                    ¢¢vnrv.nJ
                    Install 1,780 LF of 12" DIP Water Main, 46 LF of 8" DIP water Main, (1)-4" Domestic
                   -Service stub; (1)-8"FIra Service~Stuband~(~2) Public»Fire Hydrants »


        ARTICLE 2 - ENGINEER

        2.0!       The Project has been designed by: The RBA Group. Drew Marlcewicz. PDQ. (Engineer).

        ARTICLE 3 Wu CONTRACT TIMES

        3.01       Time of the Essence

                   A. AI! time limits for Milestones, If any, Substantial Completion, and completion and readiness for
                        final payment us stated ill the Contract Documents are of the essence of the Contract.
                        Contractor and Owner recognize that time is of the essence of' this Agreement and that Owner
                        wil! suffer financial loss if the Work is not completed within the times specified in Paragraph
                        4.02 above, plus any extensions thereof allowed in accordance with Article 12 of the General
                        Conditions. The parties also recognize the delays, expense, and difficulties involved in proving
                        in a legal or arbitration proceeding the actual loss suffered by Owner if the Work is not
                        completed on time.                                                                  l

        3.02      Days /0 AchIeve Sub.sfan!Ial Completion and Final Payment

                   A. The Work will be substalltially czompleied within QQ days aliel' the date when the Conimct
                        Times' comment: to run as provided in Paragraph 2.03 of the General Conditions, and
                        completed and ready for final payment in accordance with Paragraph 14.07 B of the General
                        Conditions within 210 days after the dale when the Contract 'Fimes commence to run.


                                           I                                                                  ¢   n|.-3»n-

                                                            Puget DIA?
                                                                                                W-




                                                                                I


                                                  I    o

                             |                                             l
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 30 of 106 PageID: 33
              CPM-L-000440-19 11/0512019 2:06:49 PM Pg 3 of 8 Trans ID: LCV20192034212



                                 0




             ARIIIICl.E: 4 - C'ON7IRACT PRICE

             4.01      Own¢r shall pay Contractor for completion of the Work in accordance with the Contract
                       Documents an amount in current funds equal to the sum of' the anlounts determined pursuunl lo
                       Paragraphs 5.01 .A below:

                       For all Work, at the prices stated in Contractor's Bid, attached hereto us an exhibit (See attached                                      >


                       price Schedules A & B) One Hundred Ninety-Five 'Thousand Ninety-Five Dollars and Twenty
                       Cents ($195,095.20).

             ARTICLE 5 ... PAYMENT PROCEDURES

             5.01     Submittal and Processing of Faynzenfs

                       A. Contractor shall submit Applications for Payment in accordance with Article 14 of the General
                             Conditions. Applications for Payment will be processed by Engineer as provided in the General
                             Conditions.

             5.02     Progrcas- Paymen!s,~ Reralnage

                      A. Owner shall make progress payments on account of the Contract Price on the basis of
                         Collttuctor's Applicfstlons for Payment on or about the 8ggg day of each month during
                           - pcrf'ol'n1anw of the Work as provided in Paragraphs 6.02.A. I .a and 6.02.A.1.b below. AI! such
                            payments will be measured by the schedule of values established as provided in Paragraph
                            2.07.A of the General Conditions (and in the case of' Unil Price Work hnscd on the number of
                            units completed) or, in the event there is no schedule of values, as provided inline General
                            Requirements'                                                                               ,
                            1. Prior to Substantial Completion, progress payments will be made in an amount equal to the
                                     percentage indicated below hut, in each case, less the aggregate of payments previously
                                     remade and less such amounts as Engineer
                                                                         v       may determine or Owner may withhold, including
                                     but idol limited to liquidated damages, in accordance with Paragraph 14.02 of the General
                                     Conditions:

                                     uI   95 percent oIIWork completed (with the baianco being remina8e). If' the Work has been
                                          50 percent completed as detcrznincd by Engineer, and if the character and progress of
                                          the Work have been satisfactory to Owner and Engineer, then as long as the character
                                          and progress of the Work remain satlsthctory to Owner and Engineer there will be no
                                          additional retainagé; and

                                 b. LW percent of cost of mutcriais and equipment not incorporated in the Work (with the
                                     balance being relainame).

                    B. Upon Substantial Completion, Owner shall pay an amount sufficient to increase total payments
                           to Cimtraotor to LIQ percent of' the Work completed, less such amounts 89 Engineer shall.
                           determine In acc0rdél1oe with Paragraph l 4.02.B.5 of the General Conditions and less 3_Q.Q,
                           percent of Qwner's determination of the value of' Work to be complowdor corrected as shown
                                                                                                           I
                                                                                                                                    ,    .
       u-u-u-»vn»nu.n l\(l "°'**"*'*llH! D       u )4\       q p au*l |   M   4»~      u      -            rg0 4-)    \ ~;~_                  5       \»-._-n
                                                                  •                               4   \.
                             e
                                                                                    Fign .so MA?
       44.             I lmo uubbrw}a :Q M 41.       i ql1                          d14§*ll                    Ann:            iv                 -n n ¢.-_l
                                                                                                                                        * 9

                                                 4



                                                                                                      \




                                                                                                      a
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 31 of 106 PageID: 34
            CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 4 of 8 Trans ID: LCV20192034212




                            on the tentative list of Items to be completed or corrected attached to the certificate of
                            Substantial Conmletion.

           5.03         Final Payment

                        A. Upon final completion and acceptance of the Work in accordance with Paragraph 14.07 of the
                            General Condltlons, Owner shall pay the remainder of' the Contract Price as recommended by
                           Engineer as provided in said Paragraph 34.07.

          ARTICLE 6 - CONTRACTOR'S RBPRBSISNTATIONS

          6.01          In order to induce Owner to enter into 1hls Agrennmenf, Conttfmtor makes the following
                        representations:

                        A. Contractor has examined and carethlly studied the Contract Documents and the other related
                           data identified in the Bidding Documents.

                        B, Contractor has visited the Site and hecnme familiar' with and Is satisfied as to the general, local,
                            and Site conditions that muy affect cost, progress, and performance of the Work.

                       C. Contractor is familiar with and is satist3ed as to ull federal, stay, and local Laws and
                           Reguinzions that may affect cost, progress, and performance of the Work.
                                                                                                                                           9



                       D, Contractor has careiizlly sludied'all: (1) reports of explorations and tests of subsurface
                          conditions at or contiguous to the Site and all drawings of physical conditions in or relating to
                          eXisting surface or subsurface structures at or contiguous to the Site (except Underground
                          Facilities) which have been identified in the Supplementary Conditions as provided in
                          Paragraph 4.02 of the General Conditions and (2) reports and drawings of 0 Hazardous
                          Environmental Condition, if' any, at the Site which has been identified in the Supplementary
                           Conditions as provided in Paragraph 4.06 of the General Conditions.

                       E. Contractor has considered the information known to Contractor, information and observations
                           obtained from visits to the Site, infOrmation commonly known to contractors doing business In
                           the locality of the Site, the Contract Documents, and the reports and drawings identified in the
                           Contract Documents and referred lo in' Fatagraph 7.01.D above with respect to the ettbct of
                           such inibrmatlon and observations on (I) the cost, progress, and performance of the Work;
                           (2) the meaNs, methods, techniques, sequences, and procedures of' construction to be employed
                           by Contractor, including any specific means, methods, techniques, sequences, and procedures
                           of construction expressly required by the Bidding Documents; and (J) Contractor's safety
                           precautions and progrnrNs.                                       '

                       F. Based on the information and observations vclbrred to in Paragraplx 7.0I.E above, Contractor
                          does not consider that fiiiiher examinations, investigations, explorations, tests, studios. or data
                          are :necessary for the performance of the Work at the Contract Price, within the Contract Times,
                          and in accordance with the other terms and conditions of the Contract Documents.

                       G. Contractor is aware of the genera! nature of work to be perfomwd by Owner and others at the
                          Site that relates to the Work as indicated in the Contract Documents.

                                                                                                                s   Hr"%"W?   "   .-r'1°

                                                                      r'u¥¢AJUf1\7
       Jlnuh*   iii!            . vs-\b'~hl~$4*4-H!#m'!   11   .-».                  . H-!*-*Q   ¢* .   Q   I          sub        -ere




                                >
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 32 of 106 PageID: 35
              CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 5 of 8 Trans ID: LCV20192034212




                         H. Contractor is prepared to comply with the applicable requirements of Owner's safety program,
                                ifuny.

                         L Contractor has given Engineer written notice of all confliets, errors, ambiguities, or
                           discwpancles that Contractor has discovered in the Contract Documents, and the written
                           resolution thercofby Engineer is acceptable to Contractor.

                        J. The CrMiract Dtscuments arc generally sufficient to indicate and convey understanding of all
                               terms and conditions #Br peifonnance and Fm'nislling of the Work.

           ARTICLE 7 .-. conTI<Ac'r' DOCUMENTS

          7.01          Contents

                        A. The Construct Documents consist of the following:

                               1. This Agreement (pages A1 to A-7, Inclusive),

                              2. Notice oIIAward. (Now This document is not attached to this Agreement)

                              3. General Conditions (Document Identification: Standard General Conditions of the
                                 Conslmclion Contract - 2008 American Water system Addition. pages oc-0 lo GC-61, not
                                   . i!19l\!§IY9)..§S n;szv.I¢I§<1 in Lbs RFJB slated 9]§Ql1§.and heruhy lncorpomtad_by.rsferenco..

                              4. Supplenmentury Conditions (pages SC-I to SC-X, not inclusive), as provided in the RFP
                                     dated 9/30/15 and hereby incorporated by reference.

                              5. Specifications bearing the tltlc Specltlcations and consisting of9. divisions and 115 pages,
                                 ' as listed in the table of' contents of` the Project Manual (not inclusive) as provided in the
                                   RFP dated 9/30/15 and herby incorporated by reference.

                              6. Drawings with each sheet bearing the 'allowing general title: 'Utility Plan - New Jersey
                                    'l?urlllll'l¢u #uflun-l3y;0u\'¢lon Bunn Xia;-kwnv ~» M4411 Hiwuflltklll wuWr='Maj.n 1L*»;ul1si;;;1.
                                    (Note: Drawiiigs have 5eei1'rdé¢iiSlwu with the' RFC' and Dre of' aftachcii Tb' this
                                    Agreement).

                             7. Exhibits to this Agreement (enumerated as follows):

                                    u.         Prlcc Schedules A & B of Contractor's Bid

                             8. The following whicirmny be delivered Or issued on or ufler the Effective Date of the
                                    Agreement and are not attached hereto:

                                    a. Notice to Proceed

                                    b. Work Change Directives,

                                   c, Change Orders.

         *-Y*,'f"-FT''UI1- _ "".'* *
          y                            4                    g   I .   O   --4-1-lv-»      4 - 9 w - w u- 1 ,   he;

                                                                                       Page AS ni A7
       *-¢¢li-u;l»v1\fls»l.lAMhlh9l»v II        l»   u   w~.¢.-¢ H ~                      lp- ¢»»4u'. li   |    i»-»4    sm   _r   w       l.»\»l!lvvU44




                                                                                                                     J                 I
                                           9                     I
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 33 of 106 PageID: 36
             cpm-L-000440-19 11/05/2019 2:06:49 PM Pg 6 of 8 Trans ID: LCV20192034212




                            B. The documents listed in Paragraph 7.01 .A are attached to this Agrseznent (except as expressly
                                   noted otherwise above).

                            C. There are no Contract Documents other than those listed above In this Article 7.

                           D. The Contract Documents may only be amended, modified, or supplemevNed as provided in
                                   Paragraph 3.04 of the General Conditions.

            ARTICLE 8 ,-.. MISCELLANEOUS

            8.01           Terms
                           A. Terms used in this Agreement will have the meanings stated in the General Conditions and the
                                   Supplementary Conditions.

           8.02 ,4.s'sfgnmen¢ of Con!ra¢:t
                           A. No assignment by Contractor of any rights under or Interests in the Contract will be binding on
                              Owner without the written consent of Owner; and, specifically but without limitation, moneys
                              that may become due and moneys that are due muy not be assigned without such consent
                              (except to the extent that the etlbct of this restriction muy he limited by law), und unless
                              specifically stated to the conlraiy in any written consent to un assignment, no assignment will
                                  release or discharge Contractor from any duty or responsibility under. the Contract Documents.

           8.03            Szfccesxnrs and Assigns

                           A. Owner and Contractor each binds itself] its partners. successors, assigns, and legal
                              representatives to the other party hereto, its partners, successors, assigns, and legal
                                  representatives in respect to all covenants, agreements, and obligations contained in the
                                  Contract Documents.

           8,04            Severabflily
                           A. Any provision or par! of the Contract Documents held to be void or unenforceable under any
                              Law or Regulation shall be deemed stricken, and all remaining provisions shall conthiue to be
                                  valid and binding upon Owner and Contractor, who agree that the Contract Documents shall be
                                  reformed to replace such stricken provision or part thereof with a valid and enforceable
                                  provision that comes as close as possible to expressing the intention of the stricken provision.

           8.05         Contractor' 's CerfIfIc'atz'w1s

                        A. Contractor certifies that it has not engaged In corrupt, f}8udul(:nt, collusive, or coercive
                           practices in competing for or in executing the Contract. For the purposes of this Paragraph
                                  10.05.                                                                                          .
                                  I. "Corrupt pmaotice" means the offering, giving, receiving, or soliciting ui' any thing of value
                                      likely to influence the action of' to publlo official in the bidding process OI' in the Contract
                                      execution.

       -        u1a1\»\I    .¢,     ,¢g»a   u   ,    9          gu»\ll0~p44\h -4 -¢ » ¢»wwv%¢*44   n¢ p» 5 mm`¢m¢      -   1      -n-4
                                                                                                     3
                                                                                   page AS of?
       v-Iv1¢O\'8°v».¢-u,¢..1l»u-ur-4.-u        ln   Hi*b   w          k9 n   l                                or! -
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 34 of 106 PageID: 37

            CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 7 of 8 Trans ID: LCV20192034212




                       2. "Fraudulent practice" means an intentional misrepresentation of facts made (a) to influence
                          the bidding process or the execution of the Contract to the detriment of Owner, (b) to
                          establish Bid or Contract prices at artificial non~competitlve levels, or (c) to deprive Owner
                          of the benefits of free and open competition.

                      3. "Collusive practice" means a scheme or arrangement between two or more Bidders, with or
                          without the knowledge of Owner, a purpose of which is to establish Bid prices at artificial,
                          non-conzpetitive levels.

                      4. "Coercive practice" means harming or threatening to harm, directly or Indineotly, persons or
                          their property to influence their participation in the bidding process or affect the execution
                          of the Contract.

            8.06   Other Provision-9

                   A, Government Regulations

                      1. The tbllowlng clauses, where applicable, are incorporated in this Agreement by reference
                          as is filly set out; The f8quaI Oppommity Clause prescribed in 41 CFR 60-1.40, the
                          Affirmative Action Clause prescribed in 41 CFR 60-250.4, regarding vclemns and veterans
                         of the Vietnam Bra, and the Affirmative Action Clause for Handicapped Workers
                          proscribed in 4] CFR 60-741.4.




                                                     4




                                                                          \




                                                                                                                            \
                                                I                                                4




        •                              1                                            1   aa   \   8   I   >   I   ;\¢v~an-stuns


                                                           Pugh ABM A7
                                                                                                                      I
                      Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 35 of 106 PageID: 38
                               CPM~L-000440-19 11105/2019 2:06;49 PM Pg 8 of 8 Trans ID: LCV20192034212


                  r


              I
                               IN WITNESS WHEREOF, Owner and Connracror have signed this Agreement. Counterparts have been
                               delivered to Owner and Contractor. All portions of the Contract Documents have been signed or have been
                  4
                  I            identified by Owner and Contractor or on their behalf



 >
I

{
I
I

I
                               This Agvasmenl will be effective on           FI in   K-1
                                                                                     Z   /9                         / 847 /*¢. (which is the Effective Date of the
I

                               Agreement).




              I                OWNER: NEW JERSEY AIV1-IQRICAN \VATER                                            CONTRACTOR' FW Shawl & Sons, Inc.

                                                                                  *,,i'"""'?
                               8ll;r1alure:                                                    9          1    Si' Nn              ,»"*4~¢»»~4'                                                     `l    .,        1   .
                                                                                      4




                               By: !£18Q1.9.a!9L-                                                              By:           £l?.4n=) ~f'¥_vz£fr'»»'           C_5 M a w (                                        no-_

                               Title' En3j3\eer5qg_12r9je9§.Man§ggr - Dev S:-vs                                Title'               'P w=*>>'d¢ gf-                          »..                              ,
                                                                                                                (If Contractor is a corporation, a partnership, or
                                                                                                               D joint venture, attach evidence of authority to
              4
                               Signature'                                                                      Si8li1~)              I
     4
             l



             9                 Witness:                                      I.                        viii,    All¢si I                  . ,g
                                                                                                                                            \
                                                                                                                                             8 .           "I-"'gr§
                 I                                                                                                                  As"
                                                                                                                                                           I
          *
                              Title:                                          --;-H,
                                                                                               II      ash
                                                                                                               Tstlc'              "                                /                                     r
          I
     I   ,f

     (                        Address forlQivingnoti{Ios :                                                     Amidress tor giviug not:ces° .
                              !_l!8.§.!L'L" rol Oak 8934   ----q--vw *                                  -4     :scum    6' . D__alvT¢& ,As-¢»                           _..                                       4\i


         I                    Voorhces,§J 08043                         .4                 i                   ---~-,,~~~l3f14<*\f'»14*¢*¢2-'3~-~15ivl=~-3-.?S3'»-»--»~-»~----
                                                                                                                                                                                  .
                                ,                   g        9914                                                                                               v             J




                                                                                                                                                                    I
         4                          y       V
         .
         s                                                                                                     [License No."                    GO%. t o
         I
          I                                                                                                                                      (Whei*e applicable)
         \

     >                                                                                                         NOTE TO USER: [be l`n those stares or other
                              (If Owner is a corporation, attach evidence
     g
     I
                                                                                                               jurisdl'ction.s' where applicable or required.
         I
         s
         P
                              of authority to sign. If Owner is a public body,
         i                    attach evidence of autI10r1ty to sign and resolution                             Agent for service of process:
                              or other docurxwnls uutboHz'mg oxeoution
                              of Owner-ContractOr Agreement.)                                                  1unYuri'_*.       ¢¢9¥           '1 I                    NI                     4.    4
                                                                                                                                                                                                         f t_"- Il- 1


                                                                                                                                                                                                                              i
                                                                    9




                                                                                                                *




                                                I

                                                                                                                                   ¢9
                                                                                                                                                b .
                                                                                                                                                we-lla-w                      '»
                                                                                                                                                                                  41 }P`
                                                                                                                                                                                           8
                                                                                                                                                                                                    `,
                                                                                                                                                                                                         *
                                                                                                                                                                                                              I             i\`r |

                                                                                                    Page A7 ol'A7
                                                                                                    ..*n- nv - sv.ul$




                                            |




                                                                                                                                                       I
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 36 of 106 PageID: 39
             CPM-L-000440~19 11/05/2019 2:06:49 PM Pg 1 of 54 Trans ID: LCV20192034212




I




                                            4




                               Exhibit C
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 37 of 106 PageID: 40
                    CPM-L~000440-19 11/05/2019 2:06249 pM Pg 2 of 54 Trans ID: LCV20192034212


                     NATIONAL SPECIALTY INSURANCE COMPANY
                                            1900 L Don Dodson Drive Bedford, TX 76021
                                                           (800) 482-2726
                                                      COMMERCIAL LINES POLICY
                                                    COMMON POLICY DECLARATIONS
        Renewal of Number: MEE0272355

        Pollcy No. MEE02"/2355

        Named Insured and Mailing Address (No., Street. Town or Clty, County, state, Zip Code)
       F. W. Shawl & Sons, Inc.
8
       As Per Named Insured Endorsement
i
3



       5 Dolores Avenue
I
       Marmara, NJ 08223

I

3
       Policy Period: From 04/01/20151007/01/2,016 at 12:01 A.M, Standard Time at your mailing address shown above.




                                                                                                                         I
        IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THiS POLICY,
        WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY,

      THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS INDICATED.
      THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
      AUDIT PERIOD (if applicable) x ANNUALLY     QUARTERLY   DSEMI-ANNUALLY D MONTHLY
                                                                            PRE
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PRGPERTY COVERAGE PART
    TERRORISM - CERTIFIED ACTS (GENERAL LIABILITY)
    TERRORISM - CERTIFIED ACTS (INLAND MARINE)
    TERRORISM - CERTIFIED ACTS (PROPERTY)
                                                                                                        TOTAL:
           NJ proper Ty-Liability Insurance Guaranty Association Surcharge :
                                                                                            TOTAL PAYABLE=




    Premium shown Is payable'$          al Ince;5tlon; $             1st At'lniversary;$                               2nd Annlvefsary
    Form(s) and Endorsemen1(s) made a part of this policy at time of Issue"
     See Attached Listing of Forms and Endorsements .
      'Omits applicable Forms and Endorsements If shown In specific Coverage Part/Coverage Form Declaratlons,

      Countersigned.                                                                   By                                           I

                                                                                                Authorized Representative
      Agent License No. :
      Run Insuransv, 3812 Quakerbrldgs Road. Trenton, NJ 08619-0006 (509)688-7474

         THESE DECLARATIONS TOGETHER WITH THE COMMON POLICY CONDITIONS, COVERAGE PART DECLARATIONS1 COVERAGE PART COVERAGE
             FORM(S) AND FORMS AND ENDORSEMENT. IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE THE ABOVE NUMBERED POLICY.

                                    1nc!udas copyrighted materlai 01 Insurance Services Office, Inc., wllh its permission.
      20 15 ML 0913                                                                                                          Page 1 of 4
                                                     Copyright. Insurance Services Oifire. Inc, 1998
                                                                      O ri gi nal
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 38 of 106 PageID: 41
            CPM-L-000440-19 11/05/2019 2:06249 PM Pg 3 of 54 Trans ID: LCV20192034212


                                                                                           a




                                        SUPPLEMENTAL » NAMED INSURED

  POLICY NUMBER:MEEO272355
  F. w. shawl a Sons, Inc
  VCS Properties LLC




                     Includes copyrighted materlai of Insurance Services Ollie, Inc., with Its permission.
                                      Copyright, Insurance Services olflce, inc., 1998
  20 15 ML 0918                                      O r i gi nal                                            Page 2 of 4
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 39 of 106 PageID: 42
                     cpm-L-000440-19 11105/2019 2:06:49 PM Pg 4 of 54 Trans ID: LCV20192034212




                          LISTING OF FORMS AND ENDORSEMENTS FORMING
                                                   A PART OF THIS POLICY

       POLICY NUMBER'MEE0272355

      NUMBER                      TITLE                                                                                    I


4
I
I


g
s                                COMMON
3
I
8
I
      20 15     ML (ns) (09~ Common Policy Declarations
      13)
      IL 12     Ol (11-85)       Policy Changes
      IL 00     17 (11-98)       Common Policy Conditions
      IL 00     21 (09-08)       Nuclear Energy Liability Exclusion Endorsement
                                 (Broad Form)
      IL   O1   11    (11-03)    New Jersey Changes
      IL   01   41    (05-08)    New Jersey Changes - Civil Union
      IL   O2   OB    (09-07)    New Jersey Changes - Cancellation And nonrenewal
      IL   O9   35    (07-02)    Exclusion Of Certain Computer-Related Losses
      IL   D9   52    101-15)    Cap on Losses from Certified Acts of Terrorism
      IL   O9   85    (01-151    Disclosure pursuant To Terrorism Risk Insurance
                                 Act

                                PROPERTY

      39 57 co (10-00)          Commercial Property Coverage Part Declarations
                                Page
      CP 00 10 (10-12)          Building And personal property Coverage Form
      57 25 CP (03'-13)         Property Special Broadening Endorsement
      CP 00 32 (10-12)          Business Income (Without Extra Expense) Coverage
                                Form
      CP 00 90 (07-88)          Commercial Property Conditions
      CP 01 40 (07-06)          Exclusion Of Loss Due To Virus Or Bacteria
      CP 10 30 (10-12)          Causes of Loss - Special Form

                                GENERAL LIABILITY

     52    47   IL   (03-11)     Cancellation Notification
     Z0    14   GL   (01-01)    Commercial General Liability Declarations
     CG    OO   01   (04-13)    commercial General Liability coverage Form
     32    34   GL   (01-04)    Exclusion - Asbestos
     34    44   GL   (03-99)    Employee Benefits Liability Coverage
     43    B3   GL   (00-04)    Pollution Exclusion - Clarifying Endorsement
                                "Your Product"
     44 vo GL (o4~05)           Associated site Improvement Contractor 4 Blanket
                                Additional Insured Endorsement
     44 73 GL (04105)           Associated Site Improvement Contractors
                                Endorsement - General Liability
     CG 21 06 (05-14)           Exclusion - Access Or Disclosure Of Confidential
                                Or Personal Information And Data-Related
                                Liability - With Limited Bodily Injury Exception
     CG 21 67 (12-04)           Fungi or Bacteria Exclusion
     CG 21 71 (01-15)           Exclusion Of other Acts Of Terrorism Committed
                                Outside The United States; Cap on Losses From
                                Certified Acts» of Terrorism

                                includes copyrighted maierlal of Insurance. Services Olflcs, Inc., with Its permission.
                                                  Copyright, Insurance Services Ofllce, Inc., 1998

      20 15 ML 0913                                                 Original                                              Page :s of 4
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 40 of 106 PageID: 43
                CPM-L-000440-19 11/05/2019 2206249 PM Pg 5 of 54 Trans ID: LCV20192034212




                      LISTING OF FORMS AND ENDORSEMENTS FORMING
                                             A PART OF THIS POLICY

       POLICY NUM8ER2MEE02'72355

      NUMBER                TITLE

                            GENERAL LIABILITY
5


      cs 21 '76 <01-15)    Exclusion of punitive Damages Related to a
                           Certified Act of Terrorism
I
I
      CG 21 86 112-04)     Exclusion - Exterior Insulation and Finish Systems
l     CG 22 92 (12-07)     Snow plow operations coverage
      CG 24 04 (05-09)     Waiver of Transfer Rights of Recovery Against
                           Others To Us
      CG 24 15 (10-01)     Limited Pollution Liability
      CG 24 17 (10-01)     Contractual Liability - Railroads
      CG 25 03 (03-97)     Designated construction Project(s) General
                           Aggregate Limit .
      CG 25 04 (03-97)     Designated Location(s) General Aggregate Limit
      CG 26 20 (10-93)     new Jersey Changes - Loss Information

                           INLAND MARINE

      26 26 IM (NS) (09- Commercial Inland .Marine Declarations
      13)
      IM 7005 (01-12)    schedule of Coverage' s contractor's Equipment
      IM 7008 (01-12)    Schedule of Coverages Contractors ' Equipment
                           small Tools Floater
      IM 7035 (01-12)      Equipment Leased or Rented to Others Schedule
      IM 7105 (04-04)      Schedule of Coverages Installation Floater
                           Coverage
      44   69 IM (04-05)   proper ty Loaned to Others
      49   72 IM (04-05)   Replacement Items
      IM   7000 (04-04)    Contractor'B Equipment Coverage
      IM   7003 (04-04)    small Tools Floater
      IM   7013 (04-04)    Equipment Leased or Rented to Others Endorsement
      IM   7037 (01-12)    Equipment Borrowed From Others
      IM   1038 (01-12)    Continuing Rental or Lease Payments
      IM   7100 (06-04)    Installation Floater Coverage




                           Includes copyrighted malerlal 01 Insurance Services Ollie, Inc., with its permission.
                                            Copyright, Insurance Services Office, Inc., 1988

      20 15 ML 0913                                           Original                                             Page 4 of 4
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 41 of 106 PageID: 44
                CPM~L-000440-19 11/05/2019 2:06:49 PM Pg 6 of 54 Trans ID: LCV20192034212




                                          CANCELLATION NOTIFICATION

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       This endorsement modifies Insurance provided under the following:

             COMMERCIAL GENERAL LIABILTY COVERAGE FORM
             COMMERCIAL LIABILITY UMBRELLA COVERAGE FORM
             BUSINESS AUTO COVERAGE FORM

e
I
I
I                                                                    SCHEDULE

      Name of Person or Organization:                                         Malling Address:
      Remington Vernick & Walberg Engineers                                   4907 New Jersey Avenue
                                                                              Wildwood, NJ 08260



      Number of Days' Notice: 30

      Paragraph 2. of the Canceliatlon Common Policy Condition, Or any applicable state cancellation endorsement, is
      amended to Include the following as checked below:

               In the event of cancellation for other than nonpayment of premium, we agree to send notlilcatlon to the first
               Named Insured and to the person or organization shown In the Schedule above. Notification will be at least
               the number of days shown In the Schedule above.

               In the event of cancellation for nonpayment of premium. we agree to send notification to the first Named
       183
               Insured and to the person or organization shown in the Schedule above. Notilicatlon will be at least ten (10)
               days before the effective date of cancellation.

      This advance notification of a pending cancellation oI coverage is Intended as a courtesy only.

                             All other policy terms, conditions, dettnltions and exclusions remain unchanged.




      Attached to and lormlng a par! of Policy:
       Named insured:
       F. w. Shawl & Sons, Inc
      pbllcy Number:                                        Endorsement Number'                         Endorsement Effective Date:
      MEE0272355



      Issued by'                                                                 Countersfgned by Authorized Representative:

                         (The above inlormalion Is required only when this endorsement Is prepared alter lha policy Is Issued.)




     5247 IL 0311               Includes copyrlghied material of Insurance Services office, Inc.. with Its permission.            Page 1 of 1

                                      I
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 42 of 106 PageID: 45

             CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 7 of 54 Trans ID: LCV201920342'12



                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        POLICY CHANGES
                                                                                                 Policy Change
                                                                                                 Number
    POLICY NUMQER                      POUCYCHANGES              COMPANY
                                       EFFECWVE
   mEE0272355                            07/0l/2015         NATIONAL SPECIALTY INSURANCE co,


    NAMEDINSURED                                                 AUTHORIZED REPRESENTATIVE
   F. W. Shawl & Sons, Inc.                                 Rue Insurance
   As Per named Insured Extension                           3812 Quakerbridge Road
   5 Dolores Avenue                                         Trenton, NJ 08619-0006
   Marmara, NJ 08223


   COVERAGE PARTS AFFECTED
  GENERAL YJIABILITY




                                               CHANGES
   A 30 Day Notice of cancellation endorsement is added and attached Eor the following
   entity:

  Borough of Avalon
  3100 Dune Drive
  Avalon, NJ 08202




                                                                           Authorized Representative Signature

                                  Copyright, Insurance Services Office, Inc., 1983
                                Copyright, ISO Commercial Risk Services. Inc., 1983
 IL 12 01 11 85                                                                                page 1 011        U
                                                  O r i gi nal
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 43 of 106 PageID: 46
                cpm-L-000440-19 11/05/2019 2:06:49 PM Pg 8 of 54 Trans ID: LCV20192034212

                      COMMERCIAL GENERAL LIABILITY DECLARATIONS
 Policy No, MEE0272355
 LIMITS OF INSURANCE
 General Aggregate Limit (Other Than Products-Completed Operations)                             $2,000,000
 Products-Completed Operations Aggregate Limit                                                  $2, 000,000
 Persons! and Advertising injury Limit                                                          $l, 000, 000 Any One PersonlOrg.
 Each Occurrence Limit                                                                          $1, 000.000
 Damage To Premises Rented To You Limit                                                           $100, 000 Any One Premises
 Medical Expense Limit                                                                               $5,000 Anv One Person

 RETROACTIVE DATE (CG 00 02 only)
 This Insurance does not apply to "bodily 1nlury". "property damage" or "personal and advertising injury" which occurs
 before the Retroactive Date, if any, shown here:
                                                      (Enter Date or "None" if no Retroactive Date applies)


 BUSINESS DESCRIPTION AND LOCATION OF PREMISES
 Type of Business:    lndividuai     -- Joint Venture         Partnership         Limited Liability
                                                                                             =       .
                                                                                                    Company
 REOrganization, including a Corporation. (but not including a Partnership, Joint Venture or Lirnited Liability Company)
 Business Description: ASIC Site Improvement: Contractor
 Location of All Premises You Own. Rent of' Occupy:
 001-001 storage. Building
            1431 Route 50
            Cape May
            Tuckahoe, NJ 08250



 CLASSIFICATION 'AND PREMIUM
                                                                                              Rate                  Advance Premium
Loc.              Classification                        Code          Prom              Pr,              Prd/      Pr.       Prd/
                                                                                       Q                           O s
 No                                                       No          B asa                          0
                                                                                                         C o»                C O
001-001 Contractors Executive
        Supervisors or Executive
        Superintendents
       -Products-completed operations
        are subject to the General




                                                                   _
        Aggregate Limit
        TERRITORY: 517
        Contractors~subconhracted Work- 91581
        in Connection with
        Construction, Reconstruction,
        Erection or Repair Not
        Euildings
        TERRITORYz 517

                                                                                   Endorsement(s) Premium                     _
 Premium shown is payable: At inception:                                           Slate Tax or Other Refer to Common Dec
                                   Each anniversary:                               Total Policy Premium
                                                                                   Total Advance Premium
Audlt Perlod (if applicable):      X   Annually        Semi-annually              Quarterly              Monthly

FORMS AND ENDORSEMENTS ATTACHED:
Forms and Endorsements applying to this Coverage Part and made part of this policy at time of issue:
 See Listing of Forms and Endorsements

THESE DECLARATIONS TOGE HE WITH TH COMMON p LICY DECLARATIONS AND COVERAGE
FORM(S) AND ANY END RSEMENTS) COMPLETE THE ABOE NUMBERED POLIGY;
                           lndudos copydghled material .of Insurance Scrvlcos OI1Ico; Inc., with Hs pormisslon
20 14 GLOI 01                               CopyrtgM, lnsulance Sawloes Ofilco, Ine,,.199B                               P8ge 1 of 2
                                                               Original

                                                                                                                                  1
                                                                                                                          4

                                                                                                                                  I
 Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 44 of 106 PageID: 47
                  CPM-L-000440-19 11/05/2019 2:06:49 PM Pg g of 54 Trans ID: LCV20192034212




                                                                                                                   II
                                                     CLASSIFICATION AND PREMIUM
 Loc                 CLASSIFICATION                       CODE PREMIUM          RATE          ADVANCE PREMIUM
 no.                                                       no.     BASE     Prim!   ProdfComp Prom/    Prod/Comp
                                                                                                Ops            Ops       Ops       Ops

001 -00 Snow and Ice Removal Contractor                         99310
        TERRITORY: 517
        Griding of Land                                         95410
        T5RRITORY; $17
        Excavation                                              94007
        TERRITORY: 517
        Water Mains or Connections                             99946
        Construction
        TERRITORY: 517
        Sewer Mains or Connections                             98820
        Construction
        VWRR1TORY: 517
        plumbing-Residential or Domestic                       98483
        TERRITORY: 517
        Contractors Permanent Yards-           91590
        Maintenance or Storage of Equipment
        or Material
        Products~completed operations are
        subject to the General Aggregate Limit
        TERRITORY: 517




                                                                                                         r
                                                                                                         l




                                                                                                                     C




                           Includes copyrighted malarial of Insurance Sen/[cas Otlice, Inc., w11h its permission
  20 14 GL01 01                              CopyrlglN, Insurance Services oliice, Inc., 1998                            Page 2 of 2
                                                               Or i g i nal
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 45 of 106 PageID: 48
                CPM-L-000440-19 11/05/2019 2206249 PM Pg 10 of 54 Trans ID: LCV20192034212



                                                                                   COMMERCIAL GENERAL LIABILITY
                                                                                                  CG 0001 04 13

         COMMERCIAL GENERAL LIABILITY COVERAGE FORM
      Various provlslons In this policy restrict coverage.               (2) The "bodily injury" or "property damage"
      Read the entire policy carefully to determine rights,                   occurs during the policy period, and
      duties and what is and is not covered.                             (3) Prior to the policy period, no insured listed
      Throughout this policy the words 'YoU' and "your"                       under Paragraph 1. of Section II - Who Is
I     refer to the Named Insured shown in the Declarations,                    An Insured and no "employee" authorized
:
      and any other person or organization qualifying as a                    by you to give or receive notice of an
      Named Insured under this policy. The words 'We",                        "occurrence" or claim, knew that the "bodily
I     "us" and "our" refer to the company providing this                      injury" or "property damage" had occurred,
E     insurance.                                                              in whole or in part. if such a listed insured
      The word "insured" means any person or organization                     or authorized "employee" knew, prior to the
3

      qualifying as such under Section II - Who fs An                         policy period, that the "bodily injury" or
      insured.                                                                "property damage" occurred, then any
                                                                              continuation, change or resumption of such
     ,Other words and phrases that appear in quotation                        "bodily injury" or "property damage" during
      marks have speclai meaning. Refer to Section V -                       or after the policy period will be deemed to
      Definitions.                                                            have been known prior to the policy period.
      SECTION I - COVERAGES                                           c. "Bodily injury" or "property damage" which
      COVERAGE A - BODILY INJURY AND PROPERTY                             occurs during the policy period and was not,
      DAMAGE LIABILITY                                                    prior to the policy period, known to have
                                                                          occurred by any insured listed under
      1. InsurIng Agreement                                               Paragraph 1. of section II - Who is An Insured
          a. We will pay those sums that the insured                      or any "employee" authorized by you to give or
          ' , becomes legally obligated to pay as damages                receive notice of an "occurrence" or claim,
               because of "bodily injury" or "properly damage"           includes any conllnuatlon, change or
               to which this insurance applies, We will have              resumption of that "bodily injury" or "property
               the right and duty to defend the insured against          damage" after the end of the policy period.
               any "suit" seeking those damages. However,            d. "Bodily injury" or "property damage" will be
               we will have no duty to defend the insured
               against any "suit" seeking damages for "bodily            deemed to have been known to have occurred
               injury" or "property damage" to which this                at the earliest time when any insured listed
                                                                         under Paragraph 1. of Section II - Who is Arr
              insurance does not apply. We may, at our                   insured or any "employee" authorized by you to
              discretion, investigate any "occurrence" ahd               give or receive notice of an "occurrence" or
               settle any claim or "suit" that may result. But:          claim:                                           .
             (1) The amount we will pay for damages is
                                                                        (I) Reports all, or any part, of the "bodily ingury"
                   limited as described in Section lil - Limits              or "property damage" to us or any other
                   or Insurance; and                                         insurer;
             (2) Our right and duty to defend ends when we              (2) Receives a written* or verbal demand or
                  have used up the applicable limit of                       claim for damages because of the "bodily
                  insurance in the payment of judgments or
                  settlements .under Coverages A or B or                     injury" or "property damage", or
                  medical expenses under Coverage c.                    (3) Becomes aware by any other means that
              No other obligation or liability to pay sums or                "bodily injury" or "property damage" has
              perform acts or services is covered unless                     occurred or has begun to occur.
              explicitly provided for under Supplementary            e. Damages because of "bodily injury" include
          . Payments-.CoveragesAand 8.                                   damages claimed by any person or
         b. This insurance applies to "bodily injury" and                organization for care, loss of services or death
              "property damage" only if:                                resulting at any time from the "bodily Injury".
            (1) The "bodily Injury" or "property damage" is
                  caused by an "occurrence" that takes place                                                              l
                  in the "coverage territory",                                 U




     CG 0001 04 13                          © Insurance Services Office, Inc., 2012                         Page 1of 1a

                                                     a    a
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 46 of 106 PageID: 49
           CPM-L-000440-19 1110512019 2:06149 PM PQ 11 of 54 Trans ID: LCV20192034212




  2. Exclusions                                                     This exclusion applies even if the claims
     This insurance does not apply to:                              against any insured allege negligence or other
                                                                    wrongdoing in:
     a. Expended Or Intended Injury
                                                                       (a) The supervision, hiring, employment,
        "Bodily injury" or "property damage" expected                      training or monitoring of others by that
        or intended from the standpoint of the insured.                    insured; or
        This exclusion does not apply to "bodily injury"
        resulting from the use of reasonable force to                  (b) Providing or failing to provide
        protect persons or property.                                       transportation with respect to any
                                                                           person that may be under the influence
     b. Contractual Liabimy                                                of alcohol,
        "Bodily Injury" or "property damage" for which             if the "occurrence" which caused the "bodily
        the insured is obligated to pay damages by                 injury" or "property damage", involved that
        reason of the assumption of liability in a                 which is described in Paragraph (1), (2) or (3)
        contract or agreement. This exclusion does not             above.
        apply to liability for damages:
                                                                   However, this exclusion applies only if you are
       (1) That the insured would have in the absence              in the business of manufacturing, distributing,
           of the contract or agreement, or                        selling,     serving   or   furnishing   alcoholic
       (2) Assumed in a contract or agreement that is              beverages. For the purposes of this exclusion,
           an "insured contract", provided the "bodily             permitting a person to bring alcoholic
          injury" or "property damage" occurs                      beverages on your premises, for consumption
          subsequent to the execution of the contract              on your premises, whether or not a fee is
          or agreement. Solely for the purposes of                 charged or a license is required for such
          liability assumed in an "insured contract",              activity, is not by itself considered the business
          reasonable attorneys' fees and necessary                 of selling, serving or furnishing alcoholic
           litigation expenses incurred by or for a party          beverages,
           other than an insured are deemed to be               d. Workers' Compensation And Slmllar Laws
           damages because of "bodily injury" or
           "property damage", provided:                            Any obligation of the insured under a workers*
                                                                   compensation,        disability    benefits  or
          (a) Liability to such party for, or for the cost         unemployment compensation law or any
               of, that party's defense has also been              similar law.
                assumed in the 6ame "insured contract",
             and                       »
                                                                e. Employer's Liability
         (b) SUch attorneys* fees and litigation                   "Bodily'injury" to:
             expenses are for defense of that party               (1) An "employee" of the insured arising out of
             against a civil or alternative dispute                    and in the course of:
                resolution proceeding in which damages                (a) Employment by the insured, or
              to which this insurance applies 'are
              alleged.                                                (b) Performing duties related to the conduct
                                                                           of the insured's business, or
    c. Liquor Liabllity
                                                                  (2) The spouse, child, parent, brother or sister
       "Bodily injury" or "property damage" for which                  of that "employee" as a consequence of
       any insured may be held liable by reason of:                    Paragraph (1) above.
      (1) Causing or contributing to the intoxication of           This exclusion applies whether the insured
          any person,                   ,                          may be liable as an employer or in any other
      (2) The furnishing of alcoholic beverages to a               capacity and to any obligation to share
          person under the legal drinking age or                   damages with or' repay someone else who
          under the Influence of alcohol, or                       must pay damages because of the injury.
      (3) Any statute, ordinance or regulation 'relating           This exclusion does not apply to liablflly
          to the sale, gift, distribution or use of                assumed by the insured under an "insured
          alcoholic beverages.                                     contract",
                                                       3




                                                                                                                 I
                           I




 Page 2 of is                          © Insurance Services Office, no., 2012                      CG 0001 04 13
           Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 47 of 106 PageID: 50
                     CPM-L-00044049 11/05/2019 2:06:49 PM Pg 12 of 54 Trans ID: LCV20192034212




                f. Pollution                                                     (d) At or from any premises, site or location
                 (1) "Bodily injury" or "property damage" arising                     on which any insured or any contractors
                     out of the aotuai, alleged or threatened                        or subcontractors working directly or
                     discharge, dispersal, seepage, migration,                       indirectly on any Insureds behalf are
   ...               release or escape of "pollutants":                              performing operations If the "pollutants"
    ..                                                                               are brought on or to the premises, site
     .
 ...                (a) At or from any premises, site or location                    or location in connection with such
     ...                 which is or was at any time owned OI'
       .                                                                             operations by such insured, contractor
I.
 ..
                         occupied by, or rented or loaned to, any                    or subcontractor. However, this
                         insured. However, this subparagraph                         subparagraph does not apply to:
                         does not apply to:
                                                                                     (i) "Bodily injury" or "property damage"
                         (i) "Bodily injury" if sustained within a                        arising out of the escape of fuels,
                              building and caused by smoke,                               lubricants or other operating fluids
                              fumes, vapor or soot produced by or                         which are needed tO perform the
                              originating from equipment that is                          normal electrical, hydraulic or
                             used to heat, cool or dehumidify the                         mechanical functions necessary for
                             building, or equipment that is used to                       the operation of "mobile equipment"
                             heat water for personal use, by the                          or its parts, if such fuels, lubricants
                            budding's occupants or their guests,                          or other operating fluids escape from
                        (Ii) "Bodily injury" or "property damage"                          a vehicle part designed toehold, store
                              for which you may be held liable, if                         or receive them. This exception does
                              you are a contractor and the owner                           not apply if the "bodily injury" or
                              or lessee of such premises, site or                          "property damage" arises out of the
                              location has been added to your                              Intentional discharge, dispersal or
                              policy as an additional insured with                         release of the fuels, lubricants or
                              respect to your ongoing operations                           other operating fluids, or if such
                              performed for that additional insured                        fuels, lubricants or other operating
                              at that premises, site or location and                       flufds are brought on or to the
                              such premises, site or location is not                       premises, site or location with the
                              and never was owned or occupied                              intent that they be discharged,
                             by, or rented or loaned to, any                               dispersed or released as part of the
                             insured, other than that additional                          operations being performed by such
                             insured, or                                                  insured, contractor or subcontractor,
                       (HI) "Bodily Injury' or "properly damage"                    (Ii) "Bodily injury' or "property damage"
                             arising out of heat, smoke or fumes                           sustained within a building and
                             from a "hostile fire",                                        caused by the release of gases,
                    (b) At or from any premises, site or location                          fumes or vapors from materials
                         which Is or was at any time used by or                            brought into that building in
                        for any insured or others for the                                  connection with operations being
                        handling, storage, disposal, processing                            performed by you or on your behalf
                        or treatment of waste,                                             by a contractor or subcontractor; or
                   (c) Which are or were at any time                               (Iii) "Bodily injury" or "properly damage"
                        transported, handled, stored, treated,                            arising out of heat, smoke or fumes
                        disposed of, or processed as waste by                             from a "hostile fire".
                        or for:                                                 (e) At or from any premises, site or location
                        (I) Any insured, or                                          on which any insured or any contractors
                                                                                     or subcontractors working directly or
                       (ii) Any person or organization for whom                      indirectly on any insureds behalf are
                             you may be legally responsible, or                      performing operations if the operations
                                                                                    are to test for, monitor, clean up,
                                                                                    remove, contain, treat, detoxify or
                                   I                                                neutrailze, or In any way respond to, or
                                                                                    assess the effects of, "pollutants".




            CG 0001 04 13                        © Insurance Services Olfioe, Inc., 2012                          Page 3 of 18
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 48 of 106 PageID: 51
              CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 13 of 54 Trans ID: LCV20192034212




           (2) Any loss, cost or expense arising out of                         (5) "Bodily injury" or "property damage" arising
               any:                                                                    out of:
              (a) Request, demand, order or statutory or                             (a) The operation of machinery or
                  regulatory requirement that any insured                                 equipment that is attached to, or part of,
                  or others test for, monitor, clean up,                                  a land vehicle that would qualify under
                  remove, contain, treat, detoxify or                                     the definition of "mobile equipment" or rt
                  neutralize, or in any way respond to, or                                were not subject to a compulsory or
                    assess the effects of, "pollutants", or                               financial responsibility law or other
              (b) Claim or suit by or on behalf of a                                      motor vehicle insurance law where it is
i                   governmental authority for damages                                    licensed or principally garaged, or
I                   because of testing for, monitoring,                             (b) The operation of any of the machinery
I                   cleaning up, removing, containing,                                    or equipment listed in Paragraph f.(2) or
I
                  treating, detoxifying or neutralizing, or in                            f.(3) of the definition of "mobile
                  any way responding to, or assessing the                                 equipment".
                  effects of, "pollutants".                                 h. Mobile Equipment
              However, this paragraph does not apply to                          "Bodily injury" or "property damage" arising out
              liability for damages because of "property                         of;
              damage" that the insured would have in the
              absence of such request, demand, order or                        (1) The transportation of "mobile equipment" by
              statutory or regulatory requirement, or such                            an "auto" owned or operated by or rented or
              claim or "suit" by or on behalf of a                                    loaned to any insured, or
               governmental authority,                                         (2)    The   use of "mobile equipment" in, or while
        g. Aircraft, Auto Or Watercraft                                               in practice for, or while being prepared for,
                                                                                      any prearranged racing, speed, demolition,
           "Bodily in}ury" or "property damage" arising out                           or sluntlng activity.
           of the ownership, maintenance, use or
           entrustment to others of any aircraft, "auto" or                 i. War
           watercraft owned or operated by or rented or                         "Bodily injury" or "property damage", however
           foamed to any insured. Use includes operation                        caused, arising, directly or indirectly, out of:
           and "loading or unloading".
                                                                               (1) War, including undeclared or civil war,
           This exclusion applies even if the claims
           against any Insured allege, negligence or other                     (2) Warlike action by a military force, including
                                                                                      action in hindering or defending against an
           wrongdoing          in   the   supervision,       hiring,                  actual or expected attack, by any
           employment, training or monitoring of others by                           government, sovereign or other authority
           that insured, II the ."occurrence" which caused                            using military personnel or other agents, or
           the "bodily injury" or "property damage"
           involved the ownership, maintenance, use or                         (8) insurrection, rebellion, revolution, usurped
           entrustment to others of any aircraft, "auto" or                          power, or action taken by governmental
           watercraft that is owned or operated by or                                authority in hindering or defending against
           rented or leaped to any insured.                                          any of these.
           This exclusion does not apply to:                                J. Damage To Prbpbrty
          (1) A watercraft while ashore on premises you                         "Property damage" Ko:
               own or rent,                                                   (1) Property you own, rent, or occupy, Including
          (2) A watercraft you do not own that is:                                   any costs or expenses incurred by you, or
                                                                                     any other person, organization or entity, for
              (a) Less than 26 feet long, and                                        repair,      replacement,       enhancement,
              (to) Not being used to carry persons or                                restoration or maintenance of such property
                   property for a charge,.                                           for any reason, inctudlng prevention of
          (3) Parking an ~"auto" on,~ or on the ways next                            injury to a person or damage to another's
               to, premises you own or rent, provided the                            property,
              "auto" Is not owned by or rented or loaned                      (2) Premises you sell, give away or abandon, if
              to you or the insured,                                                 the "property damage" arises out of any
          (4) Liability assumed under any "insured                                  paN of those premises,
              contract" for the ownership, maintenance or                     (3) Property loaned to you,
              use of aircraft or watercraft, or
                                          >




                               I
                           r                  2




     Page 4 of 16                                 © Insurance Services Office, Inc., 2012            4
                                                                                                                 CG 00 01 0413
                                                                                                                                 x
                                                         I
                                                                                      D




                                                                                                 o
           Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 49 of 106 PageID: 52
                      CPM-L-000440-19 11/0512019 2:06149 PM PQ 14 of 54 Trans ID: LCV20192034212




                  (4) personal property In the care, custody or                  This exclusion does not apply to the loss of use
                        control of the insured,                                   of other property arising out of sudden and
                  (5) That particular part of real property on                    accidental physical injury to 'Your product" or
                        which you or any contractors or                          "your work" after it has been put to its intended
                        subcontractors working directly or indirectly            use.
                        on your behalf are performing operations, if        n. Recall of Products, Work Or Impaired
                        the property damage" arises out of those                 Property
                        operations, or                                           Damages claimed for any loss, cost or
   ..
    ..
     ..
                  (8) That particular part of any property that                  expense incurred by you or others for the lose
 ...
      ..                must be restored, repaired or replaced                   of use, withdrawal, recall, inspection, repair,
  ..
 8
  ..                    because "your work" was incorrectly                      replacement, adjustment, removal or disposal
                        performed on it,                                         of:
  ...i
    ..
...
     .
       .
                    Paragraphs (1), (3) and (4) of this exclusion do           (1) "Your product",
 ..
     ...           not apply to "property damage" (other than                  (2) "Your work", or
                    damage by fire) to premises, including the
                   contents of such premises, rented to you for a              (3) "lrnpalred property",
                   period of seven or fewer consecutive days. A                  if such product, work, or property is withdrawn
                   separate limit of insurance applies to Damage                 or recalled from the market or from use by any
                   To Premises..Rented To You as described in                    person or organization because of a known or
                   Section Ill - Limits»of Insurance,     '                      suspected defect, deficiency, inadequacy or
                   Paragraph (2) of this exclusion does not apply                dangerous condition In it.
                   if the premises are 'Your work" and were never           o. Personal And Advertising Injury
                   occupied, rented or held for rental by you,                  "Bodily injury" arising out of "personal and
                  Paragraphs (3), (4), (5) and (8) of this                      advertising injury".
                    exclusion do not apply to liability assumed             p. Electronic Data
                                                                                                                         4


                    under a sidetrack agreement,
                                                                                Damages arising out of the loss of, loss of use
                    Paragraph (6) of this exclusion does not apply              of, damage to, corruption of, inability to access,
                    to "property damage" included in the "products-             or inability to manipulate electronic data.
                    completed operations hazard",
                                                                                However, this exclusion does not apply to
               k. Damage To Your Product                                        liability for damages because of "bodily injury".
                   "Property damage" to "your product" arising out              As used in this exclusion, electronic data
                   of it or any part of it.                                     means information facts or programs stored as
                I. Damage To Your Work                                          or on, created or used on, or transmitted to or
                   "Property damage" to 'Your world' arising out of             from computer software, including systems and
                   It or any part of ii and included in the "products-          applications software, hard or floppy disks, CD-
                   completed operations hazard"..                               ROMs, tapes, drives, cells, data processing
                                                                               devices or any other media which are used
                   This exclusion does not apply if the damaged                 with electronically controlled equipment.
                   work or the work out of which the damage
                   arises was performed on your behalf by a                 q. Recording And Distribution of Material Or
                   subcontractor,                                              Information In Violation of Law
              rn. Damage To Impaired Property Or Property                      "Bodily injury" or "property damage" arising
                   Not Physically Injured                                      directly or indirectly out of any action or
                                                                                omission that violates or is alleged to violate:
                   "Property damage" to "impaired property" or
                   properly that has not been physically injured,              (1) The Telephone Consumer Protection Act
                   arising out of:          '                                       (TCPA), including any amendment of or
                                                                                    addition to such law,
                  (1) A defect, deficiency, inadequacy or
                       dangerous condition in "your product" or                (2) The CAN-SPAM Act of 2003, including any
                       "your work", or                                             amendment of or addition to such law,
                  (2) A delay or failure by you or anyone acting               (3) The Fair Credit Reporting Act (FCRA), and
                       on your.behali to perform.a contract or                     any amendment of or addition to such law,
                       agreement in accordance with its terms.                     including the Fair and Accurate Credit
                                                                                   Transactions Act (FACTA), or




            CG 0001 0413                           © insurance Services Office, 1nc,, 2012                        Page 5 of 18



                                                         s
     Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 50 of 106 PageID: 53
                 CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 15 of 54 Trans ID: LCV20192034212




            (4) Any federal, state or local statute,               2. Excluslons
                ordinance or regulation, other than the               This insurance does not apply to:
                TCPA, CAN-SPAM Act of 2003 or FCRA
                and their amendments and additions, that              a. Knowing violation of Rights of Another
                addresses, prohibits, or limits the printing,            "Personal and advertising injury" caused by or
                dissemination,      disposal,      collecting,           at the direction of the insured with the
                recording,      sending,        transmitting,              knowledge that the act would violate the rights
I
                communicating or distribution of material or              of another and would inffiot "personal and
I               information.                                              advertising injury".
II        Exclusions c. through n. do not apply to damage             b. Material Published With Knowledge Of
I
          by fire to premises while rented to you or                      Falsity
           temporarily occupied by you with permission of the             "Personal and advertising injury" arising out of
é
I          owner. A separate limit of insurance applies to this           oral or written publication, in any manner, of
           coverage as described in Section Ill - Limits Of               material, if done by or at the direction of the
           Insurance,                                                     insured with knowledge of its falsity.
       COVERAGE B - PERSONAL AND ADVERTISING                          c.  Material  Published Prlor To Policy Perlod
       INJURY LIABILITY
                                                                         "Personal and advertising injury" arising out of
       1. unsuring Agreement                                             oral or written publication, in any manner, of
          a. We will pay those sums that the insured                     material whose first publication took place
              becomes legally obligated to pay as damages                before the Wglnning of the policy Period.
              because of "personal and advertising injury" to         d. Criminal Acts
              which this insurance applies. We will have the
              right and duly to defend the insured against               "Personal and advertising Injury" arising out of
              any "suit" seeking those damages. However,                 a criminal act committed by or at the direction
              we will have no duty to defend the insured                 of the insured.
             against any "suit" seeking damages for                   e. Contractual Liability
             "personal and advertising injury" to which this             "Personal and advertising injury" for which the
             insurance does not apply. We may, at our
             discretion, investigate any offense and settle              Insured has assumed liability In a contract or
             any claim or "suit" that may result, But:                   agreement. This exclusion does not apply to
                                                                         Ilablllty for damages that the insured would
            (1) The amount we will pay for damages is                    have in the absence of the contract or
                 limited as described in Section Ill =- Limits           agreement.
                 of insurance, and
                                                                      f. Breach of Contract
            (2) Our right and duty to defend end when we
                 have used ~up the applicable limit of                   "Personal and advertising injury" arising out of
                 insurance in the payment of judgments or                a breach of bvntraot, except an implied
                 settlements under Coverages A or B or                   contract to use anothers advertising idea in
                 medical expenses under Coverage C.
                                                                         your "advertisement".
             No other obligation or liability to pay sums or         g. Quality Or Performance of Goods - Failure
             perform acts or services is covered unless                  To conform To Statements
             explicitly provided for under Supplementary                 "Personal and advertising injury" arising out of
             Payments - Coverages A and B.                               the failure of goods, products or services to
         b. This insurance applies to "personal and                      conform with any statement of quality or
             advertising injury" caused by an offense arising            performance made in your "advertisement",
             out of your business but only if the offense was        h. Wrong Description of Prices
             committed in the "coverage territory" during the           "Personal and advertising injury" arising out of
             policy period.                                             the wrong description or the price of goods,
                                                                        products or services stated in your
                                                                        "advertisement",


                         I
                                                                                                4




                     I




      Page s of 16                          © Insurance Services Office, Inc., 2012                     CG 0001 0413
     Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 51 of 106 PageID: 54
                    CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 16 of 54 Trans ID: LCV20192034212




               i. Infringement of Copyright, Patent,                       n. Pollution-related
                     Trademark Or Trade Secret                                 Any loss, cost or expense arising out of any:
                     "Personal and advertising injury" arising out of         (1) Request, demand, order or statutory or
                     the infringement of copyright, patent,                       regulatory requirement that any insured or
                     trademark, trade secret or other intellectual
        >



                                                                                  others test for, monitor, clean up, remove,
                    property rights. Under this exclusion, such                   contain, treat, detoxify or neutralize, or in
                    other Intellectual property rights do not include             any way respond to, or assess the effects
I
I
                    the use of another's advertising idea in your                 of, "pollutants", or
                    "advertisement".
 3
                                                                              (2) Claim or suit by or on behalf of a
I
                    However, this exclusion does not apply to                     governmental authority for damages
I4                  infringement, in your "advertisement", of                     because of testing for, monitoring, cleaning
E
                    copyright, trade dress or slogan.                             up, removing,         containing,      treating,
              j. Insureds In Media And Internet Type                              detoxifying or neutralizing, or In any way
                    Businesses                                                    responding to, or assessing the effects of,
                   "Personal and advertising Injury" committed by                 "pollutants",
                   an insured whose business is:                          0. War
                 (1) Advertising, broadcasting, publishing or                 "Personal and advertising injury", however
                        telecasting,                                          caused, arising, directly or lndirestly, out of:
                 (2) Designing or determining content of web                 (1) War, including undeclared or civil war;
                        sites for others, or                                 (2) Warlike action by a military force, including
                 (3) An Internet search, access, content or                       action in hindering or defending against an
                        8ewice provider.                                          actual or expected attack, by any
                   However, this exclusion does not apply to                      government, sovereign or other authority
                   Paragraphs 14.a., b. and e. of "personal and                   using military personnel or other agents, or
                   advertising injury" under the Definitions                 (3) insurrection, rebellion, revolution, usurped
                   section.        .      . i                                     power, or action taken by governmental
                  For the purposes of this exclusion, the placing                 authority in hindering or defending against
                  of frames, borders -or links, or advertising, for               any of these.
                  you or others anywhere on the Internet, is not          p. Recording And Distribution of Material Or
                   by itself, considered the business of                      information in Violation of Law                -
                  advertising, broadcasting, publishing or                    "Personal and advertising Injure" arising
                   telecasting. -                                              directly or indirectly out of any action or
             k. Electronic Chatrooms Or Bulletin Boards                        omission that violates or is alleged to violate:
                  "Pers.on.al and advertising injury" arising out of          (1) The Telephone Consumer Protection Act
                  an electronic coatroom or bulletin board the                    (TCPA), including any amendment of or
                  insured hosts, owns, or over which the insured                  addition to such law,
                  exercises control.                                          (2) The CAN-SPAM Act of 2003, including any
             I. Unauthorized Use Of Another's Name Or                             amendment of or addition to such law,
                  Product                                                     (3) The Fair Credit Reporting Act (FCRA), and
                  "Personal and advertising Injury" arising out of                any amendment of or addition to such law,
                  the unauthorized use of another's name or                     ' including the Fair and Accurate Credit
                  product in your e-mail address, domain name                   . Transactions Act (FACTA); or
                  or metatag, or any other similar tactics to                 (4) Any federal, I state or local statute,
                 mislead another's potential customers,                           ordinance or regulation, other than the
            m. Pollution                                                          TCPA, CAN-SPAM Act of 2003 or FCRA
                 "Personal and advertising Injury" arising out of                 and .their amendments and additions, that
                  the actual, alleged or threatened discharge,                    addresses, prohibits, or limits the printing.
                 dispersal, seepage, migration, release or                        dissemination,      disposal,      collecting,
                 escape of "pollutants" at any time.                              recording,     . sending,       transmitting,
                                                                                  communicating or distribution of material or
                                                                                  information,         »

                                                                                                                       i
                                                                          e
                                                                                                                in

                I



       CG 0001 0413                              © Insurance Services Office, Inc., 2012                             Page 7of18
                                                                                           J
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 52 of 106 PageID: 55
                    cpm-L-000440-19 11/05/2019 2:06:49 PM Pg 17 of 54 Trans ID: LCV20192034212




      COVERAGE C _ MEDICAL PAYMENTS                                      d. Workers' Compensation And similar Laws
      1. insuring Agreement                                                 To a person, whether or not an "employee" of
          a. We wil! pay medical expenses as described                      any insured, If benefits for the "bodily injury"
                 before for "bodily injury" caused by an accident:          are payable or must be provided under a
                                                                            workers' compensation or disability benefits
             (1) On premises you own or rent,                               law or a similar law,
I            (2) On ways next to premises you own or rent,               e. Athletics Activities
E
i
l                 or
I
                                                                            To a person injured while practicing, instructing
             (3) Because of your operations,                                or participating in any physical exercises or
              provided that:                                                games, sports, or athletic contests.
                 (a) The accident takes place in the                     f. Products-8ompleted Operations Hazard
                      "coverage territory" and during the policy            lnoluded within the "products-completed
                      period,                                               operations hazard".
                 (b) The expenses are incurred and reported              g. Coverage A Exclusions
                      to us within one year of the date of the
                      accident, and                                         Excluded under Coverage A.
                 (c) The injured person submits to                   SUPPLEMENTARY PAYMENTS _ COVERAGES A
                      examination, at our expense, by                AND B
                      physicians 'of our choice as often as we       1. We will pay, with respect to any claim we
                      reasonably require.                               investigate or settle, or any "suit" against an
         b. We will make these payments regardless of                   insured we defend:
              fault. These payments will not exceed the                 a. All expenses we incur.
              applicable iimlt of insurance. We will pay                b. Up to $250 for cost of ball bonds required
              reasonable expenses for:                                     because of accidents or traffic law violations
            (1) First ald administered at the time of an                   arising out of the use of any vehiote to which
                  aboident,                                                  the Bodily Injury Liability Coverage applies. We
         z (2) .Necessary medical, surgical, -X-ray and                     do not have to furnish these bonds.             .
       .          dental services, including prosthetic                  c. The cost of bonds to release attachments, but
                  devices, and                                               only for bond amounts within the applicable
            (3) Necessary           ambulance,         hospital,             limit of insurance. We do not have to furnish
                  professional nursing and funeral services.                 these bonds.
      2. ExclusionS `                                                   d. All reasonable expenses incurred by the
                                                                             insured at our request to assist us in the
         We will not 'pay expenses for "bodily injury":                      investigation or defense of the claim or "suit",
         a. Any lnsured                                                  ' including actual loss of earnings up to $250 a
             To any Insured, except 'Volunteer workers".                   day because of time off from work,
         b. Hired Person                                                e. All court costs taxed against the insured in the
                                                                           "6uil", However, these payt1'lents.do not include
             To a person hired to do work for or on behalf of               attorneys' fees or attorneys' expenses taxed
             any insured or a tenant of any insured.                        against the insured.
         c. Injury On Normally Occupied Premises                         f. Prejudgment interest awarded against the
             To a person injured on that part of premises                   insured on that part of the judgment we pay, If
             you own or rent that the person normally                       we make an offer to pay the applicable limit of
             occupies.                                                     insurance, we will not pay any prejudgment
                                                                           interest based on that period of time after the
                                                                           offer.
                                                           *




                                                                                                               r




             o
                                                       |




     Page 8 of 16                              © Insurance Services Office, Inc., 2012                     CG 0001 04 13
     Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 53 of 106 PageID: 56
               cpm-L-000440-19 11/05/2019 2:06:49 PM Pg 18 of 54 Trans ID: LCV20192034212




         g. AN Interest on the full amount of any judgment           So long as the above conditions are met,
            that accrues after entry of the judgment and               attorneys' fees incurred by us in the defense of
            before we have paid, offered to pay, or                   that Indemnltee, necessary Iitlgation expenses
            deposited In court the part of the judgment that           incurred by Us and necessary litigation expanses
            IS within the applicable limit of Insurance.               incurred by the Indemnltee at our request will be
          These payments will not reduce the limits of                paid        as       SUpplementary      Payments.
          insurance.                                                  NotwiUistahding the provialbns of Paragraph
                                                                      2.h.(2) of Section r - coverage A - Bodily INjury
      2. If we defend an insured against a "suit" and an              And property Damage Liability, such payments will
         indemnitee of the insured is also named as a party           not be deemed to be damages for "bodily Injury"
         to the"sU§t", wewill defend that lndemnltee if all of        and "property damage" and will not reduce the
         the following conditions are met:                            limits of insurance,
         a. The "suit" against the indemnitee seeks                   Our obligation to defend an insured's indemnitee
E
            damages for which the insured has assumed                and to pay for attorneys' fees and neOeesan/
I
Ii          the liability of the indemnitee in a contract or          litigation expenses as SUpplementary Payments
            agreement that is an "insured contract",                  ends when we have used uptake applicable limit of
I       b. This insurance, applies to such liability                  insurance in th e payrrient Of judgments or
            assumed by the insured,                                  setllemen or the conditions set foNhfaWve, or
         c. The obligation to defend, or the cost of the             the terms ~°f the agre.ement described in
            defense of, that indemnitee, has also been               Paragraph f; above, are nO longer met.
            assumed by the insured in the same "insured          SECTION II -WHO Is AN INSURED
            contract",                                           1. If you are designated in the Declarations as:
        d. The allegations in the "suit" and the information         a. An ihdivldUal, you and your spouse are
            we know about the "occurrence" are such that                insureds, but- only with respect to the conduct
            no conflict appears to exist between the                    of a business.ofwh!ch you are the sole owner.
            Interests of the insured and the interests of the
           indemnitee;                                              b. A partnership or joint venture, you are an
                                                                       'Ins.ured. Your members, your partners, and
        e. The indemnitee and the Insured ask us to                     their spouses are .also .insufeds, but only with
           conduct and control the defense of that                      respect tO the conduct of your business.
             indemnitee against such "suit" and agree that
             we can assign the same counsel to defend the           c. A limited liability company, you are an insured.
             insured and the indemnitee, and                            Your members are also insureds, but only with
                                                                        respect to the conduct of your business. Your
         f. The indernnitee:                                           managers are insureds, but only with respect
            (1) Agrees in writing to: .                                 to their duties as your managers.
                (a) cooperate with us in the invesilgation,         d. An organization other than a partnership, joint
                    settlement or defense of the "Suit",                venture or limited liability company, you are an
              (b) Immediately send; US copies of any                   Insured. Your "executive otnOers" and directors
                  demands, notices, summonses or legal                 are insureds, but only with respect to their
                  papers received in connection with the               duties as your officers or directors. Your
                  "suit",                                              stockholders are also insureds, but only with
                                                                       respect to their liability as stockholders,
              (c) Notify any other Insurer whose coverage           e. A trust, you are an insured. Your trustees are
                   is available tithe lndernnitee; and                _ also insureds, but only with respect to their
             (d) Cooperate with US with respect to                     duties as trustees,
                 coordinating other applicable Insurance
                 available to the indemnitee, and
          (2) Provides us with written authorization to:
             (a) Obtain records and other information
                 related to the llsuilII, and
             (b) Conduct and control the defense of the
                 lndernnitee in such "suit",




                                                                                            (




     CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                       Page 9 of 18



                                                    I
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 54 of 106 PageID: 57
                CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 19 of 54 Trans ID: Lcv20192034212




      2. Each of the following Is also an Insured:                    c. Any person or organization having proper
          a. Your "volunteer workers" only while performing               temporary custooy of your property If you die,
             duties related to the conduct of your business,              but only:
              or your "employees", other than either your                (1) Vwth respect to liability arising out of the
              "executive officers" (if you are an organization                maintenance or use of that properly, and
v
             other than a partnership, joint venture or limited          (2) Until your legal representative has been
             liability company) or your managers (if you are                  appointed.
             a limited liability company), but only for acts
             within the scope of their employment by you or           d. Your legal representative if you die, but only
             while performing duties related to the conduct               with respect to duties as such. That
             of your business. However, none of these                     representative will have all your rights and
             "employees" or "volunteer workers" are                       duties under this Coverage Part.
             insureds for;                                        s. Any organization you newly acquire or form, other
                                                                      than a partnership, joint venture or limited liability
            (1) "Bodily injury" or "personal and advertising         company, and over which you maintain ownership
                 injury";
                                                                     or majority interest, will qualify as a Named
                (a) To you, to your partners or members (if          Insured if there is no other similar insurance
                      you are a partnership or joint venture),        available to that organization. However:
                      to your members (if you are a limited
                      liability company), to a co-"employee"          a. Coverage under this provision is afforded only
                   while in the course of his or her                      until the 90th day. after you acquire or form the
                    employment or performing duties related               organization or the end of the policy period,
                    to the conduct of your business, or to                whichever is earlier,
                    your other 'Volunteer workers" while              b. Coverage A does not apply to "bodily injury" Of'
                    performing duties related to the conduct             "property damage" that occurred before you
                    of your business,                                    acquired or formed She organization, and
               (b) To the spouse, child, parent, brother or           c. Coverage B does not apply to-"personal and
                   sister of , that co-"employee" or                     advertising injury" arising out of an offense
                   'Volunteer worker" as a consequence of                committed before you acquired or formed the
                   Paragraph (1)(a) above;                               organization,
               (c) For which there is any obligation to           No person or organization is an insured with respect
                    share damages with or repay someone           to the conduct of any current or past partnership, Ioint
                    else who must pay damages because of          venture or limited liability company that is not shown
                    the injury described in Paragraph (1)(a)      as a Named Insured in the Declarations.
                    or (b) above, or                              SECTION Ill _ LIMITS OF INSURANCE
               (d) Arising out of his or her providing or         1. The Limits of Insurance shown in tt'lelDeclaratlons
                    failing to provide professional health           and the rules below fix the most we will *pay
                   care sewlces.                                     regardless.of the number of:
           (2) "Property damage" to property:                         a. Insureds,
               (a) Owned, occupied or used by,                       b. Cialms made or "suits" brought, or
              (b) Rented to, In the care, custody or                 c. Persons *or organizations making claims or
                  control of, or over which physical control              bringing "suits",
                  is being exercised for any purpose by,
                                                                  2. The General Aggregate Limit is the most we will
               you, any of your "employees", 'Volunteer              pay for the sum of:     .
               workers", any partner or member (if you are
               a partNership or joint venture), or any               a. Medical expenses under Coverage C;
               member (if you are a limited liability                b. Damages under Coverage A, except damages
               company).                                                 because of "bodily injury" or "property damage"
        b. Any person (other than your "employee" or                     included in the '~'products-completed operations
           "volunteer wort<er"), or any organization while               hazard", and
           acting as your real estate manager.                       c. Damages under Coverage B.


                                                                                               I

                                                                                  t

                     5               a
                         J




     Page 10 of 18                          9 Insurance Services Office, Inc., 2012                       CG 0001 04 13


                                                                      i
        Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 55 of 106 PageID: 58
                   cpm-L»000440-19 11/05/2019 2106249 PM Pg 20 of 54 Trans ID: LCV20192034212




          3. The Products-Completed Operations Aggregate                  (3) The nature and location of any injury or
              Limit Is the most we will pay under Coverage A for               damage arising out of the "occurrence" or
              damages because of "bodily injury" and "property                 offense,
             damage" included in the "products-completed               b. If a claim is made or "suit" is brought against
             operations hazard".                                           any insured, you must:
          4. Subject to Paragraph 2. above, the Personal And              (1) Immediately record the specifics of the
              Advertising Injury Limit is the most we will pay                claim or "suit" and the date received, and
             under Coverage B for the sum of all damages
             because of all "personal and advertising Injury"             (2) Notify us as soon as practicable,
             sustained by any one person or organization.                  You must see to it that we receive written
          5. Subject to Paragraph 2. or 3. above, whichever               notice of the claim or "suit" as soon as
I            applies, the Each Occurrence Limit is the most we            practicable.
l            will pay for the sum of:                                  c. You and any other involved insured must:
             a. Damages under Coverage A; and                            (1) immediately send us copies of any
             b. Medical expenses under Coverage c                             demands, notices, surnmonses or legal
                                                                              papers received in connection with the
             because of all "bodily injury" and "property                     claim or "suit",
             damage" arising out of any one "occurrence",
                                                                         (2) Authorize us to obtain records and other
          s. Subject to Paragraph 5. above, the Damage To                     information,
            Premises Rented To You Limit is the most we will
            pay under Coverage A for damages because of                  (3) Cooperate with us in the investigation or
            "property damage" to any one premises, while                      settlemeNt of the claim or defense against
            rented to you, or in the case of damage by fire,                  the "suit", and        ,
             white rented to you or temporarily occupied by you          (4) Aeslst us, upon our request, in the
    4
          . with permission of the owner.                                     enforcement of any right against any
         7. Subject to Paragraph 5. above, the Medical                        person or organization which may be liable
             Expense Limit is the most we will pay under                      to the insured because of injury or damage
             Coverage c for all medical expenses because of                        to which this insurance may also apply.
             "bodily injury" sustained by any one person.              d. No insured will, except at that insured's own
         The Limits of Insurance of this Coverage Part apply              cost, voluntarily make a payment, assume any
         separately to each consecutive annual period and to              obligation, or incur any expense, other than for
         any remaining period of less than 12 months, starting            first aid, without our consent.
         with the beginning of the policy period shown in the      a. Legal Action Against Us
         Declarations, unless the policy period Is extended           No person or organization has a right under this
         after issuance for an additional period of less than 12      Coverage Part:
         months. in that case, the additional period will be
         deemed part of the last preceding period for purposes        a. To join us as a party or otherwise bring us into
         of determining the Limits of Insurance.                          a "suit" asking for damages from an insured, or
         SECTION IV - CONlMERC|AL GENERAL LIABILITY                   b. To sue us on this Coverage Part unless all of
         c ouom ow s                                                      its terms have been fully complied with,
         1. Bankruptcy                                                A person or organization may sue us to recover on
                                                                      an agreed settlement or on a final judgment
            Bankruptcy or Insolvency of the insu'red or of the        against an insured, but we will not be liable for
            insured's estate wut not- retieve us of our               damages that are not payable under the terms of
            obligations under this Coverage Part.                     this Coverage Part or that are in excess of the
         2. Duties In The Event Of Occurrence, Offense,               applicable limit of insurance. An agreed settlement
            Claim Or Suit '                                           means a settlement and release of liability signed
            a. You must see to it that we are notified as soon        by us, the insured and the claimant or the
               as practicable of an "occurrence" or an offense        claimants legal representative.
               which may result in a claim. To the extent
               possible, notice Should include:
              (1) How, when and where the "occurrence',' or
                  offense took place,           -
              (2) The names and addresses of any injured                       •




                  persons and witnesses, and
                                                                                                       i
                                                                           r                 u




         c00001 04 13                         © Insurance Services Office, Inc,, 2m2                           Page 11 oflB


                                        9
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 56 of 106 PageID: 59
           cpm-L-000440-19 11105/2019 2:06:49 PM Pg 21 Of 54 Trans ID: LCV20192034212




  4. Other Insurance                                               (3) When this Insurance is excess over other
     If other valid and collectible insurance is available              Insurance, we will pay only our share of the
     to the insured for a loss we cover under                           amount of the loss, if any, that exceeds the
     Coverages A or B of this Coverage Part, our                        sum of:
     obligations are limited as follows:                               (a) The total amount Thai all such other
     a. Primary Insurance                                                  insurance would pay for the loss in the
                                                                           absence of this insurance, and
        This insurance is primary except when
        Paragraph b. below applies. If this insurance is              (b) The total of all deductible and self»
        primary, our obligations are not affected unless                  Insured amounts under all that other
       any of the other insurance is also primary,                        Insurance.
       Then, we will share with all that other                     (4) We will share the remaining loss, if any,
       insurance by the method described in                            with any other insurance that is not
       Paragraph c. below.                                             described in this Excess Insurance
    b. Excess Insurance                                                 provision and was not bought specifically to
                                                                      apply in excess of the Limits of Insurance
       (1) This insurance is excess over:                             shown in the Declarations of this Coverage
          (a) Any of the other insurance, whether                     Part,
              primary, excess, contingent or on any              c. Method of Sharing
              other basis:
                                                                    If all of the other Insurance permits contribution
              (I) That is Fire, Extended Coverage,                  by equal shares, we will follow this method
                  Builder's Risk, installation Risk or              also. Under this approach each insurer
                  similar coverage for 'Your work",                 contributes equal amounts until it has paid its
              (ii) That is Fire insurance for premises              applicable limit of insurance or none of the loss
                    rented to you or temporarily                    remains, whichever comes first.
                    occupied by you with permission of              If any of the other insurance does not permit
                    the owner,                                      contribution by'equal shares, we will contribute
             (iii) That is insurance purchased by you               by limits, under this method, 'each insurer's
                    to cover your Iiabitity as a tenant for         share is based on the ratio of its applicable
                    "property damage" to premises                   limit of insurance to the total applicable limits of
                    rented to you or temporarily                    insurance of all insurers,
                    occupied by you with permission of        5. Premium Audit
                    the owner, or
                                                                 a. We will compute all premiums for this
             (iv) If the loss arises out of the                     Coverage Part in accordance with our rules
                    maintenance or use of aircraft,                 and rates,
                  "autos" or watercraft to the extent not
                  subjeotto Exclusion g. of Section I -          b. Premium shown in this Coverage Part as
                  Coverage A - Bodily Injury And                    advance premium is a deposit premium only.
                  Property Damage Liability.                       At the close of each audit period we wil!
                                                                   compute the earned premium for that period
          (b) Any other primary insurance available to             and send notice to the first Named Insured.
               you covering liabriuy For damages                   The due date for audit and retrospective
              arising out of the premises or                       premiums is the date shown as the due date
              operations, or the , products and                    on the bill. If the sum of the advance and audit
              completed operations, for which you                  premiums paid for the. policy period is greater
              have been added as an additional                      than the earned premium, we will return the
              insured.                                              excess to the first Named insured.
      (2) When this insurance is excess, we will have           c. The first Named Insured must keep records of
          no duty under Coverages A or B to defend                 the information we need for                premium
          the insured against any "suit" if any other              computation, and send us copies at such times
          insurer has a duty to defend the insured                 as we may request.
          against that "suit". If no other insurer            6. Representations
          defends, we will undertake to do so, but we
          will be entitled to the insured's rights                                               .
                                                                By accepting this policy, you agree:
          against all those other insurers.                     a. The statements in the Declarations are
                                                                   accurate and complete,




 Page 12 of 16                         © Insurance Services Office, !no,, 2012                       CG 00 01 QUO 13



                              i
     Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 57 of 106 PageID: 60
                 cpm-L-000440-19 11/05/2019 2:06:49 PM Pg 22 of 54 Trans ID: Lcv201Q20a4212




           b. Those      statements       are     based      upon         However, "aLso" does not include "mobile
              representations you made to us, and                         equipment".
           c. We have Issued this policy in reliance upon              a. "Bodily injury" means bodily injury, sickness or
              your representations,                                       disease sustained by a person, including death
        7. Separation of Insureds                                          resulting from any of these at any time.
           Except with respect to the Limits of Insurance, and         4. "Coverage territory" means:
I
          any rights or duties specifically assigned in this               a. The United States of America (including its
II
 I        Coverage Part to the first Named insured, this                        territories and possessions), Puerto Rico and
t
          Insurance applies:                                                    Canada,
          a. As if each Named Insured were the only                       b. International waters or airspace, but only if the
1
I
I
             Named insured; and                                               injury or damage occurs in the course of travel
          b. Separately to each insured against whom claim                    or transportation between any places Included
I
             is made or "suit" is brought.                                    in Paragraph a. above, or
       8. Transfer Of Rights of Recovery Against Others                   c. All other parts of the world if the injury or
          To Us                                                                 damage arises out of:
          If the insured has rights to recover all or part of                  (1) Goode or products made or sold by you in
          any payment we have made under this Coverage                             the territory described In Paragraph a.
          Part, those rights are transferred to us. The                            above,
          insured must do nothing after loss to impair them.                   (2) The activities of a person whose home is In
          At our request, the insured will bring "suit" or                         the territory described in Paragraph a,
          transfer those rights to us and help us enforce                          above, but is away for a short time on your
          them.                                                                     business, or
       9. When We Do Not Renew                                                 (3) "Personal and advertising injury" offenses
          If we decide not to renew this Coverage Part, we                          that take place through the internet or
          WH! mai! or deliver to the first Named Insured                           similar eiectronio means of communication,
          shown In the Declarations written notice of the                 provided the insured's responsibility to pay
          nonrenewal not less than 30 days before the                     damages is determined in a "suit" on the merits, in
          expiration date.       .                                        the territory described in Paragraph a. above or in
          if notice is matted, proof of mailing will be sufficient        a settlement we agree to,
           proof of notice.          .                                 5. "Employee" includes a "leased worker".
       SECTION v _ DEFINITIONS                                             "Employee" does not Include a "temporary
                                                                           worker".
       1. "Advertisement' means a notice that is broadcast
           or published to the general public or speoiflc              s. "Executive officer" means a person hoidlng any of
           market segments about your goods, products or                  the officer positions created by your charter,
          services for the urpose Of attracting customers or              constitution, bylaws or any other similar governing
          supporters. For he purposes of this definitioN:                  document.
          a. Notices that are published include material               7. "Hostile fare" means one which becomes
             placed on the internet or on similar electronic              uncontrollable or breaks out from where it was
             means of communication, and                                  intended to be.
          b. Regarding web sites, only that part of a web             8. "Impaired property" means tangible property, other
              site that is about your goods, products or                  than 'Your product" or "your work", that cannot be
              services for the purposes of attracting                     used or is less useful because:        .
              customers or supporters is considered an                    a. It incorporates "your product' or 'Your work"
              advertisement.                                                  that is known or thought to be defective,
       2. "Auto" means:                                                       deficient, Inadequate or dangerous, or
           a. A land 'motor vehicle, trailer or semitrailer               b. You have failed to fulfill the terms of a contract
              designed for travel on public roads, including                  or agreement,      .
              any attached machinery or equipment, or      .              if such property can be restored to use by the
           b. Any other land vehicle that is subject to a                 repair, replacement, adjustment or removal of
                                                                         "your product" or "your work" or your fulfilling the
              cornpulsoiy of -financial responsibility.law or
              other motor vehicle insurance law where It is              terms of the contract or agreement.           .
             licensed or principally garaged.
                                                                           )

                                 »   .



      CG 0001 04 13                             © Insurance Services Office,. Inc., 2042                        Page 13of1B


                                                                                                            1
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 58 of 106 PageID: 61
            CPM~L-000440-19 11/05/2019 2:06:49 PM PQ 23 of 54 Trans iD: Lcv20192034212




   9. "Insured contract" means:                               10."Leased worker" means a person leased to you by
       a. A contract for a lease of premises. However,           a labor leasing firm under an agreement between
         that portion of the contract for a lease of             you and the labor leasing firm, to perform duties
         premises that indemnifies any person or                 related to the conduct of your business. "Leased
         organization for damage by fire to premises             worker" does not include a "temporary worker".
         while rented to you or temporarily occupied by       11."Loading or unloading" means the handling of
         you with permission of the owner is not an              property:
         "insured contract",                                     a. After it is moved from the place where it is
     b. A sidetrack agreement,                                       accepted for movement into or onto an aircraft,
     c. Any casernent or license agreement, except in                watercraft or "auto",
        connection with construction or demolition               b. While it is in or on an aircraft, watercraft or
         operations on or within 50 feet of a railroad,             "auto", or
     d. An obligation, as required by ordinance, to              c. While it is being moved from an aircraft,
        Indemnify a municipality, except in connection              watercraft or "auto" to the place where it is
         with work for a municipality,                              finally delivered,
     e. An elevator maintenance agreement,                       but "loading or unloading" does not include the
     f. That part of any other contract or agreement             movement of properly by means of a mechanical
        pertaining to your business (including an                device, other than a hand truck, that is not
        indemnification of a municipality in connection          attached to the aircraft, watercraft or "auto",
         with work performed for a municipality) under       12."Mobile equipment" means any of the following
         which you assume the tort liability of another         types of land vehicles, including any attached
        party to pay for "bodily injury" or "property           machinery or equipment:
        damage" to a third person or organization, Tort         a. Bulldozers, farm machinery, forklifts and other
        liability means a liability that would be Imposed             vehicles designed for use principally off public
        by law in the absence of any contract or                      roads,
        agreement.
                                                                b. Vehicles maintained for use solely on or next to
        Paragraph f. does not include that part of any                premises you own or rent, .                    .
        contract or agreement:
                                                                c. Vehicles that travel on crawler treads,
       (1) That indemnifies a railroad for "bodily injury"
            or, "property damage" arising out of                d. Vehicles, whether' self-propelled or not,
           .construction or demolition operations, within            maintained primarily to provide mobility to
            50 feet of any railroad property and                     permanently mounted:
            affecting any railroad bridge or trestle,               (1) Power cranes, shovels, loaders, diggers or
            tracks, road-beds, tunnel, underpass or                       drills, or
            crossing,
                                                                   (2) Road construction or resurfacing equipment
       (2) That indemnifies an architect, engineer or                     such as graders, scrapers or rollers,
            surveyor for injury or damage arising out of:
                                                                e. Vehicles not described in Paragraph B;, b., c.
          la) Preparing, approving, or falling to                    or d. above that are not self-propelled and are
               prepare or approve, maps, shop                        maintained primarily to provide mobility to
               drawings, opinions, reports, surveys,                 permanently attached equipment of the
               field orders, change orders or drawings               following types:                .
               and specifications, or                              (1) Air compressors, pumps and generators,
          (b) Giving directions or Instructions, or                      including spraying, welding, building
             failing to give them, if that is the primary                cleaning, geophysical exploration, lighting
             cause of the injury or damsge, or                           and well servicing equipment, or
      (3) Under which the insured, if an architect,                (2) cherry pickers and similar devices used to
          engineer or surveyor, assumes liability for                    raise or lower workers,
          an injury or damage arising out of the                f. Vehicles not described in Paragraph a., b., c.
          insured's rendering or failure to render                  or d. above maintained primarily for purposes
          professional services, including those listed             other than the transportation of persons or
          in (2) above and supervisory, inspection,                 cargo.
          architectural or engineering activities.

                                                                                             »                9




                 I


 Page 14 of 18                         © Insurance Services Office, Inc., 2012                       CG 0001 04 13
                                                                                             I
          Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 59 of 106 PageID: 62
                      CPM~L-000440-19 11/05/2019 2:06:49 PM Pg 24 of 54 Trans ID: LCV20192034212




                  HoWever, self-propelled vehicles with the            1B."Products-completed operations hazard":
                  following types of permanently attached                  a. Includes all "bodily injury" and "property
                  equipment are not "mobile equipment" but will               damage" occurring away from premises you
                  be considered "autos":                                      own or rent and arising out of 'Your product" or
                 (1) Equipment designed primarily for:                        "your work" except:
                     (a) Snow removal,                                       (1) products that are still in your physical
                     (b) Road maintenance, but not construction                     possession, or
                          or resurfacing, or                                  (2) Work that has not yet been completed or
     ..              (c) Street cleaning,                                           abandoned. However, 'Your work" will be
..
 ..                                                                                  deemed completed at the earliest of the
  .
  ...
   ...
                 (2) Cherry pickers and similar devices mounted                     following times :
   ..
    ..
    .                 on automobile or truck chassis and used to
i                     raise of Iowerworkers, and                                  (a) When all of the work called for in your
f
x
..
                                                                                        contract has been completed.
x

 ..              (3) Air compressors, pumps and generators,
  .                   including spraying, welding, building                       (b) When all of the work to be done at the
                      cleaning, geophysical exploration, fighting                       job site has been completed If your
                      and well sewlclng equipment,                                      contract calls for work at more than one
                                                                                        job site.
               However, "mobile equipment" does not include
               any land vehicles that are subject to a compulsory                 (C)   When   the! part of the work done at a job
               or financial responsibility law or other motor                           site has been put to its intended use by
               vehicle insurance law where it is licensed or                            any person or organization other than
              principally garaged. Land vehicles subject to a                           another contractor or subcontractor
              compulsory or financial responsibility law or other                       working on the same project.
              motor vehicle insurance law are considered                            Work that may need service, maintenance,
              "autos".                                                             correction, repair or replacement, but which
           18."occurrence" means an accident, including                             is otherwise complete, will be treated as
              continuous or repeated exposure ,to substantially                    completed.
           ¢  the same general harmful conditions.                        b. Does not Include "bodily injury" or "property
           14."personal and advertising injury" means injury,                  damage" arising out of:
              including consequential "bodily injury", arising out           (1) The transportation of property, unless the
              of one or more of the following offenses:                            injury or damage arises out of a condition in
              a. False arrest, detention or imprisonment,                          or on a vehicle not owned or operated by
                                                                                   you, and that condition was created by the
              b. Malicious prosecution,                                            "loading of unloading" of that vehicle by any
              c. The wrongful eviction from, wrongful entry into,                  insured,
                  or invasion of the right of private occupancy of           (2) The existence of tools, uninstalled
                  a room, dwelling or premises that a person                      equipment or abandoned or unused
                  occupies, committed by or on behalf of its                      materials, or
                  owner, landlord or lessor,
                                                                             (3) Products or operations for which the
              d. Oral or written publication, in any manner, of                   classification, listed in the Declarations or in
                 material that slanders or libels a person or                     a policy Schedule, states that products-
                 organization or disparages a person's or                         completed operations are subject to the
                 organizatioNs goods, products or services,                       General Aggregate Limit.
              e. Oral or written publication, in any manner, of       17. "Property damage" mea ns:
                 material that violates a person's right of
                   privacy                                                a. Physical injury to tangible properly, inoiuding
                                                                              all resulting toss of use of that property. All
               f. The use of another's advertising idea in your               such loss of use shall be deemed to occur at
                  '.'advertisement", or                                       the time of the physical injury that caused lt, or
              g. infringing upon another's copyright, trade dress        b. Loss of use of tangible property that is not
                  or slogan in your "advertisement",                         physically injured. All such loss of use shall be
           15."Pollutants" mean any solid, liquid, gaseous or                 deemed to occur at the time of the
              thermal Irritant or contaminant, Including smoke,              "occurrence" that caused it.
              vapor, soot, fumes, acids, alkalis, chemicals and          For the purposes of this insurance, electronic data
              waste. Waste includes materials to be recycled,            fs not tangible property.                  . '
              reconditioned or reclaimed.



           CG 0001 04 13                        © Insurance Services Office, Inc,, 2012                         Page is of 18
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 60 of 106 PageID: 63
            CPM-L-000440-19 11105/2019 2:06:49 PM Pg 25 of 54 Trans ID: LCV20192034212




      As used in this definition, electronic data means         b. Includes:
     information, facts or programs stored as or on,               (1) Warranties or representations made at any
     created or used on, or transmitted to or from                     time with respect to the fitness, quality,
     computer software, including systems and                          durability, performance or use of "your
     applications software, hard or floppy disks, CD-                  product", and
     ROMs, tapes, drives, cells, data processing
     devices or any other media which are used with               (2) The providing of or failure to provide
     electronically controlled equipment.                             warnings or Instructions.
  18."Suit" means a civil proceeding in which damages          c. Does not include vending machines or other
     because of "bodily injury", "property damage" or              property rented to or located for the use of
     "personal and advertising injury" to which this               others but not sold,
     insurance applies are alleged. "Suit" includes:        22."Your work":
       a. An arbitration proceeding in which such              a. Means:
          damages are claimed and to which the insured
          must submit or does submit with our consent,            (1) Work or operations performed by you or on
          or                                                          your behalf; and
      b. Any other alternative dispute resolution                 (2) Materials, parts or equipment furnished in
                                                                      connection with such work or operations,
          proceeding in which such damages are
          claimed and to which the insured submits with        b. Inciudesz
          our consent.                        '                   (1) Warranties or representations made at any
  19."Temporaly worker" means a' person who is                        time with respect to the fitness, quality,
      furnished to you to substitute for a permanent                  durability, performance or use of "your
      "employee" on leave or to meet seasonal or short-               work", and
      term workload conditions.                                  (2)  The  providing of or failure to provide
  20."Volunteer worker" means a person who is not                     warnings or instructions.
      your "employee", and who donates his or her work
     and acts at the direction of and within the scope of
      duties determined by you, and is not paid a fee,
     salary or other compensation by you or anyone
     else for their work performed for you.
  21 . "Your product":
      8. Means:
         (4) Any goods or products, other than real
              property, manufactured, sold, handled,
              distributed or disposed of by:
            (a) You,
            (b) Others trading under your name, or
             (c) A' person or organization whose                   L

                  business or assets you have acquired,
                  and .
        (2) Containers (other than vehicles), materials,
              parts or equipment furnished in connection
              with such goods or products.                                               v
                                                                                                      I




      r


                                             O




 Page 18 of16                         © Insurance Services OfiiGe, Inc., 2012                   CG0001 0413




                4
     Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 61 of 106 PageID: 64
                     CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 26 of 54 Trans ID: LCV20192034212

                                                                                                      COMMERCIAL GENERAL LIABILITY

                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                  EXCLUSION - ASBESTOS
          This endorsement modifies insurance provided under the following:

              COMMERCIAL GENERAL LIABILITY COVERAGE FORM
8

I3
II
          The following is added to 2. Excluslons under Sectlon I - Coverage A Bodlly Injury and Property Damage
 >        Llablllty and Section I - Coverage B Personal and Advertlslng lnlury Liability:

          This insurance does not apply to:
          Asbestos

      1. "Bodily injury', 'property damage" "personal and advertising injury" or medical expenses arising out of the
         inhalation or exposure Io, or related in any way to, asbestos, silica, asbestos fibers, asbestos or silica dust, of
         asbestos contained in products or materials of any kind.
      2,     Any loss, cost or expense arising out of any:
             (a) Claim or "suit" for damages because of testing for, monitoring, cleaning up, removing, containing, treating,
                 detoxifying or neutralizing. preventing, abating, or in any way responding to, or assessing the presence of or
                 effect of any kind of asbestos, silica, asbestos fibers. asbestos or silica dust, or asbestos contained in
                 products of materials of any kind, or

             (b) Any law or regulation. or any request, demand, order, writ, injunction or Judgment that any insured or others
                 test for, monitor, cleaning up, remove, contain, treat, detoxify, neutralize, prevent, abate, or in any way
                 respond to, or assess the presence of or effect of any kind of asbestos, silica, asbestos fibers, asbestos or
                 silica dust, or asbestos contained in products or materials of any kind.

      3. "Bodily injury", "properly damage" "personal and advertising injury' or medical expenses, or any other action
             based upon the insured(s) supervision, removal, instructions, recommendations, warranties (expressed or
             implied), warnings or advice given or withheld regarding asbestos, silica. asbestos fibers, asbestos or silica
             dust, or asbestos contained in products or materials of any kind.                                                          »


      We shall not have the duty to defend any such claim or "suit",



                                   This endorsement does not change any other provision of the policy.

                                          s




                                                                                                v




                                              r




                                                                    o



                                                           4




                                                                                                                        I


      3234GL01 04               Includes copyrighted material of Insurance Sewlces Office, Inc., with its permission.       P aelof l

      |
     Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 62 of 106 PageID: 65
                     CPM~L-000440-19 11/0512019 2:06:49 PM Pg 27 of 54 Trans ID: LCV20192034212



                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 EMPLOYEE BENEFITS LIABILITY COVERAGE
       This endorsement modifies insurance provided under the following:

                  COMMERCIAL GENERAL LIABILITY COVERAGE FORM

l8     With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless modified
I
l      by the endorsement.
{

I
               The provisions of this endorsement apply only to the Employee Benefits Liability coverage described below.

                                                                     SCHEDULE
                                                            LIMITS OF INSURANCE
                                        Each Claim Llmlt                         $1,000,000
                                        Aggregate Llrnli                         $2,000,000
                                        Deductible Each Claim                        $1,000
      INSURING AGREEMENT
      We will pay under this endorsement those sums that the insured becomes legally obligated to pay as damages be-
      cause of a claim brought by any "employee", former "employee", or their beneficiaries or legal representatives in
      connection with any negligent act, error, omission or breach of duty of the insured or any other person for whose
      acts the insured is legally liable, in the "Administration" of your "Employee Benefits Program."
      This insurance applies Only to negligent acts, errors, or omissions that:                           '      '
           a. Occur during the policy period; and
           b. Take place in the "coverage territory".
      We have the right and duty to defend any "suit" seeking those damages. But:
           a. The amount we will pay for damages is limited as described in the Limits Of Insurance in the above Sche-
              dule; and
           b. We may at our discretion, investigate any report of a negligent act, error or omission and settle any claim or
               "suit" that may result, and
           c.    Our right and duty to defend ends when we have used up the applicable Limits Of Insurance shown in the
                 Schedule in the payment of judgments or settlements.
      ExcLusions
      This insurance does not apply:
          a. To any dishonest, fraudulent, criminal or malicious act, or to libel, slander, discrimination or humiliation
             committed by any insured;
          b . To any "bodily injury", "personal injury", "advertising injury" or "property damage",
          c.     To any claim for failure of performance of contract by any insured,
          d. Failure to comply with mandatory provisions of laws concerning workers' compensation, Social Security,
             disability benefits or unemployment compensation law, or any similar law,
          e.     To any failure of aNy investment shares to perform as represented by any insured;
          f.     To any advice given to any person to participate or not to participate in any plan included in the "Employee
                 Benefits Program,"    .
          g . To any claim arising out of an insufficiency of funds to meet any obligation under any plan included in the
              "Employee Benefits Program,"


      $4 44 GL 03 99                  Includes copyrighted material of insurance Sewicss, with [Is pqrmlsslon.       Page 1 of 3
                                                  Copyright, Insulanca Bervines Oiiice, Inc., 1999




                     a
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 63 of 106 PageID: 66
                  CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 28 of 54 Trans ID: LCV20192034212



          h. To any claim based upon any persons failure or error in handling, settling, or paying a claim when coverage
              or benefit exists in an "Employee Benefits Program."
          I.   To any actual or alleged error or omission or breach of duty, committed or alleged to have been committed
               by any insured, in the discharge of fiduciary duties, obligations or responsibilities imposed by the Federal
               Employee Retirement Income Security Act of 1974 or Title X of the Consolidated Omnibus Budget Recon-
               ciliation Act of 1985 (Public Law 99-272) or Section 9319 of the Omnibus Budget Reconciliation Act of 1988
               (Public Law QQ-509) or any amendments to these Acts,
          |.   If, as of the effective date of this endorsement. the insured had knowledge or could reasonably foresee any
               circumstances which might result in a claim.
          k. To any fines, penalties or taxes.
      SUPPLEMENTARY PAYMENTS
I
I     The SUPPLEMENTARY PAYMENTS - COVERAGES A AND B is extended to apply to Employee Benefits Liability
      Coverage.
\

l
?


      WHO ISAN INSURED
      Paragraph 2. under SECTION H - WHO IS AN INSURED is replaced by the following:
     2. The following is also an insured:
          a, Your "employees", other than either your "executive officers" (if you are an organization other than a part~
             nership, joint venture or limited liability company) or your managers (if you are a limited liability company),
             but only for acts within the scope of their employment by you while performing duties related to the "admin-
             istration" of your "Employee Benefits Programs".
          b. Your
               .. legal representative if you die, but only with respect to duties as such. That representative will have all
               your rights and duties under this Coverage Form.
     Paragraph 4. under SECTION II         WHO IS AN iNSURED is amended to add the following:                          .
     4. d. The Employee Benefits Coverage provided in this endorsement does not apply to any negligent act, error or
               omission that was committed before you acquired or formed the organization.
     LlMiTS OF INSURANCE
     The Limits of Insurance shown in the Schedule of this endorsement and the rules below, fix the most we will pay re-
     gardless of the number of:
         a. Insureds,
         b. Claims made or "suits" brought.
         c. Persons or organizations making claims or bringing "suits",
         d. Acts, errors or omissions which result in loss, or
         e. Plans included in your "Employee Benefits Program".
     The Each Claim Limit is the most We will pay for damages arising out of any one claim. However, we will pay no
     more than would have been payable under the "Employee Benefits Program" had no error been made.
     The Aggregate Limit is the most we will pay for the sum of all damages under this endorsement.
     The Limits of Insurance apply Separately to each consecutive annual period and to any remaining period of less
     than 12 months starting with the beginning of the policy period shown in the Declarations. unless the policy period is
     extended after issuance for an additional period of less than 12 months. In that case, the additional period will be
     deemed part of the last preceding period for purposes of determining the Limits of Insurance.




                        |   I



     34 44 GL0399                  Includes copyrighted malarial o! Insurance Sewlces, wllh is permission.       Page 2 of 3
                                              Copyright, Insurance Services Oifloa, Inc., 1999


                    9
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 64 of 106 PageID: 67
                  CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 29 of 54 Trans ID: LCV20192034212



     DEDUCTIBLE
     The Deductible, if shown in the Schedule, applies to each claim covered by this endorsement. We may pay part or
     all of the deductible amount in settlement of any claim or "suit," If we do, you agree to promptly reimburse us for the
     deductible amount we pay,
     Our obligation to pay damages on behalf of the insured applies only to the amount of damages in excess of the de-
     ductible amount stated in the Schedule, The Limits of fnsurance applicable will not be reduced by the amount of this
     deductible,
     Claims resulting from the same negligent act(s), error(s) or omissions(s) of one or more of the Insureds are a single
I    claim. and only one deductible applies.
I
i    CONDITIONS
i
     SECTION IV - COMMERCIAL GENERAL LlABlL1TY CONDITIONS is amended as follows:
     Paragraph 2.a. Duties In The Event Of Occurrence, Offense, Claim Or Suit, is replaced by the following:
     2. a. You must see to it that we are notified as soon as practicable of an act, error or omission which may result in
           a claim. Notice should include:
             (1) A description of the act, error or omission and when it occurred, and
             (2) Th ] No mes and addresses of any "employees" who may suffer damages be a result of the act. error or
                 on es on.
     Paragraph 4. Other Insurance is amended to also apply to Employee Benefits Liability Coverage. The following is
     added to the Other Insurance section:
     4. d. It an Employee Benefits Liability loss covered under this endorsement is also covered in whole or in part un-
             der any other policy issued to the lnsur.ed prior to the inception date of this policy, our Limit of Insurance as
            stated in the Schedule shall be reduced by any amounts due the Insured on account of any loss under such
            prior insurance,
             Subject to the above paragraph and to all other terms and conditions of this policy, in the event that damages
             arising out of a claim covered under this endorsement is continuing at the time of termination of this coverage
             or policy, we will continue to protect the insured for liability in respect of such claim for damages without pay-
             ment of additional premium.
     ADDITIONAL DEFINITIONS
     The following DEFINITIONS apply to this endorsement:
     "Administration" means any of the following acts that you do or authorize a person to do:
         a. Counseling "employees" on the "Employee Benefits Program":
         b. Interpreting your "Employee Benefits Program",
        c. Handling records for your "Employee Benefits Program"; or
        d. Effecting enrollment, termination of cancellation of "employees" under your "Employee Benefits Program."
     "Employee Benefits Program" means:
        a. group life, accident. health insurance. retirement or pension plans; providing that no one other than an em-
            ployee may subscribe to Such insurance or plans,                                                          .
        b. profit sharing plans provided they are equally available to all eligible full time "employees";
        c. "employee" stock subscription plans, providing they are equally available to all eligible full-time "employees",
        d. "eMployee" travel. vacation, or savings plans,
        e. workers' compensation insurance,                                                .
        1.    salary continuance plans, unemployment insurance, social security and disability benefits insurance,
        g. or any similar plan.                                                                      .

              4




    84 44 GL 0399                   Includes copyrighted material of Insurance Sarvlcos, wllh Its permission.      Page 3 of 3
                                               Copyrlght, Insurance Sarvlcos otflce, Inc., 1999




                       l
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 65 of 106 PageID: 68
            CPM-L-000440-19 11/05/2019 2206249 pM Pg 30 of 54 Trans ID: LCV20192034212

 NATIONAL SPECIALTY INSURANCE COMPANY                                                                           GENERAL LIABILITY


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


          POLLUTION EXCLUSION . CLARIFYING ENDORSEMENT
                                               In YOUR PRODUCT II

 This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE FORM

 Under Secilon I., Coverage A, 2. Exclusions, Exclusion f. Pollution does not apply any "bodily injury" or "property
 damage" falling within the subparagraphs f. (1)(b), (c), or (d), or any Foss, cost or expense falling within the
 subparagraph 1. (2):

 a. From the lime "your product" is placed in to use for its intended purposes(s),
 b. until "your product", any part of it, or any material containing "your product" is first taken out of use, abandoned,
     or transported, handled. stored, treated, disposed of, or processed as waste,
     Waste includes materials to be recycled, reconditioned or reclaimed.

                                                                         *



                                     All other terms and conditions remain the same.
                 v
                                                                                                                         I

                                                                                   l




 45 ea GL 0804           lnsludes copydgMed material 01 Insurance Servlces Oliice, Inc., with Its permission.         P age 1 of 1
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 66 of 106 PageID: 69
               CPM-L-000440-19 1 1/05/2019 2:06:49 PM PQ 31 of 54 Trans ID: LCV20192034212

                                                                                                       COMMERCIAL GENERAL LIABILITY




                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                  ASSOCIATED SITE IMPROVEMENT CONTRACTORS
                   BLANKET ADDITIONAL INSURED ENDORSEmENT

     This endorsement modifies insurance provided under the following:
i
!
i
l
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

        A. WHO IS AN INSURED ( Secilon II ) is amended to include as an insured any person or organization (called
            additional insured) whom you are required to add as an additional insured on this policy under:
            1 . A written contract or agreement, or
            2. An oral contract or agreement where a certificate of insurance showing that person or organization as
               an additional insured has been issued. but
            The written or oral contract or agreement must be:
            1. Currently in effect or becoming effective during the term of this policy, and
            2. Executed prior to the "bodily injury", "property damage". "personal injury" or "advertising injury".

        B. The insurance provided to the additional insured is limited as follows:
            1. Their person or organization is only an additional insured with respect to liability arising our of:
                a. Your premises.
                       I
                b. "Your Work" for the additional insured, or
                   4




                c. Acts or omissions of the additional insured in connection with the general supervision of "your
                   work",
            2. The Limits of Insurance applicable to the additional insured are those specified in the written contract or
               agreement or in the Declarations [or this policy, whichever is less, These Limits of Insurance are
                inclusive and not in addition to the Limits of Insurance shown in the Declarations.
            3. Except as defined as a covered contract in Sectlon 1., Coverage A, Exclusion 2.b. Contractual
                Liability. the coverage provided to the additional insured by this endorsement does not apply to:
                a. 'Bodily injury" or "property damage" occurring after;
                           (1) All work on the project (other than service. maintenance or repairs) to be performed by or on
                              - behalf of the additional insured at the site of the covered operations has been completed; or
                       (2) That portion of "your work' out of which the injury or damage arises has been put to its
                           intended use by any person or organization other than another contractor or subcontractor
                                engaged in performing operations for a principal as part of the same project,
               b. "Bodily injury" or "property damage' arising out of acts or omissions of the additional insured other
                           than in connection with the general supervision of "your work".


                                          9




     44 70GL0405                 Includes copyrighted material of Insurance Services Oiiice, Inc., with its permission.   Page 1 of 2
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 67 of 106 PageID: 70
            CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 32 of 54 Trans ID: LCV20192034212

                                                                                              COMMERCIAL GENERAL LIABILITY


        4. The insurance provided to the additional insured does not apply to "bodily injury', "property damage",
           "personal injury" or "advertising injury' arising out of an architect's, engineer's, or surveyor's rendering
             of or failure to render any professional services including:
             a. The preparing, approving, or failing to prepare or approve maps, shop drawings, opinions. reports,
                surveys, field orders, change orders or drawings and specifications, and
             b. Supervisory, or inspection activities performed as part of any related architectural or engineering
                 activities.

    C. As respects the coverage provided under this endorsement, Paragraph 4.b. of Section IV - Commercial
       General Llahlllty Conditions is amended with the addition of the following:
       4. Other Insurance
             b. Excess Insurance
                 This insurance is excess overt
                 Any other valid and collectible insurance available to the additional insured whether primary,
                excess, contingent or on .any other basis unless a contract specifically requires that this insurance
               'be either primary or primary and noncontributing. Where requiredly contract, we will consider any
                other insurance maintained by the additional insured for injury or damage covered by this
                endorsement to be excess and noncontributing with this insurance.



                       All other policy terms, conditions, definitions and exclusions remain unchanged.




        J




 4470GL0405            Includes copytigflted material of Insurance Services Office, Inc., with its permission.   Page 2 of 2
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 68 of 106 PageID: 71
                    €PM-L-000440.19 11/05/2019 2:06:49 pM Pg 33 of 54 Trans ID: LCV20192034212

                                                                                                        COMMERCIAL GENERAL LIABILITY


                       ASSOCIATED SITE IMPROVEMENT CONTRACTORS
                            ENDORSEMENT - GENERAL LIABILITY

      Attached to and forming a part of Policy:
          Named insured
2




          Policy Number                                     Endorsement Number                          Endorsement Effective Date
:



          Issued by:                                                         Countersigned by Authorized Representative,


     (The above information is required only when this endorsement is prepared after the policy is issued.)


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     This endorsement modifies insurance provided under the following:

            COMMERCIAL GENERAL LIABILTY COVERAGE FORM
                                                                                                I                  1         \



                                                                   SCHEDULE

     EXTENSIONS                                                               INCLUDED LIMIT OF INSURANCE
     I. Damage to Premises Rented To You                                       $ 300,000
     II. Knowledge of Occurrence
     lil. Broad Form Named Insured
     IV. Unintentional Failure to Disclose Hazards
     v. Extended Personal Injury Coverage

     The above Exterisions may be subject to special coverage limitations. Please read the entire endorsement for
     complete explanation of the coverages.
     The following changes apply to the Commerclal General Llabillty Coverage Form as specified,

     I.    Damage to Premlses Rented To You
            Paragraph s. of.Sectlon In » Llmlts of Insurance is replaced with the fqilowingi                           .
               a,   Subject to 35. above, the most we will pay under Coverage A for damages because of "property
                    damage" to premises, while tented Io you or temporarily occupied by you with permission of the owner,
                    arising out of any one fire is described in the Schedule or this endorsement.

     II. Th     olIowing is added to Paragraph 2. of Section IV - Commercial General Llablllly Conditions'

           Knowledge of "Occurrence"

           Knowledge of an "occurrence", claim, or "suit" by the agent, servant or employee of any insured shall not in itself
           constitute Knowledge of the insured unless an executive officer or risk manager shall have received such notice
           from the agent, servant or employee.



     44 73 GL 04 05             Includes copyrlgh1e8 material of Insurance Sswloes Oiflco, Inc., wllh is permission.        Page 1 of 2



                                                >
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 69 of 106 PageID: 72
                  CPM-L-000440-19 1110512019 2206249 PM Pg 34 of 54 Trans ID: LCV20192034212

                                                                                                      COMMERCIAL GENERAL LIABILITY


      Ill. The following is added to Section IV - Commercial General Llablllty Conditions:
         Broad Form Named Insured
         Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations and
         any business entity incorporated or organized under the laws of the United States of America (including any
         State thereof), its territories or possessions, or Canada (including any Province thereof) which the Named
\
         Insured shown in the Declarations owns, during the policy period. an interest in such entity of more than fifty
g
I
I
         percent (50%). If other valid and collectible insurance is available to any business entity covered by this policy
I
g        solely by reason of an ownership by the Named insured shown in the Declarations in excess of fifty percent
|        (50%), this insurance is excess over the other insurance, whether primary, excess, contingent, or on any other
!
         basis.

      IV. Unlnlentlona! Failure To Disclose Hazards

         The following is added to Paragraph 6. Representations of Section IV - commercial General Liability
         Conditions:

         d. Your failure to disclose all hazards or prior "occurrences" existing as of the inception date of the policy shall
             not prejudice the coverage afforded by this policy provided such failure to disclose all hazards or prior
             "occurrences" is not intentional.

      v. Extended Personal Ingury Coverage
         Under Sectlon VI - Deflnltlons, the following is added to the definition of "personal and advertising injury":
               h. Alienation of affemions;
               I. Discrirninaticn, or
               I. Humillétion.



                            All other policy terms, conditions, definitions and exclusions remain unchanged.

                                                             D




           I

                                                             4




                                                                             .4




                                  I   a




                                                                                                                         1



                              v




      4473 GL 0405            includes copyrighiad malerlal of Insurance Sewlces O11Ice, Inc., wilh is permission.    Page t of 2
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 70 of 106 PageID: 73
            CPM-L-000440-19 11/05/2019 2:08:49 PM Pg 35 of 54 Trans ID: Lcv20192034212



                                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                          CG 21 0805 14

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          EXCLUSION ACCESS OR DISCLOSURE OF
        CONFIDENTIAL OR PERSONAL INFORMATION AND
               DATA-RELATED LIABILITY WITH
             LIMITED BODILY INJURY EXCEPTION
  This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART

  A. Exclusion 2.p. of Section I - Coverage A -                                    As used in this exclusion, electronic data
     Bodily Injury And Property Damage Liability is                                means Information, facts or programs
     replaced by the following :                                                   stored .as or on, created or used on, or
     2. Exclusions                                                                 transmitted to of from computer software,
                                                                                   Including systems and applications
        This insurance does not apply too                                          software, hard or floppy disks, CD-ROMs,
        p. Access Or Disclosure of Confidential Or                                 tapes, drives, cells, data processing
            Personal information And Data-telated                                  devices or any other media which are used
            Liability                                                              with electronically controlled equipment,
            Damages arising out of:                                B. The         following is added to            Paragraph 2.
           (1) Any access to or disclosure of any                           Exclusions of Section I - Coverage B               U


                persoNs or organizatioNs confidential or
                                                                            Personal And Advertising Injury Llabilityr
                personal information, including patents,           4        2. Exclusions
                trade secrets, processing methods,  ..         s                This insurance does not apply to:
            . customer lists, financial Information,                   ,a



                credit      Card . information,       health                    Acce.ss Or Disclosure of Confidential Or
                information or any other type of                                Personal Information.
                nonpublic information, or         ,                             "Personal and advertising injury" arising out of
           (2) The loss of, toss of use of, damage to,                         any access to or disclosure of any person's or
                corruption of, inability to access, or                          organizations confidential or personal
                inability to manipulate electronic data.                       information, Including patents, trade secrets,
                                                                               processing methods, customer lists, financial
            This exclusion applies even if damages are                          information, credit card information, health
            claimed for notification costs, credit                             information or any other type of nonpublic
            monitoring expenses, forensic expenses,                            information,
            public relations expenses or any other foss,
            cost or expense incurred by you or others                          This exclusion applies even if damages are
            arising out of that which is described in                          claimed for notification costs, credit monitoring
            Paragraph (1) or (2) above.                                        expenses, forensic expenses, public relations
                                                                               expenses or any other loss, cost or expense
            However, unless Paragraph (1) above                                incurred by you or others arising out of any
            applies, this exclusion does not apply to                          access to or disclosure of any person's or
            damages because of "bodily injury".                                c>rganization's    confidential or personal
                                                                               information.




                                                                                                5
                                                                                       ¢




 CG 21 080614                            © Insurance Services Office, Inc., 2013                                    Page 1 of 1



                                                                                                               :
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 71 of 106 PageID: 74
                cpm-L-000440-19 11/05/2019 2:06:49 PM Pg 36 of 54 Trans ID: LCV20192034212



                                                                                   COMMERCIAL GENERAL LIABILITY
                                                                                                           CG 21 87 12 04

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              FUNGI OR BACTERIA EXCLUSION
      This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART

      A. The following exclusion is added to Paragraph 2.          B. The following exclusion is added to Paragraph 2.
g
         Exclusions of SeCtion I - Coverage A - Bodily                 Exclusions of Section I - Coverage B - Per-
         Injury And Property Damage Liability:                         sonal And Advertising Injury Liability:
          2. Exclusions                                                2. Exclusions
1
             This insurance does not apply to:                            This Insurance does not apply to:
             Fungi Or Bacteria                                            Fungi Or Bacteria
             a. "Bodily Injury" or "property damage" which                a. "Personal and advertising injury" which
                 would not have occurred, in whole or in part,                would not have taken place, in whole or ih
                 but.for the actual, alleged or threatened ln-                part, but for the actual, alleged or threat-
                 halation of, ingestion of, contact with, expo-               ened inhalation of, Ingestion of. contact
                sure to, existence of, or presence of, any                    with, exposure to, existence of, or presence
                "fungi" or bacteria on or within a building or                of any "fungi" or bacteria oh or within a
                 structure, including its contents, regardless                building or structure, including its contents,
                of whether any other cause, event, material                   regardless of whether any other cause,
             . Qr product contributed concurrently. or in any                  event, material or product contributed con-
                sequence to such injury or damage.                             currently or in any sequence to such injury.
            b. Any loss, cost or expenses arising out of the      I      . b. Any  loss, cost or expense arising out of the
                abating, testing for, monitoring, cleaning up,                 abating, testing for, monitoring, cleaning up,
                removing, containing, treating, detoxifying,                   removing, containing, treating, detoxifying,
                neutralizing, rernedlating or disposing of, or                 neutralizing, remediating or disposing of, or
                in any way responding to, or assessing the                     In any way responding to, or assessing the
               effects of, "fungi" or bacteria, by any insured                 effects of, "fungi" or bacteria, by any insured
               or by any other person or entity,                              or by any other person or entity.
            This exclusion does not apply to any "fungi" or         c. The following definition is added to the Definitions
            bacteria that are, are on, or are contained in. a      ` Section: ,                                           .
            good or product intended for bodily. consume              "Fungi" means any type or form of fungus, include
            son.                                                      ing mold or mildew and any mycotoxins, spores,
                                                                      scents or byproducts produced or released by
                                                                      lung.
                   9




                                                        1




                                                   9




                                4


     CG 21 87 1204                               © ISO Properties, Inc., 2003                                  Page 1 of 1       D
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 72 of 106 PageID: 75
            CPM~L-000440-19 11/05/2019 2:06:49 PM Pg 37 of 54 Trans iD: LCV20192034212



                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                              CG 21 71 01 15

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         EXCLUSION OF OTHER ACTS OF TERRORISM
       COMNIITTED OUTSIDE THE UNITED STATES; CAP ON
        LOSSES FROM CERTIFIED ACTS OF TERRORISM
  This endorsement modifies Insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     LIQUOR LiABiLITY COVERAGE PART
     OWNERS AND CONTRACTORS PROTECTIVE LIABlLlTY COVERAGE PART
     POLLUTION LIABILITY COVERAGE PART
     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
     RAILROAD PROTECTIVE LIABILITY COVERAGE PART
     UNDERGROUND STORAGE TANK POLICY

  A. The following exclusion is added;                               c. Protracted loss of or impairment of the
     This insurance does not apply to:                                  function of a bodily member or organ, or
     TERRORISM                                                    3. The terrorism invokes the use, release or
                                                                     escape of nuclear materials, or directly or
     "Any injury or damage" arising, directly or                     Indirectly results in nuclear reaction or radiation
     indirectly, out of an "other act of terrorism" that is          or radioactive contamination, or
     committed outside of the United States (including
     its territories and possessions and Puerto Rico),            4. The terrorism is oarried out by means of the
     but within the "coverage territory" However, this               dispersal or application of pathogenic or
     exclusion applies only when one or more of the                  poisonous biological or chemical materials, or
     followlngare attributedto such act?                         5. PathOgenic or poisonous biological or chemical
     1. The total of insured' damage to all types of                materials are released, and it appears that one
         Property eioeeds $251000,000 (valued 'ln~ U.S.             purpose of the terrorism was to release such
         dollars).    In determining whether the                    materials.            '
         $25,000,000 threshold is exceeded, we will              WIth recipe
                                                                           cott this exclusion, Paragraphs 1. and
         include all insured damage sustained by                 2. describe the thresholds used to measure the
         property of all persons and entities affected by        magnitude of an Incident of an "other act of
         the terrorism and business interruption losses          terrorism" and the circumstances In which the
        sustained by owners or occupants of the                  threshold wit! apply for the purpose of determining
        damaged property. For the purpose of this                whether this exclusion will apply to that incident.
        provision, insured damage Means damage that           B. The following definitions are added:
        is covered by any insurance plus damage that
        would be covered by any insurance but for the            1. For the purposes of this endorsement, "any
        application of any terrorism exclusions, or                 injury or damage" means any injury or damage
                                                                    covered under any Coverage Part to which this
     2. Fifty or more persons sustain death or serious              endorsement is applicable, and includes but is
        physical injury. For the purposes of this                   not limited to "bodily injury", "property
        provision, serious physical in;ury means:                   damage", "personal and advertising injury",
        a. Physical injury that involves a substantial              "injury"~ or "environmental damage" as may be
            risk of death, or                                       defined in any applicable Coverage Part.
        b. Protracted       and     obvious     physics I
            disfigurement, or




                                   4




 CG 21 71 01 15                         © Insurance Services Office, Inc., 2015                           Page 1 of 2
         Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 73 of 106 PageID: 76
                    CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 38 of 54 Trans ID: LCV20192034212




              2. "Certified act of terrorism" means an act that is        s. "Other act of terrorism" means a violent act or
                 certified by the Secretary of the Treasury, in               an act that is dangerous to human rife, property
                 accordance with the provisions of the federal                or infrastructure that is committed by an
                 Terrorism Risk Insurance Act, to be an act of                individual or individuals and that appears to be
                 terrorism pursuant to such Act, The criteria                 part of an effort to coerce a civilian population
                 contained in the Terrorism Risk insurance Act                or to influence the policy or affect the conduct
                 for a "certified act of terrorism" include the               of any government by coercion, and the act is
r
r
5
                 following:                               .                   not a "certified act of terrorism".
I
I
                 a. The act resulted in insured losses in excess              Multiple incidents of an "other act of terrorism"
 >
 >
                     of $5 million in the aggregate, attributable to          which occur within a seventy-two hour period
i
 >
                    all types of insurance subject to the                     and appear to be carried out in concert or to
                     Terrorism Risk insurance Act,                            have a related purpose or common leadership
                 b. The act resulted in damage:                               shall be considered to be one incident.
                    (1) Vlhthin the United States (including its       c. The terms and limitations of any terrorism
                         territories and possessions and Puerto           exclusion, or the Inapplicability or omission of a
                         Rico), or                                        terrorism exclusion, do not serve to create
                                                                          coverage for injury or damage that is otherwise
                    (2) Outside of the Unfted States in the case           excluded under this Coverage Part.
                         of:
                                                                       D. If aggregate incured losses attributable to terrorist
                        (a) An air carrier (as defined in Section         acts certified under the federal Terrorism Risk
                            40102 or title 49, United States              insurance Act exceed $100 billion in a calendar
                            Code) or United States flag vessel            year and we have met our insurer deductible
                            (or a vessel based principally in the         under the Terrorism Risk insurance Act, we shall
                            United States, on which United                not be liable for the payment of any portion of the
                            States Income tax is paid and whose           amount of such losses that exceeds $100 billion,
                            insurance coverage is subject to              and in such case insured losses up to that amount
                            regulation in the United States),             are subject to pro rata allocation in accordance
                            regardless of where the loss occurs,          with procedures established by the secretary of
                            or                                            the Treasury.
                        (b) The premises of any United States
     1                      mission, and                                         a




                c. The act is a violent act or an act that is
                   dangerous to human life, property or
                   infrastructure and is committed by an
                   individual or individuals' as part of an effort
                   to coerce the civilian population of the
                   United States or to influence the policy or
                   affect the conduct of the United States
                   Government by coercion.




                                                                                                          I




                                 l




          Page 2 of 2                           © Insurance Sewlces Office, Inc., 2015                        CG 21 71 01 16
     Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 74 of 106 PageID: 77
                CPM-L-000440-19 11/05/2019 2:06:49 PM PQ 39 of 54 Trans ID: LCV20192034212



                                                                                   COMMERCIAL GENERAL LlAB¥LITY
                                                                                                  CG 21 1e 01 15

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    EXCLUSION OF PUNITIVE DAMAGES
                RELATED TO A CERTIFIED ACT OF TERRORISM
       This endorsement modifies insurance provided under the following:
r



8.        COMMERCIAL GENERAL LIABILITY COVERAGE PART
I
3
          LIQUOR LIABILITY COVERAGE PART
f
[         OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
¥
I
>
          POLLUTION LIABILITY COVERAGE PART
          PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
          RAILROAD PROTECTIVE LIABILITY COVERAGE PART
          UNDERGROUND STORAGE TANK POLICY

      A. The following exclusion is added:                             2. The act is a violent act or an act that is
         This insurance does not apply to                                 dangerous lo human life, property or
                                                                          Infrastructure and Is committed by an individual
         TERRORISM PUNITIVE DAMAGES                                       or individuals as part of an effort to coerce the
         Damages arising, directly or indirectly, out of a                civilian population of the United states or to
         "certified act of terrorism" that are awarded as                 Influence the policy or affect the conduct of the
         punitive damages.                                                United States Government by coercion.
      B. The following definition Is added: .                      c. The terms and limitations of any terrorism
         "Certified act of terrorism" means an act that is            exclusion, or the inapplicability or omission of a
         certified by the secretary of the Treasury, in               terrorism exclusion, do not serve to create
                                                                      coverage for injury or-damage that is otherwise
         accordance with the provisions of the federal                excluded under this Coverage Part.        .
         Terrorism Risk InsUrance Act, to be an act of
         terrorism pursuant to such Act. The criteria
         contained in the Terrorism Risk insurance Act for
         a "certified act of terrorism" include the following: '
         1. The act resulted in insured losses in excess of
             $5 million in the aggregate, attributable to all
            types of insurance subject to the Terrorism
            Risk insurance Act, and




      CG 21 76 01 15                         © Insurance Services Office, Inc., 2015                         Page 1 of 1
      Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 75 of 106 PageID: 78
                   cpm-L-000440-19 11/05/2019 2:06:49 PM Pg 40 of 54 Trans ID: LCV20192034212



                                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                                         CG 21 88 12 04

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            EXCLUSION EXTERIOR INSULATION
                                  AND FINISH SYSTEMS
        This endorsement modifies insurance provided under the following:
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
           COMMERCIAL GENERAL LIABILITY COVERAGE PART
i..
.




.       A. This insurance does not apply to "bodily injury",                B. The following definition is added to the Definitions
           "pro .erty dam e" or "personal and advertising ln-                  Section:
           [ury
              y' p
                 arising
                    '    of? of,, caused by, or attributable to,               "Exterior insulation and finish system" means a
           whether in whole or in part, the following:                         non-load bearing exterior cladding or finish sys~
           1. The design, manufacture, construction, fabrica-                  tem, and all component parts therein, used on any
               tion, preparation, distribution and sale, instaiia-             part of any structure, andcor1slsting.of:
               tion, application, maintenance or repair, includ-               1. A rigid or semi-rigid insulation board made of
                       .
              ing. remodeling,             servlae.   correction       or         expanded polystyrene and other materials,
              replacement, of any "exterior insulation and fin-
              ish system" or any part thereof, or any substan-                 2. The adhesive and/or rnechanicai fasteners
              tially similar system or any part thereof, Includ-                  used to aitaclji the insulation board to the sq.
              ing the application or use of conditioners,                         strafe,
              primers,
                 .      accessories, flashings,
                                            .   coatings,                      a. A reinforced or unreinforced base coat,
              caulking or sealants in connection with such a                   4. A finish coat providing surface texture to which
               system, or        .                                                color may be added, and
           2. "Your product" or ~'vour work" with respect to
                                                                               s. Any flashing, caulking 'or sealant used with the
               any exterior component,llixture Or feature of                       system for any purpose.
              any structure if an "exterior insulation and finish
              system", or any substantially similar system, is
              used on the part of that structure containing
              that component, fixture or feature.




                               |




                                   \

               I                       I



                                                                                      1
                   4




                                                 |                 a




       CG 21 851204                                      © ISO Properties, Inc., 2003                                Page 1 of 1
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 76 of 106 PageID: 79
           CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 4t of 54 Trans ID: LCV20192034212



                                                                                 COMMERCIAL GENERAL LIABILITY
                                                                                                CG 2292 1207

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   SNOW PLOW OPERATIONS COVERAGE
  This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL UABELITY COVERAGE PART

  Within the "products-completed operations hazard",
  Exclusion g. under Section I - Coverage A - aodiry
  Injury And Property Damage Liability does not
  apply to any "auto" used for snow plow operations.




                          I                                                 I
                                          i   i
                                  .                                                     I
                              u




                                      l




  CG 2282 1201                                    © GSO Properties, Inc., 2006                      Page 1 of 1   1:
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 77 of 106 PageID: 80
               CPM-L-000440-t9 11/05/2019 2:06149 PM Pg 42 of 54 Trans ID: LCV20192034212



      POLlCY NUMBER: MEE0272355                                                  COMMERCIAL GENERAL LIABILITY
                                                                                               CG 24 04 05 09

             WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                       AGAINST OTHERS TO US
      This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART
         PROD UCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

Q
'
                                                        SCHEDULE
I      Name Of Person Or Organization:
       Any person or organization   that you have agreed in writing in a contract or
       agreement that you waive such rights against that person or organization;
       provided the injury or damage occurs subsequent to the execution of the written
       contract or agreement,
      information required to complete this Schedule, if not shown above, will be shown in the Declarations.


      The following is added to Paragraph 8. Transfer Of
      Rlghls O1 Recovery Against Others To Us of                                                                   Y

     Seetlon IV - Conditlons:
     We waive any right of recovery we may have against                                    v
     the personloi organization shown in the Schedule                                                          o



     above because of payments we make iot.injury or            i
     damage arising out of your ongoing operations or
     "your work" done under a contract with that person
     or organization and included in the "products-
     completed operations hazard". This waiver applies
     only to the person or organization shown in the
     Schedule above.




                                                 i




                                 9

                    >
                                     I




                                     l




     CG 240405 09                              ©lnsurance Services Office. Inc.. 2008                   Page 1 o!1     D
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 78 of 106 PageID: 81
                  CPM~L-000440-19 11/05/2019 2:06:49 PM Pg 43 of 54 Trans ID: LCV20192034212



       POLiCY NUMB ER: MEE0272355                                                 COMMERCIAL GENERAL LIABILITY
                                                                                                 CG 24 is 10 01

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        LIMITED POLLUTION LIABILITY
                                         EXTENSION ENDORSEMENT
       This endorsement modifies insurance provided under the following'
E
i
1
f
          CQMMERQIAL GENERAL LIABILITY COVERAGE PART
I
I
                                                           SCHEDULE
I

       Limited Pollution Llablllty Extension Aggregate Limlt                                         $100,000

       Premium $ -
      (If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
      applicable to this endorsement.)

       I. Exclusion 1. unclear Section I Coverage A is re-                      (C) At or from any premises, site `or
          placed by the following:                                                  location on which any insured or any
           2. Exclusions                                                            contractors or subcontractors work-
              This insurance does not apply to:
                                                                                    ing directly or indirectly on any in~
                                                                                    sured's behalf are performing opera-
                1. Poliuilon                                                        tions if the operations are to test for,
                  (1) "Bodily injury" or "property damage"                          monitor, clean up. remove, contain.
                      arising out of the actual, alleged or                         treat. detoxify or neutralize. or in any
                     threatened discharge, dispersal, seep-                          way respond to, or assess the effects
                     age, migration. release or escape of                           of, "pollutants", or
                     "pollutants":                                              (4) A! or from a storage tank or other
                                                                                    container, ducts or piping which is
                     (S) At or from any premises, site or                           below or partially below the surface
                         Ioca- tion which is or was at any time                     of the ground or water or which, at
            4            used by or for any insured or others                       any time, has been buried under the
                         for the handling, storage, disposal,                       surface of the ground or water and
                        process- ing or treatment of wa.ste,                        then subsequently exposed by ero-
                    (b) Which are or were at any time trans-                        sion, excavation or any other means
                        ported, handled, stored, treated, dis-                      if the actual, alleged or threatened
            I            poed of or processed as waste by                           discharge, dispersal, seepage, mi-
                         or or,                                                     gration, release or escape of "pollute
                         (I) Any insured; or                                        ants" arises at or from any premises,
                        (II) Any person or organization for                         site or location:
                               whom you may be legally respon-                       (I) Which is or was at any time
                               sible;                                                  owned or occupied by, or rented
                           *                                                           or loaned to, any insured, or
                                                                                                                        I

                                                                                           |
                           l




                                        I             1



                                                                                 4


      CG 24 151001                               © ISO Properties, Inc., 2000                                 p get of2        m


                                                  i
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 79 of 106 PageID: 82
          CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 44 of 54 Trans ID: LCV20192034212




                  (II) Which any insured or any con-             II. With respect to "bodily injury" or "property damage"
                        tractors or subcontractors work-             arising out of the actual, alleged or threatened dis-
                        ing directly or indirectly on any in-        charge, dispersal, seepage. migration, release or
                        sured's behalf are performing                escape of "pollutants":
                       operations if the "pollutants" are            A. The "Each Occurrence Limit" shown in the
                        brought on or to the premises,                   Declarations does not apply,
                       site or location in connection with           B. Paragraph 7. of Limits of Insurance (Section
                       such operations by such insured,                  III) does not apply.
                       con- tractor or subcontractor.
                                                                     c. Paragraph 1. of Section Ill - Llrnlls or Insur-
               Subparagraph (d) does not apply to                        ance is replaced by the following:
               "bodily injury" or "property damage" aris-
               ing out of heat, smoke or fumes from a                   1. The Limits or insurance shown in the
               "hostile fire".                                           Schedule of this endorsement, or in the
          (2) Any loss, cost or expense arising out of                   Declarations and the rules below fix the
               any:                               r                     most we will pay regardless of the number
                                                                        of:
              (a) Request, demand, order or statutory
                   or regulatory requirement issued or                   a. Insureds,
                   made pursuant to any environmental                   b. Claims made or "suits" brought. or
                   protection or environmental liability                 c. Persons of organizations making claims
                   statutes or regulations that any in-                      or bringing "suits".  »
                   sured test for, monitor, clean up, re-
                   move, contain, treat, detoxify or neu-          D. The following are added to Section Ill Llmlts
                   tralize, or in any way respond to, or              OF Insurance:
                  assess the effects of, "pollutants", or               s. Subject to 2. or 3. above, whichever applies.
               (b) Claim or suit by or on behalf of a                      the Limited Pollution Liability Extension Ag-
                   governmental authority for damages                      gregate Limit shown in the Schedule is the
                   because of testing for, monitoring,                     most we will pay for the sum of:
                   cleaning up, removing, containing.                      a. Damages under Coverage A; and
                  treating, detoxifying or neutralizing or                 b. Medical expenses under Coverage C
                  in any way responding to or assess-
                  ing the effects of, "pollutants".                        because of "bodily injury" or "property dam-
                                                                           age" arising out of the actual, alleged or
             However, this paragraph does not apply                        threatened discharge, dispersal, seepage,
             to liability for those sums the insured be-                     migration. release or escape of. "pollutants'L
             comes legally obligated to pay as dam-
             ages because of "property damage" that                     9.` Subject to 8. above, the Medical Expense
             the insured would have in the aWence                           Limit is the most we will pay under Cover-
             of such request, demand, order or statu-                       age c for all medical expenses because of
             tory or regulatory requirement. or such                        "bodily in§ury" sustained by any one person
          . .claim or "suit" by or on behalf of a gov-                      arising out of the actual, alleged or threat-
             ernmental authority.                                           ened discharge, dispersal, seepage, migra~
                                                                           son, release or escape of "pollutants".




                                                                                                                            <
                                                                    5



                                                                        1
                                    g




                                                     \




                                          I
                                                                                                                        1




                                                                                                           01

                                                                                                 |
 Page 2 of 2                                  © ISO'Properties, Inc., 2000                               CG 2415 10 01          D

                        I
                                4
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 80 of 106 PageID: 83

                   CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 45 Of 54 Trans ID: LCV20192034212



          POLICY numQER-.mmmoz7z35s                                                COMMERCIAL GENERAL LIABILITY
                                                                                                 CG 24 17 10 of

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          CONTRACTUAL LIABILITY _ RAILRCADS
       This endorsement modifies insurance provided under the following:

            COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                              SCHEDULE

       Scheduled Railroad z                                                Designated Job Site:
       NJ TRANSIT                                                          NJ TRANSIT CROSSING
                                                                           WILEY STREET
                                                                           MIDDLE TWP. , NJ
                                                                              D




       (H no entry appears above. information required to complete this endorsement will be shown in the Declarations
      as applicable to this endorsement.)
                                                                                                  0




      With respect to operations performed for, or affecting,              Paragraph f. does not include that part of any
      a Scheduled Railroad at a Designated Job Site, the                   contract or agreement:                 .
      definition of "insured contract" in the Definitions sec-                  That indemnifies    an architect,  engineer or
      tion is replaced by the following:                                  (1)
\
                                                                                surveyor for injury or damage arising out of;
      9. "Insured Contrast" means:                                            (a) Preparing, approving or failing to pre-
            a. A contract Tor a lease of premises. However.                        pare or approve maps, shop drawings,
               that portion of the contract for a lease~ of prem~                  opinions, reports, surveys, field orders,
               ires that indemnifies any person or organiza-                       change orders or drawings and specifi-
               tion For damage by fire to premises while                           cations; or
               rented to you or temporarily occupied by you                   (b) Giving directions or instructions, or fail-
                with permission of the owner is not an "insured                    ing to give them. if that is the primary
               contract",                                                          cause of the injury or damage,
           b. A sidetrack agreement,
                                                                          (2) Under which the insured. if an architect,
           c. Any easement or license agreement,                               engineer or surveyor, assumes liability for
           d. An obligation. as required by ordinance, to                      an injury or damage arising out of the in-
               indemnity a municipality, except in connection                  sured's rendering or failure to render pro-
               with work for a municipality;                                   fessional services, including those listed in
                                                                               Paragraph (1) above and supervisory, in~
           e. An elevator maintenance agreement,                               spection, architectural or engineering activi-
           1. That part of any other contract or agreement                     ties.
              pertaining to your business (including an in-
               demnification of a municipality in connection with
              work performed for a municipality) under which
              you assume the tort liability of another party to
              pay for "bodily injury" or "property damage" to a
              third person or organization. Tort liability means a
             -liability that would be imposed by-law in the                                                           I
              absence of any contract or agreement.
      a




      CG 24 1710 01                                 © ISO Properties, Inc., 2000                             Page 1 of 1         o
        Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 81 of 106 PageID: 84

                     CPM-L-000440-19 1110512019 2:06:49 pM Pg 46 of 54 Trans ID: LCV20192034212



           POLICY NUMB ER: MEE0272355                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                        CG 24 17 10 01

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             CONTRACTUAL LIABILITY - RAILRCADS
           This endorsement modifies insurance provided under the following:
s


i

              COMMERCIAL GENERAL LIABILITY COVERAGE PART
    2


}
>                                                                 SCHEDULE

            Scheduled Railroad-                                                 Designated Job Site:
            ANY RAILROAD AND JOB SITE LOCATED WITHIN THE COVERAGE TERRITORY IF REQUIRED TO
            PROVIDE CONTRACTUAL LIABILITY FOR THE RAILROAD IN A WRITTEN CONTRACT OR AGREEMENT.
                                      4




            (If no entry appears above, information required to complete this endorsement will be shown in the Declarations
           as applicable to this endorsement.)
                                                                                                                           \


          With respect to operations performed for, or affecting,                Paragraph f. dfaes not include that part' of any
          a scheduled Railroadat. a Designated Job Site, the                     contract or agreemantz          .
          definition of "insured contract" in the Definitions sec-              (1) That indemnifies an architect, engineer or
          tion is réptaced by the forloyvingt                                         surveyor for injury or dam.age arising out of:
           9. "Insured Contract" means:                                             (a) Preparing, approving or failing to pre-
             a. A contract for a lease of premises, However,                             pare or approve maps, shop drawings,
                 that portion of the contract for a lease of prem-                       opinions, reports, surveys, field orders,
                 ises that indemnifies any person or organiza-                           change orders or drawings and specifi-
                 tion for damage by fire to premises while                               cations; or
                rented to you or temporarily occupied by you                       (b) Giving directions or instructions, or fail-
                 with permission of the owner is not an "insured                         ing to give them, if that is the primary
                contract",                                      I                        cause of the injury or damage;
             b. A sidetrack agreement,                                          (2) Under which the insured, if an architect,
             c. Any easement or license agreement,                                   engineer or surveyor, assumes liability for
             d. An obligation, as required by ordinance. to                          an injury or damage arising out of the in-
                indemnify a municipality, except in connection                       sured's rendering Cr failure to render pro-
                 with work for a municipality;                                       fessional services, including those listed in
                                                                                     Paragraph (1) above and supervisory, in-
             e. An elevator maintenance agreement,                                   spection, architectural or engineering active
             1. That part of any other contract or agreement                         ties.
                pertaining to your business (including an in-
                 demnification of a municipality in connection with
                 work performed for a municipality) under which
                you assume the tort liability of another party to
                pay for "bodily injury" or "property damage" to a
                third person or organization. Tort liability means a
                liability that would be imposed by law in the                              l
                absence of any contract or agreement.



                                                      4




                                                                                                                                       o
                                  4




          CG 24 171001                                    © ISO Properties, Inc., 2000                             Page 1 of 1
                                                                                                                     1




                                                                                                   I                 4.
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 82 of 106 PageID: 85
                CPM-L-000440-19 11/05/2019 2:06:49.PM Pg 47 of 54 Trans ID: LCV20192034212



      POLICY NUMBER: MEE0272355                                                   COMMERCIAL GENERAL LIABILITY
                                                                                                 CG 25 03 03 97

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY,

                    DESIGNATED CONSTRUCTION PROJECT(S)
                         GENERAL AGGREGATE LIMIT
      This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                         SCHEDULE

l     Designated Construction Projemsi ALL INSURED PROJECTS



      (If no entry appears above, information required to complete this endorsement will be shown in the Declarations
      as applicable to this eradorsemen)
      A. For all sums which the insured becomes legally                4. The limits shown in the Declarations for Each
          obligated to pay as damages caused by "occur-                    Occurrence, Fire Damage and Medical Ex-
          rences" under COVERAGE A (SECTION I). and                        pense continue to apply, However, instead of
          for all medical expenses caused by accidents                     being subject to the General Aggregate Limit
          under COVERAGE C (SECTION I), which can be                       shown in the Declarations, such limits will be
          attributed only to ongoing operations at a single                subject to the applicable Designated Con-
          designated construction project shown in the                     struction Project General Aggregate Limit.
          Schedule above: .'                                      B. For all sums which the insured becomes legally
          1. A separate Designated Construction Project                obligated to pay as damages caused by "occur-
               General Aggregate Limit applies to each des-            rences" under COVERAGE A (SECTION I), and
               ignated construction project, and that limit is         for all medical expenses caused by accidents
              equal to the amount of the General Aggregate            under COVERAGE C (SECTION I), which cannot
              Limit shown in the Declarations.       `                be attributed only to ongoing operations at a sin-
          2. The Designated ConstrUCtiOn Project General               gle designated construction project shown in the
               Aggregate Limit is the most we will pay for the         Schedule    above:
              sum of all damages under COVERAGE A,                     1. Any payments made under COVERAGE A for
              except damages because of "bodily injury" or                damages or under COVERAGE C tot medical
              "property damage" included in the "products-                expenses shall reduce the amount available
              completed operations hazard", and tor medi-                 under the General Aggregate Limit or the
              cal expenses under COVERAGEC regard-                        Products-Completed Operations Aggregate
              less of the number of:                                      Limit, whichever is applicable; and
              a. insureds,                                             2. Such payments shall not reduce any Desig-
             b . Claims made or "suits" brought, or                       nated Construction Project General Aggregate
                                                                          Limit,
              c. Persons or organizations making claims or
                  bringing "suits".'                              c. When coverage for liability arising out .of the
                                                                      "products~completed operations hazard" is pro-
          3. Any payments made under COVERAGE A for                   vided, any payments for damages because of
              damages or under COVERAGE c for medical                 "bodily injury" or "property damage" included in
             expenses shall reduce the Designated Con-                the "products-completed operations hazard" will
             structiW Prolect Genera! Aggrbgété Lim.lt for            reduce the Products-Completed Operations Ag~
             that'1designated construction project Such               gregate Limit, and not reduce. the General Aggre-
             payments shall not reduce the Genera! Ag-                gate Limit nor the Designated Construction Proi-
             gregate Limit shown in the Declarations nor              ect General Aggregate Limit.             '
             shall they reduce any other Designated Con-
             struction Project General Aggregate Limit for
             any other designated construction protect
             shown in the Schedule above,

     CG 25 03 0397                   Copyright, Insurance Services Office, Inc.. 1998                     Page 1 of 2       E]

                                                                              r
                                                                                            r                 t
           Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 83 of 106 PageID: 86

                       CPM-L-000440-19 11/05/2019 2:06:49 PM PQ 48 of 54 Trans ID: LCV20192034212



             D. If the applicable designated construction project          E. The provisions of Limits Of Insurance (SECTION
                 has been abandoned, delayed, or abandoned                    Ill) not otherwise modified by this endorsement
                 and then restarted, or if the authorized contrad-            shall continue to apply as stipulated.
                 ing parties deviate from plans, blueprints, de-
                 signs, specifications or timetables, the project will
                 still be deemed to be the same construction proi-
                 ect.                  '

 .
 .
 .
 .
 .
 .
 .
 .
 .
 .
 .
 .

I
 .




i.......
  ....
  ..
   ..
 i.




                                                                   i




             Page 2 of 2                      Copyright, insurance Services office. Inc., 1998              CG 25030397         0
        Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 84 of 106 PageID: 87
                    CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 49 of 54 Trans ID: LCV20192034212



          POLICY NUMBER: MEE0272355                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                    CG 25 04 03 97

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            DESIGNATED LOCATION(S)
                                           GENERAL AGGREGATE LIMIT
-
4
          This endorsement modifies insurance provided under the following:

             COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                               SCHEDULE
           Deslgnated Locatlon(s): m-J-» INSURED LOCATIONS



          (If no entry appears above, information required to complete this endorsement will be shown in the Declarations
          as applicable to this endorsement.)

          A.. For all sums which the insured becomes legally                    b. Claims made or"suits" brought, or
              obligated to pay as damages caused by "occur-                     c. Persons or organizations making claims or
              rences" under COVERAGE A (SECTION I), and                             bringing "suits",
             for all medical expenses caused by accidents
             under COVERAGE C (SECTlON I), which can be                     3. Any payments made under COVERAGE A for
             attributed only to operations at a engle desig-                   damages or under COVERAGE C for medical
             nated "location" shown in the Schedule above:                     expenses she!! reduce the Designated Loca-
    l                                                                           tion General Aggregate Limit for that desig-
             1. A separate Designated Location General                      . naked "location", Such payments shall not re-
                 Aggregate Limit applies to each designated                    duce the General Aggregate Limit shown in
                 "location", and that limit is equal to the amount             the Declarations nor shall they reduce any
                 of the General Aggregate Limit shown in the                   other Designated Location General Aggregate
                 Declarations,                                                 Limit for any other designated "location"
             2. The Designated Location General Aggregate                      shown in the Schedule above.
                Limit is the most we will pay for the sum of all            4. The limits shown in the Declarations for Each
                damages under COVERAGE A, except dam-                          Occurrence, Fire Damage and Medical Ex-
                ages 'because of "bodily injury" or "property                  pense continue to apply. However, instead of
                damage" included in the "products uompleted                    being subject to the General Aggregate Limit
                operations hazard", and for medical expenses                   shown in the Declarations. such limits will be
                under COVERAGE C regardless of the num-                        subject to the applicable Designated Location
                berof:                                                         General Aggregate Limit.
                a. Insureds,
                                       I
                      e




                                   I



                            I                                                  1         0




                                                                               I               I



         CG 25 040397                       Copyright, Insurance Services Office, Inc., 1990                  Page 1 of 2-      U

                                                 I


                                                       P
        Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 85 of 106 PageID: 88
                         CPM-L-000440-19 11105/2019 2:06249 PM Pg 50 of 54 Trans ID: LCV20192034212



             B. For all sums which the insured becomes legally          c . When coverage for liability arising out of the
                obligated to pay as damages caused by "occur-                "products-completed operations hazard" is pro-
               rences" under COVERAGE A (SECTION U. and                      vided, any payments for damages because of
                for all medical expenses caused by accidents                 "bodily injury" or "property damage" included in
               under COVERAGE c (SECTION I), which cannot                    the "products-completed operations hazard" will
               be attributed only to operations at a single desig-          reduce the Products-Completed Operations Ag-
               nated "location" shown in the Schedule above:                 gregate Limit, and not reduce the General Aggre-
               1. Any payments made under COVERAGE A for                     gate Limit nor the Designated Location General
                   damages or under COVERAGE C for medical                   Aggregate Limit.
  ...              eirpenses shall reduce the amount available          D. For the purposes of this endorsement, the Deflnl-
  ..               under the General Aggregate Limit or the                 tlons Section is amended by the addition of the
...                Products-Completed Operations Aggregate
  .                                                                          following definition:
II                 Limit, whichever is applicable, and
I
....                                                                         "Location" means premises involving the same or
....

.
.
..
  .
            2. Such payments shall not reduce any Designated                connecting lots, or premises whose connection is
....
..
 .
 ..
               Location General Aggregate Limit.                            interrupted only by a street, roadway, waterway
  .

                                                                            or right-of-way of a railroad.
                                                                        E. The provisions of Limits Of insurance (SECTION
                                                                            lil) not otherwise modified by this endorsement
                                                                            shall continue to apply as stipulated.




                                    I
                                                                                               r




        I
                                                                              i


                                                                i
                                                                                                                           -4




                                                                                                                     l
                     9




            Page 2 of 2                    Copyright, Insurance Services Office, Inc., 1998                CG 250403 97         :|
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 86 of 106 PageID: 89
                CPM-L-000440-'19 11/05/2019 2:06249 PM Pg 51 of 54 Trans lD: LCV20192034212



                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                             CG 26 20 10 93

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                NEW JERSEY CHANGES                                 LOSS INFORMATEON
       This endorsement modifies insurance provided under the following:

I         COMMERCIAL GENERAL LIABILITY COVERAGE PART ("OCCURRENCE" VERSION)
i
1      The following Condition is added TO COMMERCIAL               Amounts reserved are based on our judgment.
8     GENERAL LIABILSTY CONDITIONS (Section IV)Z                   They are subject to change and should not be re-
I                                                                  garded as ultimate settlement values.
5     10.Your Right to Loss Information
         We will pfovlde the first Named Insured shown in          You must not disclose this information to any
         the Declarations the following loss information re-       claimant or any olairnarlt's representative without
         iatlng to this and any preceding general liability        our consent,
         Coverage Part we have issued lo you during the            We will provide this information only If we receive
         previous three years:                                     a written request from the first Named Insured
         a. A list or other record of each "occurrence" of         during the policy period. We will provide this ln-
             which we were notified in accordance with             formation within 45 days of receipt of the request.
             paragraph 2.a. of the Duties in the Event of          We compile claim and "occurrence" information
             Occurrence, Offense, Claim or Suit Condition          for our own business purposes and exercise rea-
             in this Section. We will include a brief descrip-     sonable care in doing so. in providing this lnfor~
             tion of the "occurrence" 8nd information on           motion to the first Named Insured, we make no
             whether any claim arising out of the                  representations on warranties to insureds, Insurers
             "occurrence" is open or closed.                       or others to whom this information Is furnished by
        b. A summary by policy year, of payments made              or on behalf of any insured.
             and amounts reserved, stated separately under
             any applicable General Aggregate Limit and
             Products-Completed Operations Aggregate
             Limit.




                                                                                                          »




                               4




                                      a




                                          v




      CG 26 2010 98                  Copyright, Insurance Services Office, Inc., 1992                    Page 1 of 1     o
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 87 of 106 PageID: 90

                                                cpm-L-000440-19 11/05/2019 2:06:49 PM Pg 52 of 54 Trans ID: LCV20192034212

  iiB'l=lFll* ii M!lll11slF1lissarhxi1:=nrl   I w lslrrltna!:'   ?!'!!l4'!19~Wl'& ls¢.#¢=.   nm       1ia%11**mh'rFI .             rrflFfrfYflll1°TI:i!   alr       nrl i el   ti1l¢li:':i-r|4*'i- ~|ln1')F-~#~r~wMof       H!!   1I*l'M=!"   lF




                                                                                     COMMERCIAL LINES~ POLICY                                                                                                           L




                                                                                                   ,,, , ,..,,,           m                                     |                     I                                             III            lIIIIIIlilhJli.lilh.\ll11l




                                               NA TIONAL SPECIALTYINSURANCE COMPANY
                                                                                                                         I a stock company )

                                                                                                  1900 L Don Dodson Drive
                                                                                                     Bedford, TX 76021




JCL 0003 0414 (NS)
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 88 of 106 PageID: 91

                  CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 53 of 54 Trans ID: LCV20192034212




3
3

I




    In Witness Whereof. the company h8s caused this policy to be executed and attested, but this policy shall not be valid
    unless signed by a duly authorized representative of the company.




                                                                                 I




                           Secretary                                                 President




    JCL 0003 0414 (Ns)
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 89 of 106 PageID: 92
               CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 54 of 54 Trans ID: LCV20192034212


                                       National Specialty Insurance Company, Inc.

                                             Policy Holder Privacy Statement

         As a policyhoidcr of National Specialty Insurance Company, Inc., you may remember that you purchased your
 National Specialty Insurance Company, Inc. policy from an insurance agent. Please understand that the agent from whom
 you purchased your National Specialty Insurance Company, Inc. Policy is not affiliated with National Specialty insurance
 Company, no., but rather is a separate legal entity. In the process of purchasing your National Specialty Insurance
 Company, Inc. policy, you may hayc provided your insurance agent with various information, including nonpublic
 personal information about yourself. You did not provide any such information directly to National Specialty Insurance
 Company, Inc,, but on occasion we may receive such information from your insurance agent. This statement is intended
 to explain and disclose National Specialty Insurance Company, Inc.'s policies and practices regarding the collection,
 disclosure and protection of such information,

        National Specialty Insurance Company, Inc. will provide customers like yourself with a copy of our privacy
policy at the beginning of our relationship and annually thereafter, unless and until our relationship ends. As our products
and services continue to evolve, it may be necessary to review and revise our privacy policies, in which case we will
provide you with an updated privacy notice.

I.       Financial Information Collected.

        During the ordinary course of our business, National Specialty Insurance Company, Inc. may           na   88 explained
above .- collect information about you from the following sources:

                         information the insurance agent receives from you on applications or other forms,
                         Information about your transactions (including claims) with us, our affiliates and others, and
                         information we receive from other agents, brokers, administrators, insurance support agencies,
                         legal counsel, consumer reporting agencies and government reporting agencies,


II,     Financial Iuflormatio Disclosed.                    :


         We do not disclose any information about our customers or former customers to anyone, except as permitted by
law to service your business.                                         \
                                                                                                       ,

III.    Parties TO Whom information is'Disclosed.

        We do not disclose any information :about our customers or former customers to anyone, except as permitted by
law to service your business.

IV      _Qonfidcntiality and Sccurityof Information.

        We restrict access to information about you to those employees who need to know that information to provide
products or services to you. We maintain physical, electronic, and procedural safeguards to guard your information.

v.      Ageless lo and Ccirrcdtioli btlYour information.

        You may write to us if you have any questions about the information that we may have in our records about you.
We will respond within 30 business days from the date such request is received to your inquiry. If you wish, you may
review this information in person or receive a copy at a reasonable charge". You can notify us in writing if you believe any
information should be corrected, amended, or deleted and we will review your request. We will either make the requested
change or explain why we did not do so. If we do not make the requested change, you may submit a short written
statement identifying the disputed information, which will be included in all future disclosures of your information.

        We value your business. This statement is for your information. No response is necessary.



PRIVOOO4 0713                                                                                                 Page 1 of 1

                                 I
      Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 90 of 106 PageID: 93

                CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 1 of 3 Trans ID: LCV20192034212




.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.

E

5
8
3
..
..
 .
 .
 ..




                                  Exhibit D
                      Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 91 of 106 PageID: 94
                                          CPM~L-000440-19 11/05/2019 2106:49 PM Pg 2 of 3 Trans ID: LCV20192034212




                      1   MARSHALL DENNEHEY                                                                  F¥8NNSYl,VANlA
                                                                                                                     Allentown
                                                                                                                                 OHIO
                                                                                                                                 Cincinnati
                              WARNER COLEMAN & GOGGIN                                                              Doylestown    Cleveland
                                                                                                                          Erie
                                                                                                                                 PlORlDA
                                                                                                                    Harrisburg
                                                                                                                                 FL Lauderdale
                                                                                                               King of Prussia
                              A l'RUFlE5S IONAL CORPORA'l'1ON                                                     Philadelphia
                                                                                                                                 Jacksonville
                                                                                                                                 Orlando
                              15000 Midlantic Drive, Suite 200, P.O. Box 5429, Mount Laurel, NJ 08054               Pltisburgh
                                                                                                                                 Tampa
                              (856) 414-6000 Fax (856) 414-6077                                                      Scranton
           ..
            ..
                                                                                                                NEW}ERSEY        NEW YORK
....
       .
             ..
                               Richard L. Goldstein, Resident ManagitlgA!lorney                                                  Long Island
       ....
                                                                                                                 Mauna Laurel
 ..
                                                                                                                    Roseland     New York City
  E.


  ..
         ...
                          Direct Dial: (856)414-6008                                                                             Westchester
   ..                                                                                                            DELAWARE
    ..
     ...
     ..
                          Email: pcjohnson@mdwcg.com                                                              wlrmlngwn
     ...
.
.
.
.
.
.
.
.



                                                                        September I7, 2018


                          F.W. Shawl & Sous, Inc.
                          5 Dolores Avenue
                          Marmora, NJ 08223

                                     RE:     Jesse & Kearsiin Ross fer v. New Jersey - American Water Company, Inc.
                                             Docket Nos CAM-L-3958~17
                                             Our File No.:. 41103-00111 .

                          Dear Madam/Sir:

                                  Our office represents the defendant, New Jersey - American Water Company, Inc., in the above-
                          rcferencedmatter. This matter arises out of an alleged incident which occurred on November 24, 2015 during a
                          project known as the Avalon Bouleva1'd,INew Jersey Turnpike, Middle Township, Cape May County, New
                          Jersey water main extension. New Jersey - American Water Company, Inc. contracted with F.W. Shawl &
                          Sons to install 1,760 linear feet of 12 inch DIP water main, 45 linear feet of 8 inch DIP water main, (I)-4 inch
                  I       domestic service sub; (1) -- 6 inch fire service stub and (2)-public fire hydrants. A copy of the fully executed
                          Construction Agreement is attached hereto.                                                              .

                                   In their Complaint, the plaintiff Jesse Ross fer, an employee of F.W. Shawl & Sons, Inc. et the time of
                          this incident, alleges personal injuries arising out of his work perflol'med on behalf of F.W. Shaw] & Sons,
                          during this constmotion project. A copy of the plaintiffs Complaint is attached hereto, Per the Standard
                          General Condition of time construction contract, 2008 edition, F.W. Shawl &. Sons, Inc. shall indemnify and hold
                          harmless New Jersey - American Water Company, Inc. against all claims arising out of or relating to the
                          performance of the work performed by Shawl & Sons, See Section 6.20 of the Standard General Conditions of
                          Contract attached hereto.

                                New Jersey - American Water Company, 1116. demands defense and indemnification from F.W. Shawl
                          & Sons for the claims asserted by the plalntilT§ Jesse Ross fer and Kearstin Ross fer, his wife.



                                      4
                                                                                                         l


                                                                                                                           I


                              9




                          e




                                                                                                                                              o
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 92 of 106 PageID: 95

                CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 3 of 3 Trans ID: LCV20192034212



    .W. Shawl 84 Sons, Inc.
   September 17, 2018
   Page 2
                         inv



           Kindly respond to this demand for defense and indemnification at your earliest convenience. Thank
   you.
                                               Very truly yours,
                                                           l,

                                               Pad! KJ. Johnson

   PCJ:csc
   Encl.
   LHGALA 18444848.v1




                                                      \
                                  c




                                                                                a




                                                                                           l   I
           Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 93 of 106 PageID: 96
    _¢»--=~.                                                                                                      *¢b»4»m   M»
               '"""""""""-°"'"CPM-L-000440~19 11/05/2019 2:06:49 PM Pg 1 of4 Trans ID: LCV20192034212 vl¢4~-Bi4




1




                                                Exhibit E
               Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 94 of 106 PageID: 97
    ». ~-"-m                                                                                                                                   II
                  ""`-'"-l""'"'""CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 2 of4 Trans ID: LCV20192034212 Vu-unounv-uunn




                          3§mEAnowBr==ool<
                              I
                                  84
                                                                 09°-¢40u-nan        s ay-ls tu

                                         INSURANCE GROUPso
    I
    4


                           February t9, 2018
                                                                                                  Via electronic, cerlllled and regular mall
                                                                                                           91 7199 9991 7038 1292 4594
                                                                                                               DM!NEl.L@traveJers.com
I                         Dawn Mine!!
I                         Travelers
I                         445 South Street
                          Morristown, NJ 07960


                          RE'          Jesse Ross fer and Kearsffn Ross for v. New .,lersevAmo#oarz Water: of al
                                       Your Insured*        New Jersey American Water Company, Inc.
                                       Your Claim No,"           FAW6339
                                       Our Insured:              F.W. Shawl & Sons~, Inc,
                                       Our Policy No.:           MEE0272355
                                       Our Claim No.:            GLBW17010589
                                                                                TENDER DECUNATION

                          Dear Ms. Mineik
                          As You know, I am a Claims Attorney with Meadowbrook, ln¢. assigned to handle the above
                          claim on behalf- of National Specialty Insurance Company, Inc. ("National Specialty"), the
                          Commercial General Liability insurer for F.W. Shawl & Sons, Inc. ("Shawi").

                          National Specialty received Travelers' tender on behalf of its insured, New Jersey American
                          Water Company, Inc. ("NJAW"), regarding the Iawsult filed by Jesse Ross fer for lniurles
                          sustained on 11/24/2015 when he was working as an employee of Shawl at a construction site
                          at Avalon Boulevard In swanton, NJ. Per the terms of NJAW's contract with shawl, you are
                          demanding that National Specialty defend and indemnify NJAW for any Ilablllty related to this
                          incident, as well as demendlng that NJAW be given additional Insured status under Shawls
                          policy with National Specialty.

                         Per the terms of the contract that you provided, Shawl is required to indemnify NJAW for claims
                         arising out the subject work, but only to the emera that any such claims are caused by the
                         negligent acts or orriissions of Shawl or its subcontractors. -The Complaint filed by the plaintiffs
                         states that Mr. Ross fer was worklng on the project as an employee of Shawl, but the only
                         allegation of nqgllgence is against NJAW and Its employee In causing the accident that gave
                         rise to Mr. Rossner's Injuries. Therefore, ~the indemnity requirements of the contract are not
                         applicable to this accident.

                         Also, the National Specialty policy does Include additional Insured coverage which would
                         potentially apply to NJAW; but the polfcy specifically excludes coverage to any additional
                         insured for bodily injury or property damages arising out of acts or omissions of the uddlllonal
                         insured other than connection with the general supervision of Shawls work. In this case there je
                                                5
                         Hal Thompson
                         Claims Attnrnay                                                                              v

                         hthompson@cenlurysurety.com I 614-543-n05
                        ...Mailing. Address' .j?..D..Box.218553 Kansas city, MO .84.121.=855B
                           Physical Address: 550 Polaris Parkway. Sta, a00,we§1¢rvlll», on 45655 `    "
                           PhoNe: 800-878-7389 Fax: 814-895-70400r602-371-0113 Wobslle:wvAv.cen\urysuro1y.com
                                                                                 4




                                                                                |
                                                                                                           v

                                                         v



                                                             8     '
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 95 of 106 PageID: 98
                                                                                                                  \»w\n»-»¢4*»n-llnnuemi~4.u.w~».44D
                  "cpm-L-000440-19 11/05/2019 2:06:49 PM Pg 3 of4 Trans ID: LCV20192034212




            page 2 of 3

            no allegation that NJAW failed to supervise Shawl's work. but rather that NJAW specifically
            caused the Injuries.
            Accordingly, there is no coverage available to NJAW under the National Specialty policy, and
            we therefore must respectfully decline to accept Travelers' tender.

            As information continually presents itself, should at any time you feel there is new information
            which may alter this decision on coverage, please notify us Immediately, and we will lake steps
I
            to review the information and re~evaluate our coverage position at that time. Please understand
\
            that National Specialty may else additional applicable policy provisions and defenses that may
i
            be found to apply based on any new information we receive.
i
            The foregoing in no way Qonstltutes, nor should It be considered as a waiver or relinquishment
            by National Specialty of all other defenses available to lt under the terms and conditions of the
            Policy, and neither anything in this document nor any act of Natlonal Specialty is to be
            construed as a waiver of any known or unknown defense. Additionally, the foregoing In no way
            restricts or limits National Specialty from relying upon and asserting other facts and grounds that
            are, or may become available to it.
            Notice: Please be advised that we have an internal Appeals Review Procedure In accordance
            with n.J.s,A. 17:29E-9 and N.J.A.C. 11:25 et seq, If you disagree with the Company's
            disclaimer and reservation of rights you can avail yourself of the Gompany's lnternai Appeal
            Procedure by sending a written request to: Daniel Mayer, 0/o Meadowbrook Insurance Group,
            P.O, Box 219559 Kansas City, MO $4121-9559 The Company will then forward to you the
            necessary appeals form and advise you on how the appeals process works.

            Upon review of ifs correspondence, if you have any questions, or If you wish to discuss this
            matter In more detail, please do. not .hesitate to contact me at (614) 543-7405 or
             Thom son@cen!urysurety.com.            .       _




            Sincerely,

            rvl EADowaR6oK INC.

                                                        b




           Hal Thompson
           Claims Attorney
           HT/pjh                     I


           cc:       F.W. Shawl & Sons, Inc.
                     5 Dolores»Avenue
                     Marmora, NJ 08223
                                                r


                     Rue Insurance
                     Via email to: mmccarty@ruelnsurance.com

              9
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 96 of 106 PageID: 99

         "CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 4 of4 Trans ID: LCV20192034212 44-.




        Page 3 of 3




        "Any person who knowlngiy and with Intent to defraud any Insurance company files an applicatioN for
        Insurance of statement of claim containing any nraterlally false information or conceals for the
        purpose of misleading, information concerning any fact material thereto commits a fraudulent
        Insurance act, which Is a crime and subjects such person to criminal and cMl penalties."
        Revised 01/2613
     Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 97 of 106 PageID: 100
                CpM_L.000=440.19 11/05/2019 2:06:49 PM Pg 1 of 9 Trans ID: LCV20192034212




r
I
1

Il
9     9




 z




                                    Exhibit F
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 98 of 106 PageID: 101
                   CPM-L-000440-19 11/05/2019 2:06:49 pM Pg 2 of 9 Trans ID: LCV20192034212




            3 EIVIEADOWBROUK
                Pfuié
                  xii
                * :

                    ..-:I N S-u R A N»~ém
                                     cE   o u""5,,,
            April to, 2019
                                                                                          Via certified and regular mall
                                                                                        9489 0090 0027 6081 3127 61

            Andrew C. Shawl, PE PP
            F.W, Shawl & Sons, Inc.
;           5 Dolores Avenue
            Marmara, New Jersey 08223
s



3




            Re:         New Jersey American Water Company. Inc, v. F.W. Shawl & Sons. Inc.
                        Superior Court of New Jersey, Law Dlvislon, Camden County,
                        Docket No, CAM-L-00092-19
                        Insured:      F,W. Shawl & Sons, Inc.
                        Policy No: MEE0272355
                        Claim No.: GLBW17010589

                                             v       i
           Dear Mr. Shawl:              I    I
                                                 P   a
                                                           I


           Please be advised that l am a Claims Attorney with Meadowbrook, Inc., assigned to handle the
           above claim on behalf of National Specialty Insurance Company, Inc. ("NSIC"). The following
           correspondence shall serve as NSlC's initial acknowledgement and resewatlon of rights issued
           to F.W. Shawl & Sons, Inc. ("Shawl"). As set forth more fully herein, NSIC will defend Shawl in
           connection with the above-referenced claim under a complete reservation of rights,
                                                         FACTUAL BACKGROUND

           The foregoing claim arises out of en underlying incident that occurred on or about November 24.
           2015, at a water main project located at Avalon Boulevard in Middle Township. New Jersey (the
           "ProIect"). Shawl was hired by New Jersey Amerlcan Water Company, Inc, ("NJAW') to perform
           work in connection with the extension of the water main running along Avalon Boulevard. During
           the course of the work, Jesse Ross fer. an employee of Shawl, allegedly sustained injuries to his
           face, neck and eyes due to a pressure in the line. On or about October 11. 2017, Ross fer filed
           a lawsuit agaihst NJAW styled Jesse Ross fer and Kearstln Ross fer v. New Jersey American
           Water. et. as., filed In the Superior Court of New Jersey, Law Divislon, Camden County, Docket
           No. CAM-L~003958~17. (the "Ross fer Complaint").

           The Ross fer Complaint sets forth allegations against NJAW for "Construction Site Negligence
           and Negligence". Speciflcally. the Ross fer Complaint alleges that NJAW was the general
           contractor at the Project and that NJAW had a non-delegable duty to provide a safe Workpiece
           for Ross fer and all other employees. lt is alleged that NJAW was negligent for failing to properly
           manage safety at the Project, for falling to manage and coordinate Its subcontractors, for failing
           to hold safety meetings and for falling to Inspect the Project for hazards. The Ross fer Complaint
           ¢hrls1ophor Luaplny
           claims Attorney
           cliristblslmILeap!oy@amvrllrustgruup;coml a14=543=70aa
           Malting Address: P.O. Box 219559 Kansas, City, MO 84121-9559
           Physical Address: 550 Poiarls Parkway, Sulte 309. Websterville. OH 43082 »
           Phone: 800-B78-7389 Fax' 614-095-7040 Wbbsitez www.cen1urysurely.oom
         Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 99 of 106 PageID: 102
                      CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 3 of9 Trans ID: LCV20192034212


                 Page 2 of 8


                 further alleges that NJAW's employee, Sean Michaels, was negligent In charging the water line
                 near where Ross fer was working at the Project and for not having a "blow-off valve" at the end
                 of the water main, The Ross fer Complaint also alleges that NJAW was negligent for falling to
                 inform Ross fer that the water line was under pressure at the time he was performing work at the
                 Project.

   ..
 ...
                 NJAW entered Into a construction contract with Shawl for the Project on November 10, 2015 (the
 ..
 .
 .
    ..
                 "Contract"). The Contract sets forth the following relevant insurance and indemnification
l
 ..
 .
   ..            provisions:

                 5.04 C on t/'acfor's Insurance
I
II
 i..
...
   .                 A. Contractor she!! purchase and maintain such insurance as is appropriate for the
  ..
   .                    Work being performed and as will provide protection from claims set forth below
                        which may arise out of or result from Contractor's performance of the Work and
                        Contractor's other obligations under the Contract Documents, whether It is to be
                        performed by Contractor, any Subcontractor or Work, or by anyone whose acts
                        any of them may be liable!
                        2, claims for damages because of bodily Injury. occupational sickness or disease,
                        or death of Contractor's employees,

                    B. The policies of insurance required by this Paragraph 5.04 shall

                        1. With respect to Insurance required by Paragraphs 5.04.A.3 through 5.04.A.6
                           Inclusive, be written on an occurrence basis, Include as additional insureds
                            (subject to any customary exclusion regarding professional Iiablllty) Owner and
                            Engineer, and any other individuals or entitles identified in the Supplementary
                           Conditions, all of whom shall be listed as additional insureds, and include
                           coverage for the respective officers, directors, partners, employees, agents.
                           consultants and subcontractors of each and any of all such additional insureds,
                           and the InsuraNce afforded to these additional insureds shall provide primary
                           coverage for all claims covered thereby.

                SC~5.04 Contractor's Insurance

                    C. The limits of liability for the Insurance required by Paragraph 5.04 of the General
                        Conditions shall provide coverage for not less than the following amounts or
                        greater where required by Laws and Regulations: .
                                                                                            I
                                                      R      u      *

                        a. Commercial General Liability:

                            $1,006,000               per occurrence Combined Single Limits,
                            $1,000,000               General Aggregate,
                            $1,000,000               Products and Completed Operations Aggregate.
                            $1,000,000               Completed Operatlons~Products Liability

                           ceulso 1995 or later occurrence form including premises and operations
                          -coveragw'products'°and"wmpleted"operatlons,-coverage'"~for~indepe.ndent"' -. ~°'



                                                                            I




                                                                        1
                                                                                I
Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 100 of 106 PageID: 103

            CPM-L-000440~19 11/05/2019 2:06:49 PM Pg 4 of 9 Trans ID: LCV20192034212


        Page 3 of 8


                      contractors, personal Injury coverage and blanket contractual liability,
                      contractors protective liability of Contractor subcontracts all or any portion of
                      the work to be performed hereunder. Completed operations shall be
                      maintained for a period of three (3) years following final completion for any
                      construction, renovation, repair and maintenance service.
                                                 *      1       w




               2. Ali commercial general liability including completed operations-products
                      liability coverage and automotive liability insurance shall designate Owner, its
                   parent, affiliates and subsidiaries, its directors, officers and employees as
                   additional insured. All such insurance shall be primary and non-contributoiy,
                   and fe required to respond and pay prior to any other insurance or self»
                   Insurance available to Owner. In addition to the liability limits available, such
                   insurance will pay on behalf of or will indemnify Owner for defense costs. Any
                   other coverage available to Owner applies on a contingent and excess basis.
                   Such insurance shall include appropriate clauses pursuant to which the
                   insurance companies shall wave Its rights of subrogation against Owner.
                                                *       *      *

       8.20 lndemnif/cafion

           A. To the fullest extent permitted by Laws and Regulations. Contractor shall indemnify
               and hold harmless Owner and Engineer, and ,the officers, directors, partners,
               employees, agents, consultants and subcontractors of each and any of them from
               and against all claims, costs, josses, and damages (including but not limited to all
               fees and 'charges of engineers, architects, attorneys, and other professionals and
               all court or arbitration or other dispute resolution costs) arising out of or relating to
               the performance of the Work, provided that any such cfalm, cost, loss, or damage
              is attributable to bodily injury, sickness, disease, or death, or to Injury to or
              destruction of tangible property (other than the Work Itself), including the loss of
              use resulting therefrom but only to the extent caused by any negligent act or
              omission of Contractor, any subcontractor, any Supplier, or any individual or entity
              directly or indirectly employed by any of them to perform any Work or anyone for
              whose acts any of them may be liable.


       Based on the fofegping provisions In the Contract, on or about Marsh 11, 2019, NJAW filed a
       lawsuit styled New Jersev American Water Company, Inc. v. F.W. Shawl.& Sons, Inc.. in the
       Superior Court of New Jersey,. Law Division, Camden County, Docket No. XXX (the "NJAW
       Complaint"). The NJAW Complaint sets forth allegations against ShaWl for indemnification (Count
       l) and Insurance Coverage (Count II), The NJAW Complaint alleges as "Background," among
       other things, that pursuant to the Contract, Shawl was "obligated to 'supervise inspect and direct
        the work competently and efficiently," and that Shawl was "responsible for initiating, maintaining
       and supervising all safety precautions and pro gr ms in connection with the work..." NJAW further
       asserts that, while it "den[ies] any obligations or negligence to Ross fer, NJAW hereby
       incorporates the averments made within Rossner's Complaint and directs the same to Shaw."
       Count l sets forth allegations that, based on the Contract, Shawl is required to indemnify, defend
       and hold harmless NJAW from and against °'any and all claims arising out of the work performed
       by Shawl." ltfurther'provides that~Shawl was'to~provide liabllltyinsurance Identifying' NJAW as an

                                                                                                       I I




                                                                                                  l
                                                                    \                              |
     Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 101 of 106 PageID: 104

                 CPM-L-000440-19 11/05/2019 2:06249 PM PQ 5 of 9 Trans ID: LCV20192034212



             Page 4 of 8


             additional Insured. Accordingly, NJAW demands "common law and/or contractual indemnification
             from Shawl." Count II alleges that Shawl breached Its contractual obiigalion to procure insurance
             for NJAW and sets forth a demand for Insurance coverage against Shawl.

                                                      COVERAGE PROFILE
II          National Specialty Insurance Company issued a commercial general liability policy to F.W. Shawl
 I
            & Sons, Inc., 5 Dolores Avenue, Nlarmora, New Jersey under policy number MEE0272355 for the
            policy period July 1, 2015 to July 1, 2016 (the "NSlC Pollcy"). The NSIC Policy has limits of $1
            million per occurrence and a $2 million general aggregate limit.

            The NSIC Policy contains the following relevant Insuring Agreement:
                    SECTION I _ COVERAGES
                    COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY

                    '!_   insuring Agreement

                          a. We will pay those sums that the Insured becomes legally obtlgated to pay as
                             damages because of "bodIly in}ury" or "property damage" lo which this insurance
                             applies. We will have the right and duty to defend the insured against any "suit"
                             seeking those damages. However, we will have no duty to defend the insured
                             against any "suit" seeking damages for "bodily injury" or "properly damage" to
                             which this Insurance does not apply...

            The NSIC Pollcy also contalne the following relevant Exclusions:                   4




                    This insurance does not apply to:
                                                               w       *       *

                          b . Contractual Liability

                             "Bodily injury" or "property damage" for which the insured is obligated to pay
                             damages by reason of the assumption of liability in a contract or agreement. This
                             exclusion does not apply to liability for damages:

                             (1) That the Insured would have in the absence of the contract or agreement, or

                             (2) Assumed Ina contract or agreement that Is an "Insured contract", provided the
                                 "bodlty Injury" or "propert3/damage" occurs subsequent to the execution of the
                                 contract or agreement. Solely for the purposes of llabirrty assumed In an
                                 "Insured contract", reasonable attorneys' fees and necessary litigation
                                 expenses incurred by or for a party other than an Insured are deemed to be
                                 damages because of "bodliy Injury' or "property damage", provided :

                                 (a) Llablllty to such party for, or for the cost of, that pady's defense has also
                                     'oeenlassumed In the same "Insured contract", and

                                 (b) Such attorneys' fees and litigation expenses are for defense of that party
                                     against a civil or alternative dispute resolution proceeding In which
                                     damages to which this InsuraNce applies are alleged.
                                                              *       *        *
          Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 102 of 106 PageID: 105
                         CPM~L-000440-19 11105/2019 2:06:49 PM Pg 6 of 9 Trans ID: LCV20192034212



                  Page 5 of 8


                                e. Employer's Liability
                                   "Bodily Injury" to:
                                   (1 ) An "employee" of the insured arising out of and in the course of:

                                          (a) Employment by the Insured, or

3
x
                                          (b) performing duties related to the ocnduct of the insured's business, or
8




                                   (2) The spouse, child, parent, brother or sister of that "employee" as a
                                          consequence of Paragraph (1) above.

                                          This exclusion applies whether the Insured may be liable as an employer or in
                                          any other capably and to any obligation to share damages with or repay
                                          someone else who must pay damages because of the Inluiy.

                                          This Insurance does not apply to liability assumed by the Insured under an
                                          "insured contract".

                 The NSIC Policy also contains the following relevant Definitions:
                           SECTION v -. DEFINITIONS


                           a. "Bodily Injury" means bodily injury, sickness or disease sustained by a person.
            i                 Including death resulting from any of these at any llms,
                                                                      *        *      *


                           9. "Insured contract" means:
                                                                     *         4      *

                              f.   That part of 4,F ny other contract or agreement pertaining up your business (Including
                                   an Indemnification of a municipality In coNnection with work performed for a
                                   munloipalliy) under which you assume the tort liability of another party to pay for
                                   "bodily Injury" or "property damage" to a third person or organization. Tort liability
                                   means a liability that would be imposed by law in the absence of any contract or
                                   agreement,
                                                                     w         Iv




                          14. "Occurrence" means an accident, including continuous or repeated exposure to
                              substantially the same general harmful conditions.


                                                            COVERAGE POSlTION

                    I.        Satisfaction of the Ensurlnq Adreemen(

                 Pursuant to the language of the Jnsuring Agreement in the NSIC Policy, Shawl must demonstrate
                 that the claims asserted against it are for "bodily injury" resulting from an "occurrence" which takes
    g..




                                                      l                    I

                                               1

                                                                                                 a



                                      s
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 103 of 106 PageID: 106
                CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 7 of 9 Trans ID: LCV20192034212


           page 6 Qf 8


           place within the relevant policy period. The NSIC Policy defines an "occurrence" as "an accident.
           including continuous or repeated exposure to substantially the same harmful conditions."

           Here, Count II of the NJAW Complaint sets forth a claim for breach of contract/failure to procure
           insurance against Shawl. This ciatm does not arise out of an "occurrence" as that term is defined
           in the NSIC Pollcy. Accordingly, there is no coverage available under the NS3C Policy for count
1
I
I
           II.
r
i
{
i
               II.     Relevant Policy Exclusions
I
Q
I
               A. Contractual Liability

           The "Contractual Liability" exclusion in the NSIC Policy precludes coverage "bodliy injure/" for
           which Shawl "Is obligated to pay damages by reason of the assumption of liability in a contract or
           agreement." There is an exception to this exclusion for liability assumed pursuant to an "insured
           contract". An "insured contract" is defined, in relevant part. as "that part of any other contract or
           agreement pertaining to your buslness...under which you assume the tort liability of another party
           to pay for 'bodily irrjury'...to a third person or organization."    '

           Here Count I of the NJAW Complaint sets forth a claim for contractual Indemnification against
           Shawl. nssc reserves its right to disclaim coverage to Shawl to the extent the Contract does not
           qualify as an "insured contract" as that term is defined in the NSIC Policy.

              B. Employer's Liability
           The "Employer's Liability" exclusion In the NSIC Policy precludes coverage for "bodily Injury" to
           an "employee" of Shawl that is "arising out of and in the course (a) of employment bythe insured,
           or (b) performing duties related to the conduct of the insured's business." There is an exception
           to this exclusion for "liability assumed by the insured under an 'Insured contract".

           Here, Count I of the NJAW Complaint sets forth claims for both common law and contractual
           Indemnification against Shawl. With respect to NJAW's claims for common law indemnification,
           the "Ernployer's Liability" exclusion in the NSIC Policy necessarily precludes coverage for this
           claim, as it stems from a claim for "bodily injury" to an employee of Shawl. Wlth respect to NJAW's
           claim for contractual indemnification, NSIC reserves its right to disclaim coverage to shawl to the
           extent the Contract does not qualify as an "insured contract" as that term is defined in the NSIC
           Policy,

                                                     CONCLUSION

          As set forth above, at this time NSIC will defend Paramount under a complete reservation of
          rights to disclaim coverage In whole or in part for this matter pursuant to the terms, conditions,
          limitations and exclusions of the NStC Policy. NSIC specifically disclaims any obligation to
          indemnity Shawl in connection with the breach of contract/failure to procure Insurance claim set
          forth in Count al of the NJAW Complaint.          .                                   '

          Please be advised that, In view of NSlO's reservation of rights to disclaim coverage, Shawl
          has the right to accept or reject the foregoing defense offered to it by NSIO. If Shawl elects
          to reject this defense, Shawl may choose its own counsel and assume control of the
          defense of this action at its own expense, If Shawl accepts this offer of defense, NSIC will



                                                                                                  1
           Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 104 of 106 PageID: 107
                                                                                                                        I
                         0pM_L-000440.19 11105/2019 2:06:49 PM Pg 8 of 9 Trans ID: LCV20192034212



                   Page 7 of 8


                   appoint Stephen J. Alexander from capehartScatchard to represent it In this case, and will
                   pay the fees associated with that representation,

                  The foregoing statement of NSIC's position is based on information with which NSIC has been
                  provided to date. This letter is not intended to be, nor Is It to be construed as, an exhaustive listing
                  of all the terms, conditions, limitations and exclusions of the nslc Policy which Eight further limit
                  or preclude coverage for this matter. NSIC expressly reserves all rights under the NSIC Policy.
                  and avaliable at law, to supplement this correspondence and/otto disclaim coverage on additional
                  or alternative bases if other terms, conditions, exclusions, endorsements and provisions of the
                  policy are found to be applicable, NSIC further reserves the right to file a declaratory judgment
                                                                                                                                  I
                  action seeking a declaration of its rights and obligations with respect to this claim.                 '            2




                  NOTICE' Please be advised that we have established an Internal Appeals Review Procedure In
                  accordance with n.J.s.A. 17.29E-9 and N.J.A.C. 11:25 go go. If Shawl disagrees with the
                  position set forth In this letter, shawl can avail itself of our company's Internal Appeals procedure
;/e .»*.
                  by sending a written request to: Daniel Mayer, Clo Ameritrust Group, InC.. P2O. Box 163350,
                  Columbus, Ohio 43216. If you request, we will forward to you any necessary appeals form and
                  advise you on how the appeal process works.                                                                                        i
                  Pursuant to N.J.A.O. 11:25-1.7(b) & (d), should you desire to contact the New Jersey Office of
                  Insurance Claims Ombudsman regarding USIC's position. we provide the following information:

                                 Office of Insurance Claims Ombudsman
                                 Department of Banking and Insurance
                                 PO Box 472
                                 Trenton. New Jersey 08625-0472
                                 Telephone: (800) 446-7467
                                 Telefax: (609) 292-2431
                                 Email: ombudsmanfwdobistate.nl.ue

                  NSIC's position as set forth herein is based on the facts as presented to NSIC to date, and should
                  not be construed as applicable to any new clalm(s) or amendment(s) to this claim, In the event
                  that any new or amended claims are asserted against Shawl. please forward them lo NSIC
                  Immediately.

                  If you are aware of any additional information or authorities that you would like us to consider, we
                  ask that you please provide it to us Immediately.

                  Sincerely,                                                                                                              4f4\*-:   *I
                                                                                                                                                    in
                                                                                                                                            4


                  NATIONAL SPECIALTY INSURANCE COMPANY                                                                                              I

                                                     1
                    /"
                   l*.,, - \

                  Chrlstopher D. Leapley
                  Claims Attorney

                  CLlpjh




                                                                                                      i
                                                                                                  r
                                                                                                                       If    "»(}19
    Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 105 of 106 PageID: 108
                                                                                                                  l'us;0 1 of 1
                  CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 9 of 9 Trans ID: LCV20192034212                                               "wks
                                                                                                                                         n4?
                                                                                                                                          ' °*'§4



            Page B of 8


            cc:     Stephen J. Alexander, Esq.
                    Via email to: salexander@caoehart.com

                    Rue Insurance
                    Via email to: clmall@Ruelnsurahce.com                                                                     r
                                                                                                                                    319
:

E
l
i                          441.»
                     1
                                              2
                                                           3¢"~
                                                             w
                                              .33F§8i9l&-.§. 1    s   MII!
             "Any person who knowingly and with intent to defraudany Insurance company files an .application for
             Insurance or statement of claim containing any materially false Information or conceals for the purpose
             of misleading, lhformatlon ooncerNlng any fact material thereto commits a fraudulent Insurance aol, whloh
             Is a orlme and eubleots such person to crlmlnel and cwll penalties."
           I Revised 01 /2013                                                                                            I
                                                                                                                                   '3
                                                                                                                                     3.

                                                                                                                             *l`:. 'us




                                   l




                                                                                                                                    - ':,»;a
                                                                                                                                       4




                                                                                                                             21119
               Case 1:19-cv-21122-NLH-AMD Document 1-1 Filed 12/05/19 Page 106 of 106 PageID:
                                                                                        . ». .
                                                                                               l o109
                                                                                                  ci                                        \


                            CPM-L-000440-19 11/05/2019 2:06:49 PM Pg 1 of 1 Trans ID: LCV20192034212




                                                                                                                                                                            0




                                           Civil Case Information Statement
                    Case Details: CAPE MAY I Civll Part Docket# L-000440-19

I                  Case Caption: NATIONAL SPECIALTY I NSURANCE VS                  Case Type: OTHER INSURANCE CLAIM (INCLUDING
i                                                                                                                                                    UP
                                                                                                                                                      a
                                                                                                                                                     'x

I
9
                   NEW JERSEY AMER                                                 DECLARATORY JUDGMENT ACTIONS)
I
E
                   Case Initiation Dale: 11/05/2019                                Document Type: Complaint

.|
                   Attorney Name: DENISE MARRA DEPEKARY                            Jury Demand: NONE
I                  Firm Name: WEBER GALLAGHER                                      Is lhls a professlonul malpractice case? NO
                   Address: 1 CROSSROADS DR STE 102A                               Related cases pending: YES
                   BEDMINSTER NJ 07921                                             If yes, list docket numbers: CAM-I..-003968-17
                   Phone: 9732421364                                               Do you anticipate adding any paroles (arising out of same
                   Name of Party: PLAINTIFF : National Specially Insurance         transacilon or occurrence)? NO
                   Name of Defendant's Primary Insurance Company
                   or known): Unknown
                                                                                                                                       ~l.



                                                                                                                                                           up
                         THE INFORMATION PROVIDFD ON THIS FORM CANNOT BE INTRODUCED INTO EWDENCM                                                          ..;a<
                                                                                                                                                                  .l   ..-.,;»
     .1
                                         GASE CHARACTERISTic FOR PURPOSES OF DETERMININO IF CASE IS APPROPRIATE FOR meolnlon                        <44
                                                                                                                                        L
                                                                                                                                        0                                   9
                                                                                                                                                                            f
                    Do parties have a current, past, or recurrent relationship? YES
                   If yes, is that relationship: Business
                                                                                                                                                            1
                    Does the statute governing this case provide for payment of fees by the losing party? NO
                   Use this space to alert the court to any special case characteristics that may warrant Individual
                   management or accelerated disposition:


                   Do you or your client need any disability accommodations? NO
                          If yes, please identify the requested accommodation:


                   Will an interpreter be needed? NO
                            If yes, for what language:

                   Please check off each applicable category: Putative Class Action? NO                   Title 59? NO
                                    .
                                    .
                                    .
                                    .
                                    .
                                    .
                                    .

     w,}>` =
                                                                                                                                                                            l»
                   I certify that confidential personal identifiers have been rédacled from documents now submitted to the
                   court, and will be redacted from all documents submitted In the future in accordance with Rule 1:38-7(b)

                   11/05/2019                                                                           Isl DENISE MARRA DEPEKARY
                   Dated                                                                                                    Signed




                                                                                                                               (                I ! '.;/2019
